

 


EMC MORTGAGE CORPORATION


Purchaser


and


WELLS FARGO BANK, N.A.


Company





--------------------------------------------------------------------------------





AMENDED AND RESTATED MASTER
SELLER'S WARRANTIES AND SERVICING AGREEMENT


Dated as of November 1, 2005


 

--------------------------------------------------------------------------------

 

 


Fixed Rate and Adjustable Rate Mortgage Loans



 
 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS




 
ARTICLE I
 
DEFINITIONS
 
ARTICLE II
 
CONVEYANCE OF MORTGAGE LOANS; POSSESSION OF MORTGAGE FILES; BOOKS AND RECORDS;
CUSTODIAL AGREEMENT; DELIVERY OF DOCUMENTS
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES REMEDIES AND BREACH
 
ARTICLE IV
 
ADMINISTRATION AND SERVICING OF MORTGAGE LOANS
 
ARTICLE V
 
PAYMENTS TO PURCHASER
 
ARTICLE VI
 
GENERAL SERVICING PROCEDURES
 
ARTICLE VII
 
COMPANY TO COOPERATE
 
ARTICLE VIII
 
THE COMPANY
 
ARTICLE IX
 
SECURITIZATION TRANSACTIONS; WHOLE LOAN TRANSFERS AND AGENCY TRANSFERS
 
ARTICLE X
 
DEFAULT
 
ARTICLE XI
 
TERMINATION
 
ARTICLE XII
 
MISCELLANEOUS PROVISIONS
 
EXHIBITS



Exhibit A
 
Form of Assignment and Conveyance
   
Agreement
Exhibit B
 
Custodial Agreement
Exhibit C
 
Contents of Each Retained Mortgage File,
   
Servicing File and Custodial Mortgage File
Exhibit D
 
Servicing Criteria
Exhibit E
 
Form of Sarbanes Certification
Exhibit F
 
Form of Sarbanes-Oxley Back-Up
   
Certification
Exhibit G
 
Form of Assignment, Assumption and
   
Recognition Agreement
Exhibit H
 
Electronic Data File



This is an Amended and Restated Master Seller's Warranties and Servicing
Agreement for residential first mortgage loans, dated and effective as of
November 1, 2005, and is executed between EMC Mortgage Corporation, as purchaser
(the "Purchaser"), and Wells Fargo Bank, N.A., as seller and servicer (the
"Company").
 
W I T N E S S E T H




WHEREAS, the Purchaser has agreed to purchase from the Company and the Company
has agreed to sell to the Purchaser from time to time (each a “Transaction”)
certain residential Mortgage Loans which shall be delivered as whole loans (each
a “Loan Package”) on various dates (each a “Closing Date”) as provided for in
certain Assignment and Conveyance Agreements by and between the Purchaser and
the Company as executed from time to time; and
WHEREAS, each of the Mortgage Loans is secured by a mortgage, deed of trust or
other security instrument creating a first lien on a residential dwelling
located in the jurisdiction indicated on the related Mortgage Loan Schedule; and


WHEREAS, the Purchaser and the Company wish to prescribe the manner of purchase
of the Mortgage Loans and the conveyance, servicing and control of the Mortgage
Loans.


NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, the Purchaser and the Company agree as follows:
 
ARTICLE I
 
DEFINITIONS


Whenever used herein, the following words and phrases, unless the content
otherwise requires, shall have the following meanings:


Accepted Servicing Practices: With respect to any Mortgage Loan, those mortgage
servicing practices of prudent mortgage lending institutions which service
mortgage loans of the same type as such Mortgage Loan in the jurisdiction where
the related Mortgaged Property is located.


Adjustment Date: As to each adjustable rate Mortgage Loan, the date on which the
Mortgage Interest Rate is adjusted in accordance with the terms of the related
Mortgage Note and Mortgage.


Agency/Agencies: Fannie Mae, Freddie Mac or GNMA, or any of them as applicable.


Agency Transfer: Any sale or transfer of some or all of the Mortgage Loans by
the Purchaser to an Agency which sale or transfer is not a Securitization
Transaction or Whole Loan Transfer.


Agreement: This Amended and Restated Master Seller's Warranties and Servicing
Agreement and all amendments hereof and supplements hereto.


ALTA: The American Land Title Association or any successor thereto.


Appraised Value: With respect to any Mortgage Loan, the lesser of (i) the value
set forth on the appraisal made in connection with the origination of the
related Mortgage Loan as the value of the related Mortgaged Property, or (ii)
the purchase price paid for the Mortgaged Property, provided, however, in the
case of a refinanced Mortgage Loan, such value shall be based solely on the
appraisal made in connection with the origination of such Mortgage Loan.


Assignment and Conveyance Agreement: With respect to each Transaction, the
agreement between the Purchaser and the Company conveying to the Purchaser all
the right, title and interest of the Company in and to the related Mortgage
Loans listed on the related Mortgage Loan Schedule, a form of which is attached
hereto as Exhibit A.


Assignment of Mortgage: An assignment of the Mortgage, notice of transfer or
equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
sale of the Mortgage to the Purchaser or if the related Mortgage has been
recorded in the name of MERS or its designee, such actions as are necessary to
cause the Purchaser to be shown as the owner of the related Mortgage on the
records of MERS for purposes of the system of recording transfers of beneficial
ownership of mortgages maintained by MERS, including assignment of the MIN
Number which will appear either on the Mortgage or the Assignment of Mortgage to
MERS.


Assignment of Mortgage Note and Pledge Agreement: With respect to a Cooperative
Loan, an assignment of the Mortgage Note and Pledge Agreement.


Assignment of Proprietary Lease: With respect to a Cooperative Loan, an
assignment of the Proprietary Lease sufficient under the laws of the
jurisdiction wherein the related Cooperative Apartment is located to effect the
assignment of such Proprietary Lease.


Business Day: Any day other than (i) a Saturday or Sunday, or (ii) a day on
which banking and savings and loan institutions in the states where the parties
are located or are authorized or obligated by law or executive order to be
closed.


Buydown Agreement: An agreement between the Company and a Mortgagor, or an
agreement among the Company, a Mortgagor and a seller of a Mortgaged Property or
a third party with respect to a Mortgage Loan which provides for the application
of Buydown Funds.


Buydown Funds: In respect of any Buydown Mortgage Loan, any amount contributed
by the seller of a Mortgaged Property subject to a Buydown Mortgage Loan, the
buyer of such property, the Company or any other source, plus interest earned
thereon, in order to enable the Mortgagor to reduce the payments required to be
made from the Mortgagor’s funds in the early years of a Mortgage Loan.


Buydown Mortgage Loan: Any Mortgage Loan in respect of which, pursuant to a
Buydown Agreement, (i) the Mortgagor pays less than the full Monthly Payments
specified in the Mortgage Note for a specified period, and (ii) the difference
between the payments required under such Buydown Agreement and the Mortgage Note
is provided from Buydown Funds.


Buydown Period: The period of time when a Buydown Agreement is in effect with
respect to a related Buydown Mortgage Loan.


Closing Date: The date or dates, set forth in the related Commitment Letter, on
which from time to time the Purchaser shall purchase and the Company shall sell
the Mortgage Loans listed on the related Mortgage Loan Schedule for each
Transaction.


Code: The Internal Revenue Code of 1986, as it may be amended from time to time
or any successor statute thereto, and applicable U.S. Department of the Treasury
regulations issued pursuant thereto.


Commission: The United States Securities and Exchange Commission.


Commitment Letter: The commitment letter executed in relation to each
Transaction that sets forth, among other things, the Purchase Price for the
related Mortgage Loans.


Company: Wells Fargo Bank, N.A., or its successor in interest or assigns, or any
successor to the Company under this Agreement appointed as herein provided.


Company Information: As defined in Section 9.01(f)(i)(A).


Condemnation Proceeds: All awards or settlements in respect of a Mortgaged
Property, whether permanent or temporary, partial or entire, by exercise of the
power of eminent domain or condemnation, to the extent not required to be
released to a Mortgagor in accordance with the terms of the related Mortgage
Loan Documents.


Cooperative: The entity that holds title (fee or an acceptable leasehold estate)
to all of the real property that the Project comprises, including the land,
separate dwelling units and all common areas.
 
Cooperative Apartment: The specific dwelling unit relating to a Cooperative
Loan.
 
Cooperative Lien Search: A search for (a) federal tax liens, mechanics’ liens,
lis pendens, judgments of record or otherwise against (i) the Cooperative, (ii)
the seller of the Cooperative Apartment and (iii) the Company if the Cooperative
Loan is a refinanced Mortgage Loan, (b) filings of financing statements and (c)
the deed of the Project into the Cooperative.
 
Cooperative Loan: A Mortgage Loan that is secured by Cooperative Shares and a
Proprietary Lease granting exclusive rights to occupy the related Cooperative
Apartment.


Cooperative Shares: The shares of stock issued by a Cooperative, owned by the
Mortgagor, and allocated to a Cooperative Apartment.


Covered Loan: A Mortgage Loan categorized as “Covered” pursuant to the Standard
& Poor’s Glossary for File Format for LEVELS® Version 5.6, Appendix E, as
revised from time to time and in effect on each related Closing Date.
 
Custodial Account: The separate account or accounts created and maintained
pursuant to Section 4.04.


Custodial Agreement: The agreement governing the retention of the originals of
each Mortgage Note, Mortgage, Assignment of Mortgage and other Mortgage Loan
Documents, a form of which is annexed hereto as Exhibit B.


Custodial Mortgage File: The items referred to as items (1), (2), (4), (5) and
(10) in Exhibit C annexed hereto to be delivered by the Company to the Custodian
on the related Closing Date with respect to a particular Mortgage Loan, and any
additional documents required to be added to the Custodial Mortgage File and
delivered to the custodian pursuant to this Agreement.


Custodian: The custodian under the Custodial Agreement, or its successor in
interest or assigns, or any successor to the Custodian under the Custodial
Agreement as provided therein.


Cut-off Date: With respect to each Transaction, the first day of the month in
which the related Closing Date occurs.


Deleted Mortgage Loan: A Mortgage Loan which is repurchased by the Company in
accordance with the terms of this Agreement and which is, in the case of a
substitution pursuant to Section 3.03, replaced or to be replaced with a
Qualified Substitute Mortgage Loan.


Depositor: The depositor, as such term is defined in Regulation AB, with respect
to any Securitization Transaction.


Determination Date: The Business Day immediately preceding the related
Remittance Date.


Due Date: The first day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.


Due Period: With respect to each Remittance Date, the period commencing on the
second day of the month preceding the month of the Remittance Date and ending in
the first day of the month of the Remittance Date.


Electronic Data File: The final electronic file of the Mortgage Loans, in
relation to each Transaction, provided by Company to the Purchaser on or before
the related Closing Date.


Errors and Omissions Insurance Policy: An errors and omissions insurance policy
to be maintained by the Company pursuant to Section 4.12.


Escrow Account: The separate account or accounts created and maintained pursuant
to Section 4.06.


Escrow Payments: With respect to any Mortgage Loan, the amounts constituting
ground rents, taxes, assessments, water rates, sewer rents, municipal charges,
mortgage insurance premiums, fire and hazard insurance premiums, condominium
charges, and any other payments required to be escrowed by the Mortgagor with
the mortgagee pursuant to the Mortgage or any other related document.


Event of Default: Any one of the conditions or circumstances enumerated in
Section 10.01.


Exchange Act: The Securities Exchange Act of 1934, as amended.


Fannie Mae: The Federal National Mortgage Association or any successor thereto.


FDIC: The Federal Deposit Insurance Corporation, or any successor thereto.


Fidelity Bond: A fidelity bond to be maintained by the Company pursuant to
Section 4.12.


Freddie Mac: The Federal Home Loan Mortgage Corporation or any successor
thereto.


Gross Margin: With respect to each adjustable rate Mortgage Loan, the fixed
percentage amount set forth in the related Mortgage Note which is added to the
Index in order to determine the related Interest Rate, as set forth in the
Mortgage Loan Schedule.


High Cost Loan: A Mortgage Loan classified as (a) a “high cost” loan under the
Home Ownership and Equity Protection Act of 1994, (b) a “high cost home,”
“threshold,” “covered,” “high risk home,” “predatory” or similar loan under any
other applicable state, federal or local law or (c) a Mortgage Loan categorized
as “High Cost” pursuant to the Standard & Poor’s Glossary for File Format for
LEVELS® Version 5.6, Appendix E, as revised from time to time and in effect on
each related Closing Date.
 
Home Loan: A Mortgage Loan categorized as “Home Loan” pursuant to the Standard &
Poor’s Glossary for File Format for LEVELS® Version 5.6, Appendix E, as revised
from time to time and in effect on each related Closing Date.


Incremental Interest: As to any Incremental Rate Mortgage Loan, the amount of
interest accrued on such Mortgage Loan attributable to the Incremental Rate;
provided, however, that with respect to any payment of interest received in
respect of such a Mortgage Loan (whether paid by the Mortgagor or received as
Liquidation Proceeds or otherwise) which is less than the full amount of
interest then due with respect to such Mortgage Loan, only that portion of such
payment of interest that bears the same relationship to the total amount of such
payment of interest as the Incremental Rate, if any, in respect of such Mortgage
Loan bears to the Mortgage Interest Rate shall be allocated to the Incremental
Interest with respect thereto.


Incremental Rate: For an Incremental Rate Mortgage Loan, the per annum increase
to the initial Mortgage Interest Rate set forth in the addendum to the related
Mortgage Note, which increase takes effect upon the occurrence of certain
specified conditions prior to the first Adjustment Date and remains in effect
until the first Adjustment Date.


Incremental Rate Mortgage Loan: A Mortgage Loan for which the related Mortgage
Note includes an addendum that allows for an increase to the initial Mortgage
Interest Rate upon the occurrence of certain specified conditions.


Index: With respect to any adjustable rate Mortgage Loan, the index identified
on the Mortgage Loan Schedule and set forth in the related Mortgage Note for the
purpose of calculating the interest thereon.


Insurance Proceeds: With respect to each Mortgage Loan, proceeds of insurance
policies insuring the Mortgage Loan or the related Mortgaged Property.


Interest Only Mortgage Loan: A Mortgage Loan for which an interest-only payment
feature is allowed during the interest-only period set forth in the related
Mortgage Note.


Lender Paid Mortgage Insurance Policy or LPMI Policy: A PMI Policy for which the
Company pays all premiums from its own funds, without reimbursement therefor.


Liquidation Proceeds: Cash received in connection with the liquidation of a
defaulted Mortgage Loan, whether through the sale or assignment of such Mortgage
Loan, trustee's sale, foreclosure sale or otherwise, or the sale of the related
Mortgaged Property if the Mortgaged Property is acquired in satisfaction of the
Mortgage Loan.


Loan-to-Value Ratio or LTV: With respect to any Mortgage Loan, the ratio of the
original loan amount of the Mortgage Loan at its origination (unless otherwise
indicated) to the Appraised Value of the Mortgaged Property.


MERS: Mortgage Electronic Registration Systems, Inc., a Delaware corporation, or
any successor in interest thereto.


MERS Mortgage Loan: Any Mortgage Loan registered with MERS on the MERS System


MERS System: The system of recording transfers of mortgages electronically
maintained by MERS.


MIN: Mortgage Identification Number used to identify mortgage loans registered
under MERS.


Monthly Advance: The portion of each Monthly Payment that is delinquent with
respect to each Mortgage Loan at the close of business on the Determination
Date, required to be advanced by the Company pursuant to Section 5.03 on the
Business Day immediately preceding the Remittance Date of the related month.


Monthly Payment: The scheduled monthly payment of principal and interest on a
Mortgage Loan or in the case of an Interest Only Mortgage Loan, payments of (i)
interest, or (ii) principal and interest, if applicable, on a Mortgage Loan.


Mortgage: The mortgage, deed of trust or other instrument securing a Mortgage
Note, which creates a first lien on an unsubordinated estate in fee simple in
real property securing the Mortgage Note or the Pledge Agreement securing the
Mortgage Note for a Cooperative Loan.


Mortgage Impairment Insurance Policy: A mortgage impairment or blanket hazard
insurance policy as described in Section 4.11.


Mortgage Interest Rate: The annual rate of interest borne on a Mortgage Note in
accordance with the provisions of the Mortgage Note.


Mortgage Loan: An individual mortgage loan which is the subject of this
Agreement, each Mortgage Loan originally sold and subject to this Agreement
being identified on the Mortgage Loan Schedule, which Mortgage Loan includes
without limitation the Retained Mortgage File, the Custodial Mortgage File, the
Monthly Payments, Principal Prepayments, Liquidation Proceeds, Condemnation
Proceeds, Insurance Proceeds, REO Disposition Proceeds and all other rights,
benefits, proceeds and obligations arising from or in connection with such
Mortgage Loan.


Mortgage Loan Documents: With respect to a Mortgage Loan, the original related
Mortgage Note with applicable addenda and riders, the original related Security
Instrument and the originals of any required addenda and riders, the original
related Assignment and any original intervening related Assignments, the
original related title insurance policy and evidence of the related PMI Policy,
if any.


Mortgage Loan Remittance Rate: With respect to each Mortgage Loan, the annual
rate of interest remitted to the Purchaser, which shall be equal to the Mortgage
Interest Rate minus the Servicing Fee Rate.


Mortgage Loan Schedule: With respect to each Transaction, a schedule of Mortgage
Loans, which shall be attached to the related Assignment and Conveyance
Agreement, setting forth the following information with respect to each Mortgage
Loan: (1) the Company’s Mortgage Loan number; (2) the city state and zip code of
the Mortgaged Property; (3) a code indicating whether the Mortgaged Property is
a single family residence, two-family residence, three-family residence,
four-family residence, a Cooperative Loan, planned unit development or
condominium; (4) the current Mortgage Interest Rate; (5) the current net
Mortgage Interest Rate; (6) the current Monthly Payment; (7) the Gross Margin;
(8) the original term to maturity; (9) the scheduled maturity date; (10) the
principal balance of the Mortgage Loan as of the related Cut-off Date after
deduction of payments of principal due on or before the related Cut-off Date
whether or not collected; (11) the Loan-to-Value; (12) the next Adjustment Date;
(13) the lifetime Mortgage Interest Rate cap; (14) whether the Mortgage Loan is
convertible or not; (15) a code indicating the mortgage guaranty insurance
company; (16) a code indicating whether the Mortgage Loan contains pledged
assets; (17) a code indicating whether the Mortgage Loan has balloon payments;
(18) a code indicating whether the Mortgage Loan is an Interest Only Mortgage
Loan; (16) a field indicating whether the Mortgage Loan is a Home Loan; and (17)
the Servicing Fee.


Mortgage Note: The note or other evidence of the indebtedness of a Mortgagor
secured by a Mortgage.


Mortgaged Property: The real property securing repayment of the debt evidenced
by a Mortgage Note, or with respect to a Cooperative Loan, the Cooperative
Apartment.


Mortgagor: The obligor on a Mortgage Note.


Officer's Certificate: A certificate signed by the Chairman of the Board or the
Vice Chairman of the Board or the President or a Vice President or an Assistant
Vice President and certified by the Treasurer or the Secretary or one of the
Assistant Treasurers or Assistant Secretaries of the Company, and delivered to
the Purchaser as required by this Agreement.


Opinion of Counsel: A written opinion of counsel, who may be an employee of the
Company, reasonably acceptable to the Purchaser.


Periodic Interest Rate Cap: As to each adjustable rate Mortgage Loan, the
maximum increase or decrease in the Mortgage Interest Rate on any Adjustment
Date pursuant to the terms of the Mortgage Note.


Person: Any individual, corporation, partnership, limited liability company,
joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof.


Pledge Agreement: With respect to a Cooperative Loan, the specific agreement
creating a first lien on and pledge of the Cooperative Shares and the
appurtenant Proprietary Lease.
 
Pledge Instruments: With respect to a Cooperative Loan, the Stock Power, the
Assignment of the Proprietary Lease and the Assignment of the Mortgage Note and
Pledge Agreement.
 
PMI Policy: A policy of primary mortgage guaranty insurance evidenced by an
electronic form and certificate number issued by a Qualified Insurer, as
required by this Agreement with respect to certain Mortgage Loans.


Prime Rate: The prime rate announced to be in effect from time to time, as
published as the average rate in The Wall Street Journal.


Principal Prepayment: Any payment or other recovery of principal on a Mortgage
Loan which is received in advance of its scheduled Due Date, including any
prepayment penalty or premium thereon and which is not accompanied by an amount
of interest representing scheduled interest due on any date or dates in any
month or months subsequent to the month of prepayment.


Principal Prepayment Period: The month preceding the month in which the related
Remittance Date occurs.


Project: With respect to a Cooperative Loan, all real property owned by the
related Cooperative including the land, separate dwelling units and all common
areas.
 
Proprietary Lease: With respect to a Cooperative Loan, a lease on a Cooperative
Apartment evidencing the possessory interest of the Mortgagor in such
Cooperative Apartment. 
 
Purchaser: EMC Mortgage Corporation, or its successor in interest or any
successor to the Purchaser under this Agreement as herein provided.


Purchase Price: The purchase price for each Loan Package shall be as stated in
the related Commitment Letter.


Qualified Correspondent: Any Person from which the Company purchased Mortgage
Loans, provided that the following conditions are satisfied: (i) such Mortgage
Loans were originated pursuant to an agreement between the Company and such
Person that contemplated that such person would underwrite mortgage loans from
time to time, for sale to the Company, in accordance with underwriting
guidelines designated by the Company (“Designated Guidelines”) or guidelines
that do not vary materially from such Designated Guidelines; (ii) such Mortgage
Loans were in fact underwritten as described in clause (i) above and were
acquired by the Company within 180 days after origination; (iii) either (x) the
Designated Guidelines were, at the time such Mortgage Loans were originated,
used by the Company in origination of mortgage loans of the same type as the
Mortgage Loans for the Company’s own account or (y) the Designated Guidelines
were, at the time such Mortgage Loans were underwritten, designated by the
Company on a consistent basis for use by lenders in originating mortgage loans
to be purchased by the Company; and (iv) the Company employed, at the time such
Mortgage Loans were acquired by the Company, pre-purchased or post-purchased
quality assurance procedures (which may involve, among other things, review of a
sample or mortgage loans purchased during a particular time period or through
particular channels) designed to ensure that Persons from which it purchased
mortgage loans properly applied the underwriting criteria designated by the
Company.


Qualified Depository: A deposit account or accounts maintained with a federal or
state chartered depository institution the deposits in which are insured by the
FDIC to the applicable limits and the short-term unsecured debt obligations of
which (or, in the case of a depository institution that is a subsidiary of a
holding company, the short-term unsecured debt obligations of such holding
company) are rated A-1 by Standard & Poor’s Ratings Group or Prime-1 by Moody’s
Investors Service, Inc. (or a comparable rating if another rating agency is
specified by the Purchaser by written notice to the Company) at the time any
deposits are held on deposit therein.


Qualified Insurer: A mortgage guaranty insurance company duly authorized and
licensed where required by law to transact mortgage guaranty insurance business
and approved as an insurer by Fannie Mae or Freddie Mac.


Qualified Substitute Mortgage Loan: A mortgage loan eligible to be substituted
by the Company for a Deleted Mortgage Loan which must, on the date of such
substitution, (i) have an outstanding principal balance, after deduction of all
scheduled payments due in the month of substitution (or in the case of a
substitution of more than one mortgage loan for a Deleted Mortgage Loan, an
aggregate principal balance), not in excess of the Stated Principal Balance of
the Deleted Mortgage Loan; (ii) have a Mortgage Loan Remittance Rate not less
than and not more than two percent (2%) greater than the Mortgage Loan
Remittance Rate of the Deleted Mortgage Loan; (iii) have a remaining term to
maturity not greater than and not more than one year less than that of the
Deleted Mortgage Loan; (iv) be of the same type as the Deleted Mortgage Loan and
(v) comply with each representation and warranty set forth in Sections 3.01 and
3.02.


Rating Agency/Agencies: Any nationally recognized statistical Rating Agency, or
its successors, including Standard & Poor’s, a division of The McGraw-Hill
Companies, Moody’s Investors Service, Inc. and Fitch Ratings.


Recognition Agreement: An agreement whereby a Cooperative and a lender with
respect to a Cooperative Loan (i) acknowledge that such lender may make, or
intends to make, such Cooperative Loan, and (ii) make certain agreements with
respect to such Cooperative Loan.


Reconstitution: Any Securitization Transaction or Whole Loan Transfer.


Reconstitution Agreement: The agreement or agreements entered into by the
Company and the Purchaser and/or certain third parties on the Reconstitution
Date or Dates with respect to any or all of the Mortgage Loans serviced
hereunder, in connection with a Whole Loan Transfer or Securitization
Transaction.


Reconstitution Date: The date on which any or all of the Mortgage Loans serviced
under this Agreement may be removed from this Agreement and reconstituted as
part of a Securitization Transaction, Agency Transfer or Whole Loan Transfer
pursuant to Section 9.01 hereof. The Reconstitution Date shall be such date as
the Purchaser shall designate.


Regulation AB: Subpart 229.1100 - Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005) or by the staff of
the Commission, or as may be provided by the Commission or its staff from time
to time.


REMIC: A "real estate mortgage investment conduit" within the meaning of Section
860D of the Code.


REMIC Provisions: Provisions of the federal income tax law relating to a REMIC,
which appear at Section 860A through 860G of Subchapter M of Chapter 1, Subtitle
A of the Code, and related provisions, regulations, rulings or pronouncements
promulgated thereunder, as the foregoing may be in effect from time to time.


Remittance Date: The 18th day (or if such 18th day is not a Business Day, the
first Business Day immediately following) of any month.


REO Disposition: The final sale by the Company of any REO Property.


REO Disposition Proceeds: All amounts received with respect to an REO
Disposition pursuant to Section 4.16.


REO Property: A Mortgaged Property acquired by the Company on behalf of the
Purchaser through foreclosure or by deed in lieu of foreclosure, as described in
Section 4.16.


Repurchase Price: Unless agreed otherwise by the Purchaser and the Company, a
price equal to (i) the Stated Principal Balance of the Mortgage Loan plus (ii)
interest on such Stated Principal Balance at the Mortgage Loan Remittance Rate
from the date on which interest has last been paid and distributed to the
Purchaser through the last day of the month in which such repurchase takes
place, less amounts received or advanced in respect of such repurchased Mortgage
Loan which are being held in the Custodial Account for distribution in the month
of repurchase.


Retained Mortgage File: The items referred to as items (3), (6), (7), (8) and
(9) in Exhibit C annexed hereto with respect to a particular Mortgage Loan that
are not required to be delivered to the Custodian pursuant to this Agreement,
and any additional documents required to be added to the Retained Mortgage File
pursuant to this Agreement.


Securities Act: The Securities Act of 1933, as amended.


Securitization Transaction: Any transaction involving either (a) a sale or other
transfer of some or all of the Mortgage Loans directly or indirectly to an
issuing entity in connection with an issuance of publicly offered or privately
placed, rated or unrated mortgage-backed securities or (b) an issuance of
publicly offered or privately placed, rated or unrated securities, the payments
on which are determined primarily by reference to one or more portfolios of
residential mortgage loans consisting, in whole or in part, of some or all of
the Mortgage Loans.


Servicer: As defined in Section 9.01(e)(iii).


Servicing Advances: All customary, reasonable and necessary "out of pocket"
costs and expenses other than Monthly Advances (including reasonable attorney's
fees and disbursements) incurred in the performance by the Company of its
servicing obligations, including, but not limited to, the cost of (a) the
preservation, restoration and protection of the Mortgaged Property, (b) any
enforcement or judicial proceedings, including foreclosures, (c) the management
and liquidation of any REO Property and (d) compliance with the obligations
under Section 4.08 and 4.10 (excluding the Company’s obligations to pay the
premiums on LPMI Policies).


Servicing Criteria: The “servicing criteria” set forth in Item 1122(d) of
Regulation AB, as such may be amended from time to time.


Servicing Fee: With respect to each Mortgage Loan, the amount of the annual fee
the Purchaser shall pay to the Company, which shall, for a period of one full
month, be equal to one-twelfth of the product of (a) the Servicing Fee Rate and
(b) the outstanding principal balance of such Mortgage Loan. Such fee shall be
payable monthly, computed on the basis of the same principal amount and period
respecting which any related interest payment on a Mortgage Loan is received.
The obligation of the Purchaser to pay the Servicing Fee is limited to, and the
Servicing Fee is payable solely from, the interest portion (including recoveries
with respect to interest from Liquidation Proceeds, to the extent permitted by
Section 4.05) of such Monthly Payment collected by the Company, or as otherwise
provided under Section 4.05.


Servicing Fee Rate: The per annum percentage for each Mortgage Loan, as stated
in the Commitment Letter.


Servicing File: With respect to each Mortgage Loan, the file retained by the
Company consisting of originals of all documents in the Retained Mortgage File
which are not delivered to the Custodian and copies of the Mortgage Loan
Documents listed in the Custodial Agreement the originals of which are delivered
to the Custodian pursuant to Section 2.03.


Servicing Officer: Any officer of the Company involved in or responsible for the
administration and servicing of the Mortgage Loans whose name appears on a list
of servicing officers furnished by the Company to the Purchaser upon request, as
such list may from time to time be amended.


Stated Principal Balance: As to each Mortgage Loan, (i) the principal balance of
the Mortgage Loan at the related Cut-off Date after giving effect to payments of
principal due on or before such date, whether or not received, minus (ii) all
amounts previously distributed to the Purchaser with respect to the related
Mortgage Loan representing payments or recoveries of principal or advances in
lieu thereof.


Static Pool Information: Static pool information as described in Item
1105(a)(1)-(3) and 1105(c) of Regulation AB.


Stock Certificate: With respect to a Cooperative Loan, a certificate evidencing
ownership of the Cooperative Shares issued by the Cooperative.
 
Stock Power: With respect to a Cooperative Loan, an assignment of the Stock
Certificate or an assignment of the Cooperative Shares issued by the
Cooperative.
 
Subcontractor: Any vendor, subcontractor or other Person that is not responsible
for the overall servicing (as “servicing” is commonly understood by participants
in the mortgage-backed securities market) of Mortgage Loans but performs one or
more discrete functions identified in Item 1122(d) of Regulation AB with respect
to Mortgage Loans under the direction or authority of the Company or a
Subservicer.
 
Subservicer: Any Person that services Mortgage Loans on behalf of the Company or
any Subservicer and is responsible for the performance (whether directly or
through Subservicers or Subcontractors) of a substantial portion of the material
servicing functions required to be performed by the Company under this Agreement
or any Reconstitution Agreement that are identified in Item 1122(d) of
Regulation AB.
 
Subsidy Account: An account maintained by the Company specifically to hold all
Subsidy Funds to be applied to individual Subsidy Loans.


Subsidy Funds: With respect to any Subsidy Loans, funds contributed by the
employer of a Mortgagor in order to reduce the payments required from the
Mortgagor for a specified period in specified amounts.


Subsidy Loan: Any Mortgage Loan subject to a temporary interest subsidy
agreement pursuant to which the monthly interest payments made by the related
Mortgagor will be less than the scheduled monthly interest payments on such
Mortgage Loan, with the resulting difference in interest payments being provided
by the employer of the Mortgagor. Each Subsidy Loan will be identified as such
in the related Electronic Data File.


Third-Party Originator: Each Person, other than a Qualified Correspondent, that
originated Mortgage Loans acquired by the Company.


Time$aver® Mortgage Loan: A Mortgage Loan which has been refinanced pursuant to
a Company program that allows a rate/term refinance of an existing Company
serviced loan with minimal documentation.


Whole Loan Transfer: Any sale or transfer of some or all of the Mortgage Loans
by the Purchaser to a third party, which sale or transfer is not a
Securitization Transaction or Agency Transfer.
 
ARTICLE II

 
CONVEYANCE OF MORTGAGE LOANS; POSSESSION OF MORTGAGE FILES; BOOKS AND RECORDS;
CUSTODIAL AGREEMENT; DELIVERY OF DOCUMENTS


Section 2.01   Conveyance of Mortgage Loans; Possession of Custodial Mortgage
Files;
Maintenance of Retained Mortgage Files and Servicing Files.


Pursuant to an Assignment and Conveyance Agreement, on the related Closing Date,
the Company, simultaneously with the payment of the Purchase Price by the
Purchaser, shall thereby sell, transfer, assign, set over and convey to the
Purchaser, without recourse, but subject to the terms of this Agreement and the
related Assignment and Conveyance Agreement, all the right, title and interest
of the Company in and to the Mortgage Loans listed on the respective Mortgage
Loan Schedule annexed to such Assignment and Conveyance Agreement, together with
the Retained Mortgage Files and Custodial Mortgage Files and all rights and
obligations arising under the documents contained therein. Pursuant to Section
2.03, the Company shall deliver the Custodial Mortgage File for each Mortgage
Loan comprising the related Loan Package to the Custodian.


The contents of each Retained Mortgage File not delivered to the Custodian are
and shall be held in trust by the Company for the benefit of the Purchaser as
the owner thereof. The Company shall maintain a Servicing File consisting of a
copy of the contents of each Custodial Mortgage File and the originals of the
documents in each Retained Mortgage File not delivered to the Custodian. The
possession of each Retained Mortgage File and Servicing File by the Company is
at the will of the Purchaser for the sole purpose of servicing the related
Mortgage Loan, and such retention and possession by the Company is in a
custodial capacity only. Upon the sale of the Mortgage Loans the ownership of
each Mortgage Note, the related Mortgage and the related Custodial Mortgage File
and Servicing File shall vest immediately in the Purchaser, and the ownership of
all records and documents with respect to the related Mortgage Loan prepared by
or which come into the possession of the Company shall vest immediately in the
Purchaser and shall be retained and maintained by the Company, in trust, at the
will of the Purchaser and only in such custodial capacity. The Company shall
release its custody of the contents of any Servicing File only in accordance
with written instructions from the Purchaser, unless such release is required as
incidental to the Company's servicing of the Mortgage Loans or is in connection
with a repurchase of any Mortgage Loan pursuant to Section 3.03 or 6.02. All
such costs associated with the release, transfer and re-delivery to the Company
shall be the responsibility of the Purchaser other than any related recording
costs (especially in instances of breach).


In addition, in connection with the assignment of any MERS Mortgage Loan, the
Company agrees that it will cause, the MERS® System to indicate that such
Mortgage Loans have been assigned by the Company to the Purchaser in accordance
with this Agreement by including (or deleting, in the case of Mortgage Loans
which are repurchased in accordance with this Agreement) in such computer files
the information required by the MERS® System to identify the Purchaser as
beneficial owner of such Mortgage Loans.


Section 2.02   Books and Records; Transfers of Mortgage Loans.


From and after the sale of the Mortgage Loans to the Purchaser in the related
Loan Package on each Closing Date, all rights arising out of such Mortgage Loans
including but not limited to all funds received on or in connection with such
Mortgage Loans, shall be received and held by the Company in trust for the
benefit of the Purchaser as owner of such Mortgage Loans, and the Company shall
retain record title to the related Mortgages for the sole purpose of
facilitating the servicing and the supervision of the servicing of such Mortgage
Loans.


The sale of each Mortgage Loan shall be reflected on the Company's balance sheet
and other financial statements as a sale of assets by the Company. The Company
shall be responsible for maintaining, and shall maintain, a complete set of
books and records for each Mortgage Loan which shall be marked clearly to
reflect the ownership of each Mortgage Loan by the Purchaser. In particular, the
Company shall maintain in its possession, available for inspection by the
Purchaser, or its designee, and shall deliver to the Purchaser upon demand,
evidence of compliance with all federal, state and local laws, rules and
regulations, and requirements of Fannie Mae or Freddie Mac, including but not
limited to documentation as to the method used in determining the applicability
of the provisions of the Flood Disaster Protection Act of 1973, as amended, to
the Mortgaged Property, documentation evidencing insurance coverage and
eligibility of any condominium project for approval by Fannie Mae or Freddie Mac
and records of periodic inspections as required by Section 4.13. To the extent
that original documents are not required for purposes of realization of
Liquidation Proceeds or Insurance Proceeds, documents maintained by the Company
may be in the form of microfilm or microfiche or such other reliable means of
recreating original documents, including but not limited to, optical imagery
techniques so long as the Company complies with the requirements of the Fannie
Mae Selling and Servicing Guide, as amended from time to time.


The Company shall maintain with respect to each Mortgage Loan and shall make
available for inspection by any Purchaser or its designee the related Servicing
File during the time the Purchaser retains ownership of such Mortgage Loan and
thereafter in accordance with applicable laws and regulations.


The Company shall keep at its servicing office books and records in which,
subject to such reasonable regulations as it may prescribe, the Company shall
note transfers of Mortgage Loans. No transfer of a Mortgage Loan may be made
unless such transfer is in compliance with the terms hereof. For the purposes of
this Agreement, the Company shall be under no obligation to deal with any Person
with respect to this Agreement or the Mortgage Loans unless the books and
records show such Person as the owner of the Mortgage Loan. The Purchaser may,
subject to the terms of this Agreement, sell and transfer one or more of the
Mortgage Loans. The Purchaser also shall advise the Company of the transfer.
Upon receipt of notice of the transfer, the Company shall mark its books and
records to reflect the ownership of the Mortgage Loans of such assignee, and
shall release the previous Purchaser from its obligations hereunder with respect
to the Mortgage Loans sold or transferred. Such notification of a transfer shall
include a final loan schedule which shall be received by the Company no fewer
than five (5) Business Days before the last Business Day of the month. If such
notification is not received as specified above, the Company’s duties to remit
and report as required by Section 5 shall begin with the next Due Period.


Section 2.03   Custodial Agreement; Delivery of Documents.


On each Closing Date with respect to each Mortgage Loan comprising the related
Loan Package, the Company shall deliver and release to the Custodian the related
Custodial Mortgage File as set forth in Exhibit C attached hereto.


The Custodian shall certify its receipt of any Mortgage Loan Documents actually
received on or prior to such Closing Date and as required to be delivered
pursuant to the Custodial Agreement, as evidenced by the Initial Certification
of the Custodian in the form annexed to the Custodial Agreement. The Purchaser
will be responsible for the fees and expenses of the Custodian.


Upon the Purchaser’s request, the Company shall deliver to Purchaser or its
designee within ten (10) days after such request such contents of the Retained
Mortgage file so requested. In the event that the company fails to deliver to
the Purchaser or its designee the requested contents of the Retained Mortgage
File within such ten-day period, and if the Company does not cure such failure
within five (5) days following receipt of written notification of such failure,
the Company shall repurchase each related Mortgage Loan at the price and in the
manner specified in Section 3.03.


The Company shall forward to the Custodian original documents evidencing an
assumption, modification, consolidation or extension of any Mortgage Loan
entered into in accordance with Section 4.01 or 6.01 within one week of their
execution, provided, however, that the Company shall provide the Custodian with
a certified true copy of any such document submitted for recordation within ten
(10) days of its execution, and shall provide the original of any document
submitted for recordation or a copy of such document certified by the
appropriate public recording office to be a true and complete copy of the
original within sixty days of its submission for recordation.


In the event the public recording office is delayed in returning any original
document which the Company is required to deliver at any time to the Custodian
in accordance with the terms of the Custodial Agreement or which the Company is
required to maintain in the related Retained Mortgage File, the Company shall
deliver to the Custodian or to the Retained Mortgage File, as applicable, within
240 days of its submission for recordation, a copy of such document and an
Officer's Certificate, which shall (i) identify the recorded document; (ii)
state that the recorded document has not been delivered to the Custodian due
solely to a delay by the public recording office, (iii) state the amount of time
generally required by the applicable recording office to record and return a
document submitted for recordation, and (iv) specify the date the applicable
recorded document will be delivered to the Custodian. The Company will be
required to deliver such document to the Custodian or to the Retained Mortgage
File, as applicable, by the date specified in (iv) above. An extension of the
date specified in (iv) above may be requested from the Purchaser, which consent
shall not be unreasonably withheld.


In the event that new, replacement, substitute or additional Stock Certificates
are issued with respect to existing Cooperative Shares, the Company immediately
shall deliver to the Custodian the new Stock Certificates, together with the
related Stock Powers in blank. Such new Stock Certificates shall be subject to
the related Pledge Instruments and shall be subject to all of the terms,
covenants and conditions of this Agreement.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES REMEDIES AND BREACH
 
Section 3.01   Company Representations and Warranties.
 
The Company hereby represents and warrants to the Purchaser that, as of the
related Closing Date:



 
(a)
Due Organization and Authority.




   
The Company is a national banking association duly organized, validly existing
and in good standing under the laws of the United States and has all licenses
necessary to carry on its business as now being conducted and is licensed,
qualified and in good standing in each state where a Mortgaged Property is
located if the laws of such state require licensing or qualification in order to
conduct business of the type conducted by the Company, and in any event the
Company is in compliance with the laws of any such state to the extent necessary
to ensure the enforceability of the related Mortgage Loan and the servicing of
such Mortgage Loan in accordance with the terms of this Agreement; the Company
has the full power and authority to execute and deliver this Agreement and to
perform in accordance herewith; the execution, delivery and performance of this
Agreement (including all instruments of transfer to be delivered pursuant to
this Agreement) by the Company and the consummation of the transactions
contemplated hereby have been duly and validly authorized; this Agreement
evidences the valid, binding and enforceable obligation of the Company; and all
requisite action has been taken by the Company to make this Agreement valid and
binding upon the Company in accordance with its terms;




 
(b)
Ordinary Course of Business.




   
The consummation of the transactions contemplated by this Agreement are in the
ordinary course of business of the Company, who is in the business of selling
and servicing loans, and the transfer, assignment and conveyance of the Mortgage
Notes and the Mortgages by the Company pursuant to this Agreement are not
subject to the bulk transfer or any similar statutory provisions in effect in
any applicable jurisdiction;




 
(c)
No Conflicts.




   
Neither the execution and delivery of this Agreement, the acquisition of the
Mortgage Loans by the Company, the sale of the Mortgage Loans to the Purchaser
or the transactions contemplated hereby, nor the fulfillment of or compliance
with the terms and conditions of this Agreement will conflict with or result in
a breach of any of the terms, articles of incorporation or by-laws or any legal
restriction or any agreement or instrument to which the Company is now a party
or by which it is bound, or constitute a default or result in the violation of
any law, rule, regulation, order, judgment or decree to which the Company or its
property is subject, or impair the ability of the Purchaser to realize on the
Mortgage Loans, or impair the value of the Mortgage Loans;




 
(d)
Ability to Service.




   
The Company is an approved seller/servicer of conventional residential mortgage
loans for Fannie Mae or Freddie Mac, with the facilities, procedures, and
experienced personnel necessary for the sound servicing of mortgage loans of the
same type as the Mortgage Loans. The Company is in good standing to sell
mortgage loans to and service mortgage loans for Fannie Mae or Freddie Mac, and
no event has occurred, including but not limited to a change in insurance
coverage, which would make the Company unable to comply with Fannie Mae or
Freddie Mac eligibility requirements or which would require notification to
either Fannie Mae or Freddie Mac;




 
(e)
Reasonable Servicing Fee.




   
The Company acknowledges and agrees that the Servicing Fee represents reasonable
compensation for performing such services and that the entire Servicing Fee
shall be treated by the Company, for accounting and tax purposes, as
compensation for the servicing and administration of the Mortgage Loans pursuant
to this Agreement;




 
(f)
Ability to Perform.




   
The Company does not believe, nor does it have any reason or cause to believe,
that it cannot perform each and every covenant contained in this Agreement. The
Company is solvent and the sale of the Mortgage Loans will not cause the Company
to become insolvent. The sale of the Mortgage Loans is not undertaken to hinder,
delay or defraud any of the Company's creditors;




 
(g)
No Litigation Pending.




   
There is no action, suit, proceeding or investigation pending or threatened
against the Company which, either in any one instance or in the aggregate, may
result in any material adverse change in the business, operations, financial
condition, properties or assets of the Company, or in any material impairment of
the right or ability of the Company to carry on its business substantially as
now conducted, or in any material liability on the part of the Company, or which
would draw into question the validity of this Agreement or the Mortgage Loans or
of any action taken or to be contemplated herein, or which would be likely to
impair materially the ability of the Company to perform under the terms of this
Agreement;




 
(h)
No Consent Required.




   
No consent, approval, authorization or order of any court or governmental agency
or body is required for the execution, delivery and performance by the Company
of or compliance by the Company with this Agreement or the sale of the Mortgage
Loans as evidenced by the consummation of the transactions contemplated by this
Agreement, or if required, such approval has been obtained prior to the related
Closing Date;




 
(i)
Selection Process.



The Mortgage Loans were selected from among either the outstanding fixed rate or
adjustable rate one- to four-family mortgage loans in the Company's mortgage
banking portfolio at the related Closing Date as to which the representations
and warranties set forth in Section 3.02 could be made and such selection was
not made in a manner so as to affect adversely the interests of the Purchaser;



 
(j)
No Untrue Information.




   
Neither this Agreement nor any statement, report or other document furnished or
to be furnished pursuant to this Agreement or in connection with the
transactions contemplated hereby contains any untrue statement of fact or omits
to state a fact necessary to make the statements contained therein not
misleading;




 
(k)
Sale Treatment.




   
The Company has determined that the disposition of the Mortgage Loans pursuant
to this Agreement will be afforded sale treatment for accounting and tax
purposes;




 
(l)
No Material Change.




   
There has been no material adverse change in the business, operations, financial
condition or assets of the Company since the date of the Company’s most recent
financial statements;




 
(m)
No Brokers’ Fees.




   
The Company has not dealt with any broker, investment banker, agent or other
Person that may be entitled to any commission or compensation in the connection
with the sale of the Mortgage Loans; and




(n)           
MERS.



The Company is a member of MERS in good standing.




Section 3.02   Representations and Warranties Regarding Individual Mortgage
Loans.


As to each Mortgage Loan, the Company hereby represents and warrants to the
Purchaser that as of the related Closing Date:



 
(a)
Mortgage Loans as Described.




   
The information set forth in the respective Mortgage Loan Schedule and the
information contained on the respective Electronic Data File delivered to the
Purchaser is true and correct;




 
(b)
Payments Current.




   
All payments required to be made up to the related Cut-off Date for the Mortgage
Loan under the terms of the Mortgage Note have been made and credited. No
payment under any Mortgage Loan has been thirty (30) days delinquent more than
one time within twelve (12) months prior to the related Closing Date;




 
(c)
No Outstanding Charges.




   
There are no defaults in complying with the terms of the Mortgages, and all
taxes, governmental assessments, insurance premiums, leasehold payments, water,
sewer and municipal charges, which previously became due and owing have been
paid, or an escrow of funds has been established in an amount sufficient to pay
for every such item which remains unpaid and which has been assessed but is not
yet due and payable. The Seller has not advanced funds, or induced, solicited
directly or indirectly, the payment of any amount required under the Mortgage
Loan, except for interest accruing from the date of the Mortgage Note or date of
disbursement of the Mortgage Loan proceeds, whichever is later, to the day which
precedes by one month the Due Date of the first installment of principal and
interest;




 
(d)
Original Terms Unmodified.




   
The terms of the Mortgage Note and Mortgage have not been impaired, waived,
altered or modified in any respect, except by a written instrument which has
been recorded, if necessary to protect the interests of the Purchaser and which
has been delivered to the Custodian. The substance of any such waiver,
alteration or modification has been approved by the issuer of any related PMI
Policy and the title insurer, to the extent required by the policy, and its
terms are reflected on the related Mortgage Loan Schedule. No Mortgagor has been
released, in whole or in part, except in connection with an assumption agreement
approved by the issuer of any related PMI Policy and the title insurer, to the
extent required by the policy, and which assumption agreement was delivered to
the Custodian pursuant to the terms of the Custodial Agreement;




 
(e)
No Defenses.




   
The Mortgage Loan is not subject to any right of rescission, set-off,
counterclaim or defense, including without limitation the defense of usury, nor
will the operation of any of the terms of the Mortgage Note or the Mortgage, or
the exercise of any right thereunder, render either the Mortgage Note or the
Mortgage unenforceable, in whole or in part, or subject to any right of
rescission, set-off, counterclaim or defense, including without limitation the
defense of usury, and no such right of rescission, set-off, counterclaim or
defense has been asserted with respect thereto;




 
(f)
No Satisfaction of Mortgage.




   
The Mortgage has not been satisfied, canceled, subordinated or rescinded, in
whole or in part, and the Mortgaged Property has not been released from the lien
of the Mortgage, in whole or in part, nor has any instrument been executed that
would effect any such release, cancellation, subordination or rescission;




 
(g)
Validity of Mortgage Documents.




   
The Mortgage Note and the Mortgage and related documents are genuine, and each
is the legal, valid and binding obligation of the maker thereof enforceable in
accordance with its terms. All parties to the Mortgage Note and the Mortgage had
legal capacity to enter into the Mortgage Loan and to execute and deliver the
Mortgage Note and the Mortgage, and the Mortgage Note and the Mortgage have been
duly and properly executed by such parties;



With respect to each Cooperative Loan, the Mortgage Note, the Mortgage, the
Pledge Agreement, and related documents are genuine, and each is the legal,
valid and binding obligation of the maker thereof enforceable in accordance with
its terms. All parties to the Mortgage Note, the Mortgage, the Pledge Agreement,
the Proprietary Lease, the Stock Power, Recognition Agreement and the Assignment
of Proprietary Lease had legal capacity to enter into the Mortgage Loan and to
execute and deliver such documents, and such documents have been duly and
properly executed by such parties;
 
(h)           No Fraud.



   
No error, omission, misrepresentation, negligence, fraud or similar occurrence
with respect to a Mortgage Loan has taken place on the part of the Company, or
the Mortgagor, or to the best of the Company’s knowledge, any appraiser, any
builder, or any developer, or any other party involved in the origination of the
Mortgage Loan or in the application of any insurance in relation to such
Mortgage Loan;




 
(i)
Compliance with Applicable Laws.




   
Any and all requirements of any federal, state or local law including, without
limitation, usury, truth-in-lending, real estate settlement procedures, consumer
credit and privacy protection, equal credit opportunity, disclosure or predatory
and abusive lending laws applicable to the Mortgage Loan have been complied
with, and the Company shall maintain in its possession, available for the
Purchaser's inspection, and shall deliver to the Purchaser upon demand, evidence
of compliance with all such requirements. All inspections, licenses and
certificates required to be made or issued with respect to all occupied portions
of the Mortgaged Property and, with respect to the use and occupancy of the
same, including but not limited to certificates of occupancy and fire
underwriting certificates, have been made or obtained from the appropriate
authorities;




 
(j)
Location and Type of Mortgaged Property.




   
The Mortgaged Property is located in the state identified in the related
Mortgage Loan Schedule and consists of a single, contiguous parcel of real
property with a detached single family residence erected thereon, or a two- to
four-family dwelling, or an individual condominium unit in a condominium
project, or a Cooperative Apartment, or an individual unit in a planned unit
development or a townhouse, provided, however, that any condominium project or
planned unit development shall conform with the applicable Fannie Mae
requirements, or the underwriting guidelines of the company, regarding such
dwellings, and no residence or dwelling is a mobile home. As of the respective
date of the appraisal for each Mortgaged Property, any Mortgaged Property being
used for commercial purposes conforms to the underwriting guidelines of the
Company and, to the best of the Company’s knowledge, since the date of such
appraisal, no portion of the Mortgage Property has been used for commercial
purposes outside of the underwriting guidelines of the Company;



(k)           Valid First Lien.



   
The Mortgage is a valid, subsisting and enforceable first lien on the Mortgaged
Property, including all buildings on the Mortgaged Property and all
installations and mechanical, electrical, plumbing, heating and air conditioning
systems located in or annexed to such buildings, and all additions, alterations
and replacements made at any time with respect to the foregoing. The lien of the
Mortgage is subject only to:




 
(1)
the lien of current real property taxes and assessments not yet due and payable;




 
(2)
covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording acceptable to mortgage
lending institutions generally and specifically referred to in the lender's
title insurance policy delivered to the originator of the Mortgage Loan and (i)
referred to or otherwise considered in the appraisal made for the originator of
the Mortgage Loan and (ii) which do not adversely affect the Appraised Value of
the Mortgaged Property set forth in such appraisal; and




 
(3)
other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property.




   
Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable first lien and first priority security interest on
the property described therein and the Company has full right to sell and assign
the same to the Purchaser;



With respect to each Cooperative Loan, each Pledge Agreement creates a valid,
enforceable and subsisting first security interest in the Cooperative Shares and
Proprietary Lease, subject only to (i) the lien of the related Cooperative for
unpaid assessments representing the Mortgagor’s pro rata share of the
Cooperative’s payments for its blanket mortgage, current and future real
property taxes, insurance premiums, maintenance fees and other assessments to
which like collateral is commonly subject and (ii) other matters to which like
collateral is commonly subject which do not materially interfere with the
benefits of the security intended to be provided by the Pledge Agreement;
provided, however, that the appurtenant Proprietary Lease may be subordinated or
otherwise subject to the lien of any mortgage on the Project;


(l)            Full Disbursement of Proceeds.



   
The proceeds of the Mortgage Loan have been fully disbursed, except for escrows
established or created due to seasonal weather conditions, and there is no
requirement for future advances thereunder. All costs, fees and expenses
incurred in making or closing the Mortgage Loan and the recording of the
Mortgage were paid, and the Mortgagor is not entitled to any refund of any
amounts paid or due under the Mortgage Note or Mortgage;




 
(m)
Consolidation of Future Advances.




   
Any future advances made prior to the related Cut-off Date, have been
consolidated with the outstanding principal amount secured by the Mortgage, and
the secured principal amount, as consolidated, bears a single interest rate and
single repayment term reflected on the related Mortgage Loan Schedule. The lien
of the Mortgage securing the consolidated principal amount is expressly insured
as having first lien priority by a title insurance policy, an endorsement to the
policy insuring the mortgagee’s consolidated interest or by other title evidence
acceptable to Fannie Mae or Freddie Mac; the consolidated principal amount does
not exceed the original principal amount of the Mortgage Loan; the Seller shall
not make future advances after the related Cut-Off Date;



(n)           Ownership.



   
The Company is the sole owner of record and holder of the Mortgage Loan and the
related Mortgage Note and the Mortgage are not assigned or pledged, and the
Company has good and marketable title thereto and has full right and authority
to transfer and sell the Mortgage Loan to the Purchaser. The Company is
transferring the Mortgage Loan free and clear of any and all encumbrances,
liens, pledges, equities, participation interests, claims, charges or security
interests of any nature encumbering such Mortgage Loan;



(o)           Origination/Doing Business.



   
The Mortgage Loan was originated by a savings and loan association, a savings
bank, a commercial bank, a credit union, an insurance company, or similar
institution which is supervised and examined by a federal or state authority or
by a mortgagee approved by the Secretary of Housing and Urban Development
pursuant to Sections 203 and 211 of the National Housing Act. All parties which
have had any interest in the Mortgage Loan, whether as mortgagee, assignee,
pledgee or otherwise, are (or, during the period in which they held and disposed
of such interest, were) (1) in compliance with any and all applicable licensing
requirements of the laws of the state wherein the Mortgaged Property is located,
and (2) organized under the laws of such state, or (3) qualified to do business
in such state, or (4) federal savings and loan associations or national banks
having principal offices in such state, or (5) not doing business in such state;



(p)           LTV, PMI Policy.



   
Each Mortgage Loan has an LTV as set forth in the related Mortgage Loan Schedule
and related Electronic Data File. Except as indicated on the Electronic Data
File, those Mortgage Loans with an LTV greater than 80% at the time of
origination, a portion of the unpaid principal balance of the Mortgage Loan is
and will be insured as to payment defaults by a PMI Policy. If the Mortgage Loan
is insured by a PMI Policy for which the Mortgage pays all premiums, the
coverage will remain in place until (i) the LTV is decreased to 78% or (ii) the
PMI Policy is otherwise terminated pursuant to the Homeowners Protection Act of
1998, 12 USC 4901, et seq. All provisions of such PMI Policy and LPMI Policy
have been and are being complied with, such PMI Policy and LPMI Policy is in
full force and effect, and all premiums due thereunder have been paid. The
Qualified Insurer has a claims paying ability acceptable to Fannie Mae or
Freddie Mac. Any Mortgage Loan subject to a PMI Policy obligates the Mortgagor
or in the case of an LPMI Policy, obligates the Company, thereunder to maintain
the PMI Policy or LPMI Policy and to pay all premiums and charges in connection
therewith. The Mortgage Interest Rate for the Mortgage Loan as set forth on the
related Mortgage Loan Schedule is net of any such insurance premium. No prior
holder of the Mortgage, including the Company, has done, by act or omission,
anything which would impair the coverage of such PMI Policy or LPMI Policy;



(q)           Title Insurance.



   
The Mortgage Loan is covered by an ALTA lender's title insurance policy or other
generally acceptable form of policy of insurance acceptable to Fannie Mae or
Freddie Mac, issued by a title insurer acceptable to Fannie Mae or Freddie Mac
and qualified to do business in the jurisdiction where the Mortgaged Property is
located, insuring the Company, its successors and assigns, as to the first
priority lien of the Mortgage in the original principal amount of the Mortgage
Loan, subject only to the exceptions contained in clauses (1), (2) and (3) of
Paragraph (k) of this Section 3.02, and against any loss by reason of the
invalidity or unenforceability of the lien resulting from the provisions of the
Mortgage providing for adjustment to the Mortgage Interest Rate and Monthly
Payment. The Company is the sole insured of such lender's title insurance
policy, and such lender's title insurance policy is in full force and effect and
will be in force and effect upon the consummation of the transactions
contemplated by this Agreement. No claims have been made under such lender's
title insurance policy, and no prior holder of the Mortgage, including the
Company, has done, by act or omission, anything which would impair the coverage
of such lender's title insurance policy;



(r)            No Defaults.



   
There is no default, breach, violation or event of acceleration existing under
the Mortgage or the Mortgage Note and no event which, with the passage of time
or with notice and the expiration of any grace or cure period, would constitute
a default, breach, violation or event of acceleration, and neither the Company
nor its predecessors have waived any default, breach, violation or event of
acceleration;



(s)           No Mechanics' Liens.



   
There are no mechanics' or similar liens or claims which have been filed for
work, labor or material (and no rights are outstanding that under the law could
give rise to such liens) affecting the related Mortgaged Property which are or
may be liens prior to, or equal or coordinate with, the lien of the related
Mortgage which are not insured against by the title insurance policy referenced
in Paragraph (q) above;



(t)            Location of Improvements; No Encroachments.



   
Except as insured against by the title insurance policy referenced in Paragraph
(q) above, all improvements which were considered in determining the Appraised
Value of the Mortgaged Property lay wholly within the boundaries and building
restriction lines of the Mortgaged Property and no improvements on adjoining
properties encroach upon the Mortgaged Property. No improvement located on or
being part of the Mortgaged Property is in violation of any applicable zoning
law or regulation;




 
(u)
Payment Terms.




   
Except with respect to the Interest Only Mortgage Loans, principal payments
commenced no more than 60 days after the funds were disbursed to the Mortgagor
in connection with the Mortgage Loan. The Mortgage Loans have an original term
to maturity of not more than 30 years, with interest payable in arrears on the
first day of each month. As to each adjustable rate Mortgage Loan on each
applicable Adjustment Date, the Mortgage Interest Rate will be adjusted to equal
the sum of the Index plus the applicable Gross Margin, rounded up or down to the
nearest multiple of 0.125% indicated by the Mortgage Note; provided that the
Mortgage Interest Rate will not increase or decrease by more than 2.00% on any
Adjustment Date, and will in no event exceed the maximum Mortgage Interest Rate
or be lower than the minimum Mortgage Interest Rate listed on the Mortgage Loan
Schedule for such Mortgage Loan. Each adjustable rate Mortgage Note requires a
monthly payment which is sufficient, during the period prior to the first
adjustment to the Mortgage Interest Rate, to fully amortize the outstanding
principal balance as of the first day of such period over the then remaining
term of such Mortgage Note and to pay interest at the related Mortgage Interest
Rate; provided however, with respect to any Interest Only Mortgage Loans, the
Mortgage Note allows a Monthly Payment of interest only during the period prior
to the first Adjustment Date and upon the first adjustment to the Mortgage
Interest Rate, the Mortgage Note requires a Monthly Payment of principal and
interest, sufficient to fully amortize the outstanding principal balance over
the then remaining term of such Mortgage Loan. As to each adjustable rate
Mortgage Loan, if the related Mortgage Interest Rate changes on an adjustment
date, the then outstanding principal balance will be reamortized over the
remaining life of such Mortgage Loan. No Mortgage Loan contains terms or
provisions which would result in negative amortization;



(v)           Customary Provisions.



   
The Mortgage contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for the realization against
the Mortgaged Property of the benefits of the security provided thereby,
including, (i) in the case of a Mortgage designated as a deed of trust, by
trustee's sale, and (ii) otherwise by judicial foreclosure. There is no
homestead or other exemption available to a Mortgagor which would interfere with
the right to sell the Mortgaged Property at a trustee's sale or the right to
foreclose the Mortgage;



(w)           Occupancy of the Mortgaged Property.



   
As of the date of origination, the Mortgaged Property was lawfully occupied
under applicable law;



(x)            No Additional Collateral.



   
The Mortgage Note is not and has not been secured by any collateral, pledged
account, except as indicated on the Electronic Data File, or other security
except the lien of the corresponding Mortgage and the security interest of any
applicable security agreement or chattel mortgage referred to in (k) above;



(y)           Deeds of Trust.



   
In the event the Mortgage constitutes a deed of trust, a trustee, duly qualified
under applicable law to serve as such, has been properly designated and
currently so serves and is named in the Mortgage, and no fees or expenses are or
will become payable by the Mortgagee to the trustee under the deed of trust,
except in connection with a trustee's sale after default by the Mortgagor;



(z)           Acceptable Investment.



   
The Company has no knowledge of any circumstances or conditions with respect to
the Mortgage Loan, the Mortgaged Property, the Mortgagor or the Mortgagor's
credit standing that can reasonably be expected to cause private institutional
investors to regard the Mortgage Loan as an unacceptable investment, cause the
Mortgage Loan to become delinquent, or adversely affect the value or
marketability of the Mortgage Loan;



(aa)         Transfer of Mortgage Loans.



   
If the Mortgage Loan is not a MERS Mortgage Loan, the Assignment upon the
insertion of the name of the assignee and recording information is in recordable
form and is acceptable for recording under the laws of the jurisdiction in which
the Mortgaged Property is located;



(bb)         Mortgaged Property Undamaged.



   
The Mortgaged Property is undamaged by waste, fire, earthquake or earth
movement, windstorm, flood, tornado or other casualty so as to affect adversely
the value of the Mortgaged Property as security for the Mortgage Loan or the use
for which the premises were intended;



(cc)          Collection Practices; Escrow Deposits.



   
The origination and collection practices used with respect to the Mortgage Loan
have been in accordance with Accepted Servicing Practices, and have been in all
material respects legal and proper. With respect to escrow deposits and Escrow
Payments, all such payments are in the possession of the Company and there exist
no deficiencies in connection therewith for which customary arrangements for
repayment thereof have not been made. All Escrow Payments have been collected in
full compliance with state and federal law. No escrow deposits or Escrow
Payments or other charges or payments due the Company have been capitalized
under the Mortgage Note;



(dd)         No Condemnation.



   
There is no proceeding pending or to the best of the Company’s knowledge
threatened for the total or partial condemnation of the related Mortgaged
Property;



(ee)         The Appraisal.



   
The Servicing File contains an appraisal of the related Mortgaged Property. As
to each Time$aver® Mortgage Loan, the appraisal may be from the original of the
existing Company-serviced loan, which was refinanced via such Time$aver®
Mortgage Loan. The appraisal was conducted by an appraiser who had no interest,
direct or indirect, in the Mortgaged Property or in any loan made on the
security thereof; and whose compensation is not affected by the approval or
disapproval of the Mortgage Loan, and the appraisal and the appraiser both
satisfy the applicable requirements of Title XI of the Financial Institution
Reform, Recovery, and Enforcement Act of 1989 and the regulations promulgated
thereunder, all as in effect on the date the Mortgage Loan was originated;



(ff)           Insurance.



   
The Mortgaged Property securing each Mortgage Loan is insured by an insurer
acceptable to Fannie Mae or Freddie Mac against loss by fire and such hazards as
are covered under a standard extended coverage endorsement and such other
hazards as are customary in the area where the Mortgaged Property is located
pursuant to insurance policies conforming to the requirements of Section 4.10,
in an amount which is at least equal to the lesser of (a) 100% of the insurable
value, on a replacement cost basis, of the improvements on the related Mortgaged
Property, and (b) the greater of (i) the outstanding principal balance of the
Mortgage Loan and (ii) an amount such that the proceeds of such insurance shall
be sufficient to prevent the application to the Mortgagor or the loss payee of
any coinsurance clause under the policy. If the Mortgaged Property is a
condominium unit, it is included under the coverage afforded by a blanket policy
for the project. If the improvements on the Mortgaged Property are in an area
identified in the Federal Register by the Federal Emergency Management Agency as
having special flood hazards, a flood insurance policy meeting the requirements
of the current guidelines of the Federal Insurance Administration is in effect
with a generally acceptable insurance carrier, in an amount representing
coverage not less than the least of (A) the outstanding principal balance of the
Mortgage Loan, (B) the full insurable value and (C) the maximum amount of
insurance which was available under the Flood Disaster Protection Act of 1973,
as amended. All individual insurance policies contain a standard mortgagee
clause naming the Company and its successors and assigns as mortgagee, and all
premiums thereon have been paid. The Mortgage obligates the Mortgagor thereunder
to maintain a hazard insurance policy at the Mortgagor's cost and expense, and
on the Mortgagor's failure to do so, authorizes the holder of the Mortgage to
obtain and maintain such insurance at such Mortgagor's cost and expense, and to
seek reimbursement therefor from the Mortgagor. The hazard insurance policy is
the valid and binding obligation of the insurer, is in full force and effect,
and will be in full force and effect and inure to the benefit of the Purchaser
upon the consummation of the transactions contemplated by this Agreement. The
Company has not acted or failed to act so as to impair the coverage of any such
insurance policy or the validity, binding effect and enforceability thereof;




 
(gg)
Servicemembers’ Civil Relief Act.




   
The Mortgagor has not notified the Company, and the Company has no knowledge of
any relief requested or allowed to the Mortgagor under the Servicemembers’ Civil
Relief Act, as amended;




 
(hh)
No Graduated Payments or Contingent Interests.




   
The Mortgage Loan is not a graduated payment mortgage loan and the Mortgage Loan
does not have a shared appreciation or other contingent interest feature;




 
(ii)
No Construction Loans.




   
No Mortgage Loan was made in connection with (i) the construction or
rehabilitation of a Mortgage Property or (ii) facilitating the trade-in or
exchange of a Mortgaged Property other than a construction-to-permanent loan
which has converted to a permanent Mortgage Loan;




 
(jj)
Underwriting.




   
Each Mortgage Loan was underwritten in accordance with the underwriting
guidelines of the Company, which were in effect at the time the Mortgage Loan
was originated; and the Mortgage Note and Mortgage are on forms acceptable to
Freddie Mac or Fannie Mae;




 
(kk)
Buydown Mortgage Loans.




   
With respect to each Mortgage Loan that is a Buydown Mortgage Loan:




 
(i)
On or before the date of origination of such Mortgage Loan, the Company and the
Mortgagor, or the Company, the Mortgagor and the seller of the Mortgaged
Property or a third party entered into a Buydown Agreement. The Buydown
Agreement provides that the seller of the Mortgaged Property (or third party)
shall deliver to the Company temporary Buydown Funds in an amount equal to the
aggregate undiscounted amount of payments that, when added to the amount the
Mortgagor on such Mortgage Loan is obligated to pay on each Due Date in
accordance with the terms of the Buydown Agreement, is equal to the full
scheduled Monthly Payment due on such Mortgage Loan. The temporary Buydown Funds
enable the Mortgagor to qualify for the Buydown Mortgage Loan. The effective
interest rate of a Buydown Mortgage Loan if less than the interest rate set
forth in the related Mortgage Note will increase within the Buydown Period as
provided in the related Buydown Agreement so that the effective interest rate
will be equal to the interest rate as set forth in the related Mortgage Note.
The Buydown Mortgage Loan satisfies the requirements of Fannie Mae or Freddie
Mac guidelines;




 
(ii)
The Mortgage and Mortgage Note reflect the permanent payment terms rather than
the payment terms of the Buydown Agreement. The Buydown Agreement provides for
the payment by the Mortgagor of the full amount of the Monthly Payment on any
Due Date that the Buydown Funds are available. The Buydown Funds were not used
to reduce the original principal balance of the Mortgage Loan or to increase the
Appraised Value of the Mortgage Property when calculating the Loan-to-Value
Ratios for purposes of the Agreement and, if the Buydown Funds were provided by
the Company and if required under Fannie Mae or Freddie Mac guidelines, the
terms of the Buydown Agreement were disclosed to the appraiser of the Mortgaged
Property;




 
(iii)
The Buydown Funds may not be refunded to the Mortgagor unless the Mortgagor
makes a principal payment for the outstanding balance of the Mortgage Loan;




 
(iv)
As of the date of origination of the Mortgage Loan, the provisions of the
related Buydown Agreement complied with the requirements of Fannie Mae or
Freddie Mac regarding buydown agreements.




 
(ll)
Delivery of Custodial Mortgage Files.



Any documents required to be delivered by the Company under this Agreement have
been delivered to the Custodian. The Company is in possession of a complete,
true and accurate Retained Mortgage File and Custodial Mortgage File in
compliance with Exhibit C hereto;



 
(mm)
No Violation of Environmental Laws.



There is no pending action or proceeding directly involving any Mortgaged
Property of which the Company is aware in which compliance with any
environmental law, rule or regulation is an issue; and to the best of the
Company’s knowledge, nothing further remains to be done to satisfy in full all
requirements of each such law, rule or regulation constituting a prerequisite to
use and enjoyment of said property;



 
(nn)
No Bankruptcy.



No Mortgagor was a debtor in any state or federal bankruptcy or insolvency
proceeding at the time the Mortgage Loan was originated and to the best of the
Company’s knowledge, as of the related Closing Date, the Company has not
received notice that any Mortgagor is a debtor under any state or federal
bankruptcy or insolvency proceeding;


(oo)         HOEPA.


No Mortgage Loan is a High Cost Loan or Covered Loan;


(pp)         Cooperative Loans.


With respect to each Cooperative Loan:



 
(i)
The Cooperative Shares are held by a person as a tenant-stockholder in a
Cooperative. Each original UCC financing statement, continuation statement or
other governmental filing or recordation necessary to create or preserve the
perfection and priority of the first lien and security interest in the
Cooperative Loan and Proprietary Lease has been timely and properly made. Any
security agreement, chattel mortgage or equivalent document related to the
Cooperative Loan and delivered to Purchaser or its designee establishes in
Purchaser a valid and subsisting perfected first lien on and security interest
in the Mortgaged Property described therein, and Purchaser has full right to
sell and assign the same. The Proprietary Lease term expires no less than five
years after the Mortgage Loan term or such other term acceptable to Fannie Mae
or Freddie Mac;




 
(ii)
A Cooperative Lien Search has been made by a company competent to make the same
which company is acceptable to Fannie Mae and qualified to do business in the
jurisdiction where the Cooperative is located;




 
(iii)
(a) The term of the related Proprietary Lease is not less than the terms of the
Cooperative Loan; (b) there is no provision in any Proprietary Lease which
requires the Mortgagor to offer for sale the Cooperative Shares owned by such
Mortgagor first to the Cooperative; (c) there is no prohibition in any
Proprietary Lease against pledging the Cooperative Shares or assigning the
Proprietary Lease; (d) the Cooperative has been created and exists in full
compliance with the requirements for residential cooperatives in the
jurisdiction in which the Project is located and qualifies as a cooperative
housing corporation under Section 210 of the Code; (e) the Recognition Agreement
is on a form published by Aztech Document Services, Inc. or includes similar
provisions; and (f) the Cooperative has good and marketable title to the
Project, and owns the Project either in fee simple or under a leasehold that
complies with the requirements of the Fannie Mae Guidelines; such title is free
and clear of any adverse liens or encumbrances, except the lien of any blanket
mortgage;




(iv)          
The Company has the right under the terms of the Mortgage Note, Pledge Agreement
and Recognition Agreement to pay any maintenance charges or assessments owed by
the Mortgagor;




(v)          
Each Stock Power (i) has all signatures guaranteed or (ii) if all signatures are
not guaranteed, then such Cooperative Shares will be transferred by the stock
transfer agent of the Cooperative if the Company undertakes to convert the
ownership of the collateral securing the related Cooperative Loan;



(qq)         Georgia Fair Lending Act.


There is no Mortgage Loan that was originated on or after October 1, 2002 and
before March 7, 2003, which is secured by property located in the State of
Georgia;


(rr)           Methodology.


The methodology used in underwriting the extension of credit for each Mortgage
Loan employs objective mathematical principles which relate the borrower’s
income, assets and liabilities to the proposed payment and such underwriting
methodology does not rely on the extent of the borrower’s equity in the
collateral as the principal determining factor in approving such credit
extension. Such underwriting methodology confirmed that at the time of
origination (application/approval) the borrower had a reasonable ability to make
timely payments on the Mortgage Loan;



(ss)           
Imposition of a Premium.



With respect to any Mortgage Loan that contains a provision permitting
imposition of a premium upon a prepayment prior to maturity: (i) the prepayment
premium is disclosed to the borrower in the loan documents pursuant to
applicable state and federal law, and (ii) notwithstanding any state or federal
law to the contrary, the Company shall recommend that such prepayment premium is
not imposed in any instance when the mortgage debt is accelerated as the result
of the borrower’s default in making the loan payments;



(tt)            
Single Premium Credit Life.



No Mortgagor was required to purchase any single premium credit insurance policy
(e.g. life, disability, accident, unemployment or health insurance products) or
debt cancellation agreement as a condition of obtaining the extension of credit.
No Mortgagor obtained a prepaid single premium credit insurance policy (e.g.
life, disability, accident, unemployment or health insurance product) as part of
the origination of the Mortgage Loan. No proceeds from any Mortgage Loan were
used to purchase single premium credit insurance policies or debt cancellation
agreements as part of the origination of, or as a condition to closing, such
Mortgage Loan;


(uu)         No Arbitration Provision.



   
With respect to each Mortgage Loan, neither the related Mortgage nor the related
Mortgage Note requires the Mortgagor to submit to arbitration to resolve any
dispute arising out of or relating in any way to the Mortgage Loan transaction;




 
(ww)
Credit Reporting.



With respect to each Mortgage Loan, the Company has fully furnished, in
accordance with the Fair Credit Reporting Act and its implementing regulations,
accurate and complete information (i.e. favorable and unfavorable) on its
borrower credit files to Equifax, Experian and Trans Union Credit Information
Company (three of the credit repositories), on a monthly basis; and



(xx)           
Illinois Interest Act.



Any Mortgage Loan with a Mortgaged Property in the State of Illinois complies
with the Illinois Interest Act.


Section 3.03   Repurchase.


It is understood and agreed that the representations and warranties set forth in
Sections 3.01 and 3.02 shall survive the sale of the Mortgage Loans to the
Purchaser and the delivery of the Mortgage Loan Documents to the Custodian and
shall inure to the benefit of the Purchaser, notwithstanding any restrictive or
qualified endorsement on any Mortgage Note or Assignment of Mortgage or the
examination or failure to examine any Custodial Mortgage Files or Retained
Mortgage File. Upon discovery by either the Company or the Purchaser of a breach
of any of the foregoing representations and warranties which materially and
adversely affects the value of the Mortgage Loans or the interest of the
Purchaser (or which materially and adversely affects the interests of Purchaser
in the related Mortgage Loan in the case of a representation and warranty
relating to a particular Mortgage Loan), the party discovering such breach shall
give prompt written notice to the other.


Within ninety (90) days of the earlier of either discovery by or notice to the
Company of any breach of a representation or warranty which materially and
adversely affects the value of the Mortgage Loans, the Company shall use its
best efforts promptly to cure such breach in all material respects and, if such
breach cannot be cured, the Company shall, at the Purchaser's option, repurchase
such Mortgage Loan at the Repurchase Price. In the event that a breach shall
involve any representation or warranty set forth in Section 3.01, and such
breach cannot be cured within 90 days of the earlier of either discovery by or
notice to the Company of such breach, all of the Mortgage Loans shall, at the
Purchaser's option, be repurchased by the Company at the Repurchase Price.
However, if the breach shall involve a representation or warranty set forth in
Section 3.02 and the Company discovers or receives notice of any such breach
within 120 days of the related Closing Date, the Company shall, if the breach
cannot be cured, at the Purchaser's option and provided that the Company has a
Qualified Substitute Mortgage Loan, rather than repurchase the Mortgage Loan as
provided above, remove such Mortgage Loan (a "Deleted Mortgage Loan") and
substitute in its place a Qualified Substitute Mortgage Loan or Loans, provided
that any such substitution shall be effected not later than 120 days after the
related Closing Date. If the Company has no Qualified Substitute Mortgage Loan,
it shall repurchase the deficient Mortgage Loan within ninety (90) days of the
written notice of the breach or the failure to cure, whichever is later. Any
repurchase of a Mortgage Loan or Loans pursuant to the foregoing provisions of
this Section 3.03 shall be accomplished by deposit in the Custodial Account of
the amount of the Repurchase Price for distribution to Purchaser on the next
scheduled Remittance Date, after deducting therefrom any amount received in
respect of such repurchased Mortgage Loan or Loans and being held in the
Custodial Account for future distribution.


At the time of repurchase or substitution, the Purchaser and the Company shall
arrange for the reassignment of the Deleted Mortgage Loan to the Company and the
delivery to the Company of any documents held by the Custodian relating to the
Deleted Mortgage Loan. If the Company repurchases a Mortgage Loan that is a MERS
Mortgage Loan, the Company shall cause MERS to designate on the MERS® System to
remove the Purchaser as the beneficial holder with respect to such Mortgage
Loan. In the event of a repurchase or substitution, the Company shall,
simultaneously with such reassignment, give written notice to the Purchaser that
such repurchase or substitution has taken place, amend the related Mortgage Loan
Schedule to reflect the withdrawal of the Deleted Mortgage Loan from this
Agreement, and, in the case of substitution, identify a Qualified Substitute
Mortgage Loan and amend the related Mortgage Loan Schedule to reflect the
addition of such Qualified Substitute Mortgage Loan to this Agreement. In
connection with any such substitution, the Company shall be deemed to have made
as to such Qualified Substitute Mortgage Loan the representations and warranties
set forth in this Agreement except that all such representations and warranties
set forth in this Agreement shall be deemed made as of the date of such
substitution. The Company shall effect such substitution by delivering to the
Custodian for such Qualified Substitute Mortgage Loan the documents required by
Section 2.03, with the Mortgage Note endorsed as required by Section 2.03. No
substitution will be made in any calendar month after the Determination Date for
such month. The Company shall deposit in the Custodial Account the Monthly
Payment less the Servicing Fee due on such Qualified Substitute Mortgage Loan or
Loans in the month following the date of such substitution. Monthly Payments due
with respect to Qualified Substitute Mortgage Loans in the month of substitution
shall be retained by the Company. With respect to any Deleted Mortgage loan,
distributions to Purchaser shall include the Monthly Payment due on any Deleted
Mortgage Loan in the month of substitution, and the Company shall thereafter be
entitled to retain all amounts subsequently received by the Company in respect
of such Deleted Mortgage Loan.


For any month in which the Company substitutes a Qualified Substitute Mortgage
Loan for a Deleted Mortgage Loan, the Company shall determine the amount (if
any) by which the aggregate principal balance of all Qualified Substitute
Mortgage Loans as of the date of substitution is less than the aggregate Stated
Principal Balance of all Deleted Mortgage Loans (after application of scheduled
principal payments due in the month of substitution). The amount of such
shortfall shall be distributed by the Company in the month of substitution
pursuant to Section 5.01. Accordingly, on the date of such substitution, the
Company shall deposit from its own funds into the Custodial Account an amount
equal to the amount of such shortfall.


In addition to such repurchase or substitution obligation, the Company shall
indemnify the Purchaser and hold it harmless against any losses, damages,
penalties, fines, forfeitures, reasonable and necessary legal fees and related
costs, judgments, and other costs and expenses resulting from any claim, demand,
defense or assertion based on or grounded upon, or resulting from, a breach of
the Company representations and warranties contained in this Agreement. It is
understood and agreed that the obligations of the Company set forth in this
Section 3.03 to cure, substitute for or repurchase a defective Mortgage Loan and
to indemnify the Purchaser as provided in this Section 3.03 constitute the sole
remedies of the Purchaser respecting a breach of the foregoing representations
and warranties.


Any cause of action against the Company relating to or arising out of the breach
of any representations and warranties made in Sections 3.01 and 3.02 shall
accrue as to any Mortgage Loan upon (i) discovery of such breach by the
Purchaser or notice thereof by the Company to the Purchaser, (ii) failures by
the Company to cure such breach or repurchase such Mortgage Loan as specified
above, and (iii) demand upon the Company by the Purchaser for compliance with
this Agreement.


In the event a Mortgage Loan pays off in full on or before the related Closing
Date, the Company must repay the Purchaser the difference between the Unpaid
Principal Balance of such Mortgage Loan as of the date of pay off and the Unpaid
Principal Balance multiplied by the purchase price percentage adjusted, if
necessary in accordance with the Commitment Letter.
 
ARTICLE IV
 
ADMINISTRATION AND SERVICING OF MORTGAGE LOANS


Section 4.01   Company to Act as Servicer.


The Company, as an independent contractor, shall service and administer the
Mortgage Loans and shall have full power and authority, acting alone or through
the utilization of a Subcontractor, to do any and all things in connection with
such servicing and administration which the Company may deem necessary or
desirable, consistent with the terms of this Agreement and with Accepted
Servicing Practices. The Company shall be responsible for any and all acts of a
Subcontractor, and the Company’s utilization of a Subcontractor shall in no way
relieve the liability of the Company under this Agreement. 


Consistent with the terms of this Agreement, the Company may waive, modify or
vary any term of any Mortgage Loan or consent to the postponement of strict
compliance with any such term or in any manner grant indulgence to any Mortgagor
if in the Company's reasonable and prudent determination such waiver,
modification, postponement or indulgence is not materially adverse to the
Purchaser, provided, however, that the Company shall not make any future
advances with respect to a Mortgage Loan and (unless the Mortgagor is in default
with respect to the Mortgage Loan or such default is, in the judgment of the
Company, imminent and the Company has obtained the prior written consent of the
Purchaser) the Company shall not permit any modification with respect to any
Mortgage Loan that would change the Mortgage Interest Rate, defer or forgive the
payment of principal (except for actual payments of principal) or change the
final maturity date on such Mortgage Loan. In the event of any such modification
which permits the deferral of interest or principal payments on any Mortgage
Loan, the Company shall, on the Business Day immediately preceding the
Remittance Date in any month in which any such principal or interest payment has
been deferred, deposit in the Custodial Account from its own funds, in
accordance with Section 5.03, the difference between (a) such month's principal
and one month's interest at the Mortgage Loan Remittance Rate on the unpaid
principal balance of such Mortgage Loan and (b) the amount paid by the
Mortgagor. The Company shall be entitled to reimbursement for such advances to
the same extent as for all other advances made pursuant to Section 5.03. Without
limiting the generality of the foregoing, the Company shall continue, and is
hereby authorized and empowered, to execute and deliver on behalf of itself and
the Purchaser, all instruments of satisfaction or cancellation, or of partial or
full release, discharge and all other comparable instruments, with respect to
the Mortgage Loans and with respect to the Mortgaged Properties. If reasonably
required by the Company, the Purchaser shall furnish the Company with any powers
of attorney and other documents necessary or appropriate to enable the Company
to carry out its servicing and administrative duties under this Agreement.


In servicing and administering the Mortgage Loans, the Company shall employ
procedures (including collection procedures) and exercise the same care that it
customarily employs and exercises in servicing and administering mortgage loans
for its own account, giving due consideration to Accepted Servicing Practices
where such practices do not conflict with the requirements of this Agreement,
and the Purchaser's reliance on the Company.


The Company is authorized and empowered by the Purchaser, in its own name, when
the Company believes it appropriate in its reasonable judgment to register any
Mortgage Loan on the MERS® System, or cause the removal from the registration of
any Mortgage Loan on the MERS® System, with written consent of the Purchaser, to
execute and deliver, on behalf of the Purchaser, any and all instruments of
assignment and other comparable instruments with respect to such assignment or
re-recording of a Mortgage in the name of MERS, solely as nominee for the
Purchaser and its successors and assigns.


The Company shall cause to be maintained for each Cooperative Loan a copy of the
financing statements and shall file and such financing statements and
continuation statements as necessary, in accordance with the Uniform Commercial
Code applicable in the jurisdiction in which the related Cooperative Apartment
is located, to perfect and protect the security interest and lien of the
Purchaser.


The Company shall apply any Principal Prepayment on an Interest Only Mortgage
Loan to the then-outstanding principal balance, at which time the interest-only
payment feature shall be extinguished. The related Monthly Payment shall
thereafter consist of both principal and interest components, and the amount of
such Monthly Payment shall not change prior to the next Adjustment Date.


Section 4.02   Liquidation of Mortgage Loans.


In the event that any payment due under any Mortgage Loan and not postponed
pursuant to Section 4.01 is not paid when the same becomes due and payable, or
in the event the Mortgagor fails to perform any other covenant or obligation
under the Mortgage Loan and such failure continues beyond any applicable grace
period, the Company shall take such action as (1) the Company would take under
similar circumstances with respect to a similar mortgage loan held for its own
account for investment, (2) shall be consistent with Accepted Servicing
Practices, (3) the Company shall determine prudently to be in the best interest
of Purchaser, and (4) is consistent with any related PMI Policy. In the event
that any payment due under any Mortgage Loan is not postponed pursuant to
Section 4.01 and remains delinquent for a period of 90 days or any other default
continues for a period of 90 days beyond the expiration of any grace or cure
period, the Company shall commence foreclosure proceedings, the Company shall
notify the Purchaser in writing of the Company's intention to do so, and the
Company shall not commence foreclosure proceedings if the Purchaser objects to
such action within three (3) Business Days of receiving such notice. In the
event the Purchaser objects to such foreclosure action, the Company shall not be
required to make Monthly Advances with respect to such Mortgage Loan, pursuant
to Section 5.03, and the Company's obligation to make such Monthly Advances
shall terminate on the 90th day referred to above. In such connection, the
Company shall from its own funds make all necessary and proper Servicing
Advances, provided, however, that the Company shall not be required to expend
its own funds in connection with any foreclosure or towards the restoration or
preservation of any Mortgaged Property, unless it shall determine (a) that such
preservation, restoration and/or foreclosure will increase the proceeds of
liquidation of the Mortgage Loan to Purchaser after reimbursement to itself for
such expenses and (b) that such expenses will be recoverable by it either
through Liquidation Proceeds (respecting which it shall have priority for
purposes of withdrawals from the Custodial Account pursuant to Section 4.05) or
through Insurance Proceeds (respecting which it shall have similar priority).


Notwithstanding anything to the contrary contained herein, in connection with a
foreclosure or acceptance of a deed in lieu of foreclosure, in the event the
Company has reasonable cause to believe that a Mortgaged Property is
contaminated by hazardous or toxic substances or wastes, or if the Purchaser
otherwise requests an environmental inspection or review of such Mortgaged
Property, such an inspection or review is to be conducted by a qualified
inspector. The cost for such inspection or review shall be borne by the
Purchaser. Upon completion of the inspection or review, the Company shall
promptly provide the Purchaser with a written report of the environmental
inspection.


After reviewing the environmental inspection report, the Purchaser shall
determine how the Company shall proceed with respect to the Mortgaged Property.
In the event (a) the environmental inspection report indicates that the
Mortgaged Property is contaminated by hazardous or toxic substances or wastes
and (b) the Purchaser directs the Company to proceed with foreclosure or
acceptance of a deed in lieu of foreclosure, the Company shall be reimbursed for
all reasonable costs associated with such foreclosure or acceptance of a deed in
lieu of foreclosure and any related environmental clean up costs, as applicable,
from the related Liquidation Proceeds, or if the Liquidation Proceeds are
insufficient to fully reimburse the Company, the Company shall be entitled to be
reimbursed from amounts in the Custodial Account pursuant to Section 4.05
hereof. In the event the Purchaser directs the Company not to proceed with
foreclosure or acceptance of a deed in lieu of foreclosure, the Company shall be
reimbursed for all Servicing Advances made with respect to the related Mortgaged
Property from the Custodial Account pursuant to Section 4.05 hereof.


Section 4.03   Collection of Mortgage Loan Payments.


Continuously from the related Cut-off Date until the principal and interest on
all Mortgage Loans are paid in full, the Company shall proceed diligently to
collect all payments due under each of the Mortgage Loans when the same shall
become due and payable and shall take special care in ascertaining and
estimating Escrow Payments and all other charges that will become due and
payable with respect to the Mortgage Loan and the Mortgaged Property, to the end
that the installments payable by the Mortgagors will be sufficient to pay such
charges as and when they become due and payable.


Section 4.04   Establishment of and Deposits to Custodial Account.


The Company shall segregate and hold all funds collected and received pursuant
to a Mortgage Loan separate and apart from any of its own funds and general
assets and shall establish and maintain one or more Custodial Accounts, in the
form of time deposit or demand accounts, titled "Wells Fargo Bank, N.A. in trust
for the Purchaser and/or subsequent purchasers of Mortgage Loans - P & I." The
Custodial Account shall be established with a Qualified Depository. Upon request
of the Purchaser and within ten (10) days thereof, the Company shall provide the
Purchaser with written confirmation of the existence of such Custodial Account.
Any funds deposited into the Custodial Account shall at all times be insured to
the fullest extent allowed by applicable law. Funds deposited in the Custodial
Account may be drawn on by the Company in accordance with Section 4.05.


The Company shall deposit in the Custodial Account within one (1) Business Day
of Company’s receipt, and retain therein, the following collections received by
the Company and payments made by the Company after the related Cut-off Date,
other than payments of principal and interest due on or before the related
Cut-off Date, or received by the Company prior to the related Cut-off Date but
allocable to a period subsequent thereto:



 
(i)
all payments on account of principal on the Mortgage Loans, including all
Principal Prepayments;




 
(ii)
all payments on account of interest on the Mortgage Loans adjusted to the
Mortgage Loan Remittance Rate;




 
(iii)
all Liquidation Proceeds;




 
(iv)
all Insurance Proceeds including amounts required to be deposited pursuant to
Section 4.10 (other than proceeds to be held in the Escrow Account and applied
to the restoration or repair of the Mortgaged Property or released to the
Mortgagor in accordance with Section 4.14), Section 4.11 and Section 4.15;




 
(v)
all Condemnation Proceeds which are not applied to the restoration or repair of
the Mortgaged Property or released to the Mortgagor in accordance with Section
4.14;




 
(vi)
any amount required to be deposited in the Custodial Account pursuant to Section
4.01, 5.03, 6.01 or 6.02;




 
(vii)
any amounts payable in connection with the repurchase of any Mortgage Loan
pursuant to Section 3.03 and all amounts required to be deposited by the Company
in connection with a shortfall in principal amount of any Qualified Substitute
Mortgage Loan pursuant to Section 3.03;




 
(viii)
with respect to each Principal Prepayment an amount (to be paid by the Company
out of its funds) which, when added to all amounts allocable to interest
received in connection with the Principal Prepayment, equals one month's
interest on the amount of principal so prepaid at the Mortgage Loan Remittance
Rate;




 
(ix)
any amounts required to be deposited by the Company pursuant to Section 4.11 in
connection with the deductible clause in any blanket hazard insurance policy;




 
(x)
any amounts received with respect to or related to any REO Property and all REO
Disposition Proceeds pursuant to Section 4.16; and




 
(xi)
an amount from the Subsidy Account that when added to the Mortgagor’s payment
will equal the full monthly amount due under the related Mortgage Note.



The foregoing requirements for deposit into the Custodial Account shall be
exclusive, it being understood and agreed that, without limiting the generality
of the foregoing, payments in the nature of late payment charges and assumption
fees, to the extent permitted by Section 6.01, need not be deposited by the
Company into the Custodial Account. Any interest paid on funds deposited in the
Custodial Account by the depository institution shall accrue to the benefit of
the Company and the Company shall be entitled to retain and withdraw such
interest from the Custodial Account pursuant to Section 4.05.


Section 4.05   Permitted Withdrawals From Custodial Account.


The Company shall, from time to time, withdraw funds from the Custodial Account
for the following purposes:


(i)                to make payments to the Purchaser in the amounts and in the
manner provided for in Section 5.01;


(ii)               to reimburse itself for Monthly Advances of the Company's
funds made pursuant to Section 5.03, the Company's right to reimburse itself
pursuant to this subclause (ii) being limited to amounts received on the related
Mortgage Loan which represent late payments of principal and/or interest
respecting which any such advance was made, it being understood that, in the
case of any such reimbursement, the Company's right thereto shall be prior to
the rights of Purchaser, except that, where the Company is required to
repurchase a Mortgage Loan pursuant to Section 3.03 or 6.02, the Company's right
to such reimbursement shall be subsequent to the payment to the Purchaser of the
Repurchase Price pursuant to such sections and all other amounts required to be
paid to the Purchaser with respect to such Mortgage Loan;


(iii)              to reimburse itself for unreimbursed Servicing Advances, and
for any unpaid Servicing Fees, the Company's right to reimburse itself pursuant
to this subclause (iii) with respect to any Mortgage Loan being limited to
related Liquidation Proceeds, Condemnation Proceeds, Insurance Proceeds and such
other amounts as may be collected by the Company from the Mortgagor or otherwise
relating to the Mortgage Loan, it being understood that, in the case of any such
reimbursement, the Company's right thereto shall be prior to the rights of
Purchaser, except that where the Company is required to repurchase a Mortgage
Loan pursuant to Section 3.03 or 6.02, in which case the Company's right to such
reimbursement shall be subsequent to the payment to the Purchaser of the
Repurchase Price pursuant to such sections and all other amounts required to be
paid to the Purchaser with respect to such Mortgage Loan. Upon Purchaser's
request, the Company shall provide documentation supporting the Company's
Servicing Advances;


(iv)              to pay itself interest on funds deposited in the Custodial
Account;


(v)               to reimburse itself for expenses incurred and reimbursable to
it pursuant to Section 8.01;


(vi)              to pay any amount required to be paid pursuant to Section 4.16
related to any REO Property, it being understood that, in the case of any such
expenditure or withdrawal related to a particular REO Property, the amount of
such expenditure or withdrawal from the Custodial Account shall be limited to
amounts on deposit in the Custodial Account with respect to the related REO
Property;


(vii)             to reimburse itself for any Servicing Advances or REO expenses
after liquidation of the Mortgaged Property not otherwise reimbursed above;


(viii)            to remove funds inadvertently placed in the Custodial Account
by the Company; and


(ix)               to clear and terminate the Custodial Account upon the
termination of this Agreement.


In the event that the Custodial Account is interest bearing, on each Remittance
Date, the Company shall withdraw all funds from the Custodial Account except for
those amounts which, pursuant to Section 5.01, the Company is not obligated to
remit on such Remittance Date. The Company may use such withdrawn funds only for
the purposes described in this Section 4.05.


Section 4.06  Establishment of and Deposits to Escrow Account.


The Company shall segregate and hold all funds collected and received pursuant
to a Mortgage Loan constituting Escrow Payments separate and apart from any of
its own funds and general assets and shall establish and maintain one or more
Escrow Accounts, in the form of time deposit or demand accounts, titled, "Wells
Fargo Bank, N.A., in trust for the Purchaser and/or subsequent purchasers of
Residential Mortgage Loans, and various Mortgagors - T & I." The Escrow Accounts
shall be established with a Qualified Depository, in a manner which shall
provide maximum available insurance thereunder. Upon request of the Purchaser
and within ten (10) days thereof, the Company shall provide the Purchaser with
written confirmation of the existence of such Escrow Account. Funds deposited in
the Escrow Account may be drawn on by the Company in accordance with Section
4.07.


The Company shall deposit in the Escrow Account or Accounts within one (1)
Business Days of Company’s receipt, and retain therein:



 
(i)
all Escrow Payments collected on account of the Mortgage Loans, for the purpose
of effecting timely payment of any such items as required under the terms of
this Agreement;




 
(ii)
all amounts representing Insurance Proceeds or Condemnation Proceeds which are
to be applied to the restoration or repair of any Mortgaged Property; and




 
(iii)
all payments on account of Buydown Funds.



The Company shall make withdrawals from the Escrow Account only to effect such
payments as are required under this Agreement, as set forth in Section 4.07. The
Company shall be entitled to retain any interest paid on funds deposited in the
Escrow Account by the depository institution, other than interest on escrowed
funds required by law to be paid to the Mortgagor. To the extent required by
law, the Company shall pay interest on escrowed funds to the Mortgagor
notwithstanding that the Escrow Account may be non-interest bearing or that
interest paid thereon is insufficient for such purposes.


Section 4.07   Permitted Withdrawals From Escrow Account.


Withdrawals from the Escrow Account or Accounts may be made by the Company only:



 
(i)
to effect timely payments of ground rents, taxes, assessments, water rates,
mortgage insurance premiums, condominium charges, fire and hazard insurance
premiums or other items constituting Escrow Payments for the related Mortgage;




 
(ii)
to reimburse the Company for any Servicing Advances made by the Company pursuant
to Section 4.08 with respect to a related Mortgage Loan, but only from amounts
received on the related Mortgage Loan which represent late collections of Escrow
Payments thereunder;




 
(iii)
to refund to any Mortgagor any funds found to be in excess of the amounts
required under the terms of the related Mortgage Loan;




 
(iv)
for transfer to the Custodial Account and application to reduce the principal
balance of the Mortgage Loan in accordance with the terms of the related
Mortgage and Mortgage Note;




 
(v)
for application to restoration or repair of the Mortgaged Property in accordance
with the procedures outlined in Section 4.14;




 
(vi)
to pay to the Company, or any Mortgagor to the extent required by law, any
interest paid on the funds deposited in the Escrow Account;




 
(vii)
to remove funds inadvertently placed in the Escrow Account by the Company;




 
(viii)
to remit to Purchaser payments on account of Buydown Funds as applicable; and




 
(ix)
to clear and terminate the Escrow Account on the termination of this Agreement.



Section 4.08   Payment of Taxes, Insurance and Other Charges.


With respect to each Mortgage Loan, the Company shall maintain accurate records
reflecting the status of ground rents, taxes, assessments, water rates, sewer
rents, and other charges which are or may become a lien upon the Mortgaged
Property and the status of PMI Policy premiums and fire and hazard insurance
coverage and shall obtain, from time to time, all bills for the payment of such
charges (including renewal premiums) and shall effect payment thereof prior to
the applicable penalty or termination date, employing for such purpose deposits
of the Mortgagor in the Escrow Account which shall have been estimated and
accumulated by the Company in amounts sufficient for such purposes, as allowed
under the terms of the Mortgage. The Company assumes full responsibility for the
timely payment of all such bills and shall effect timely payment of all such
charges irrespective of each Mortgagor's faithful performance in the payment of
same or the making of the Escrow Payments, and the Company shall make advances
from its own funds to effect such payments.


Section 4.09   Protection of Accounts.


The Company may transfer the Custodial Account, the Subsidy Account or the
Escrow Account to a different Qualified Depository from time to time with prior
written notice to Purchaser.


Section 4.10   Maintenance of Hazard Insurance.


The Company shall cause to be maintained for each Mortgage Loan hazard insurance
such that all buildings upon the Mortgaged Property are insured by an insurer
acceptable to Fannie Mae or Freddie Mac against loss by fire, hazards of
extended coverage and such other hazards as are customary in the area where the
Mortgaged Property is located, in an amount which is at least equal to the
lesser of (i) 100% of the insurable value, on a replacement cost basis, of the
improvements on the related Mortgaged Property, and (ii) the greater of (a) the
outstanding principal balance of the Mortgage Loan and (b) an amount such that
the proceeds of such insurance shall be sufficient to prevent the application to
the Mortgagor or the loss payee of any coinsurance clause under the policy. In
the event a hazard insurance policy shall be in danger of being terminated, or
in the event the insurer shall cease to be acceptable to Fannie Mae or Freddie
Mac, the Company shall notify the Purchaser and the related Mortgagor, and shall
use its best efforts, as permitted by applicable law, to obtain from another
qualified insurer a replacement hazard insurance policy substantially and
materially similar in all respects to the original policy. In no event, however,
shall a Mortgage Loan be without a hazard insurance policy at any time, subject
only to Section 4.11 hereof.


If upon origination of the Mortgage Loan, the related Mortgaged Property was
located in an area identified by the Flood Emergency Management Agency as having
special flood hazards (and such flood insurance has been made available) a flood
insurance policy meeting the requirements of the current guidelines of the
Federal Insurance Administration is in effect with a generally acceptable
insurance carrier acceptable to Fannie Mae or Freddie Mac in an amount
representing coverage equal to the lesser of (i) the minimum amount required,
under the terms of coverage, to compensate for any damage or loss on a
replacement cost basis (or the unpaid balance of the mortgage if replacement
cost coverage is not available for the type of building insured) and (ii) the
maximum amount of insurance which is available under the Flood Disaster
Protection Act of 1973, as amended. If at any time during the term of the
Mortgage Loan, the Company determines in accordance with applicable law that a
Mortgaged Property is located in a special flood hazard area and is not covered
by flood insurance or is covered in an amount less than the amount required by
the Flood Disaster Protection Act of 1973, as amended, the Company shall notify
the related Mortgagor that the Mortgagor must obtain such flood insurance
coverage, and if said Mortgagor fails to obtain the required flood insurance
coverage within forty-five (45) days after such notification, the Company shall
immediately force place the required flood insurance on the Mortgagor’s behalf,
as permitted by applicable law.


If a Mortgage is secured by a unit in a condominium project, the Company shall
verify that the coverage required of the owner's association, including hazard,
flood, liability, and fidelity coverage, is being maintained in accordance with
then current Fannie Mae requirements, and secure from the owner's association
its agreement to notify the Company promptly of any change in the insurance
coverage or of any condemnation or casualty loss that may have a material effect
on the value of the Mortgaged Property as security.
 
In the event that any Purchaser or the Company shall determine that the
Mortgaged Property should be insured against loss or damage by hazards and risks
not covered by the insurance required to be maintained by the Mortgagor pursuant
to the terms of the Mortgage, the Company shall communicate and consult with the
Mortgagor with respect to the need for such insurance and bring to the
Mortgagor's attention the required amount of coverage for the Mortgaged Property
and if the Mortgagor does not obtain such coverage, the Company shall
immediately force place the required coverage on the Mortgagor’.


All policies required hereunder shall name the Company as loss payee and shall
be endorsed with standard or union mortgagee clauses, without contribution,
which shall provide for at least 30 days prior written notice of any
cancellation, reduction in amount or material change in coverage.


The Company shall not interfere with the Mortgagor's freedom of choice in
selecting either his insurance carrier or agent, provided, however, that the
Company shall not accept any such insurance policies from insurance companies
unless such companies are acceptable to Fannie Mae and Freddie Mac and are
licensed to do business in the jurisdiction in which the Mortgaged Property is
located. The Company shall determine that such policies provide sufficient risk
coverage and amounts, that they insure the property owner, and that they
properly describe the property address.


Pursuant to Section 4.04, any amounts collected by the Company under any such
policies (other than amounts to be deposited in the Escrow Account and applied
to the restoration or repair of the related Mortgaged Property, or property
acquired in liquidation of the Mortgage Loan, or to be released to the
Mortgagor, in accordance with the Company's normal servicing procedures as
specified in Section 4.14) shall be deposited in the Custodial Account subject
to withdrawal pursuant to Section 4.05.


Section 4.11   Maintenance of Mortgage Impairment Insurance.


In the event that the Company shall obtain and maintain a blanket policy
insuring against losses arising from fire and hazards covered under extended
coverage on all of the Mortgage Loans, then, to the extent such policy provides
coverage in an amount equal to the amount required pursuant to Section 4.10 and
otherwise complies with all other requirements of Section 4.10, it shall
conclusively be deemed to have satisfied its obligations as set forth in Section
4.10. The Company shall prepare and make any claims on the blanket policy as
deemed necessary by the Company in accordance with Accepted Servicing Practices.
Any amounts collected by the Company under any such policy relating to a
Mortgage Loan shall be deposited in the Custodial Account subject to withdrawal
pursuant to Section 4.05. Such policy may contain a deductible clause, in which
case, in the event that there shall not have been maintained on the related
Mortgaged Property a policy complying with Section 4.10, and there shall have
been a loss which would have been covered by such policy, the Company shall
deposit in the Custodial Account at the time of such loss the amount not
otherwise payable under the blanket policy because of such deductible clause,
such amount to be deposited from the Company's funds, without reimbursement
therefor. Upon request of the Purchaser, the Company shall cause to be delivered
to such Purchaser a certificate of insurance and a statement from the insurer
thereunder that such policy shall in no event be terminated or materially
modified without 30 days' prior written notice to such Purchaser.


Section 4.12   Maintenance of Fidelity Bond and Errors and Omissions Insurance.


The Company shall maintain with responsible companies, at its own expense, a
blanket Fidelity Bond and an Errors and Omissions Insurance Policy, with broad
coverage on all officers, employees or other Persons acting in any capacity
requiring such Persons to handle funds, money, documents or papers relating to
the Mortgage Loans ("Company Employees"). Any such Fidelity Bond and Errors and
Omissions Insurance Policy shall be in the form of the Mortgage Banker's Blanket
Bond and shall protect and insure the Company against losses, including forgery,
theft, embezzlement, fraud, errors and omissions and negligent acts of such
Company Employees. Such Fidelity Bond and Errors and Omissions Insurance Policy
also shall protect and insure the Company against losses in connection with the
release or satisfaction of a Mortgage Loan without having obtained payment in
full of the indebtedness secured thereby. No provision of this Section 4.12
requiring such Fidelity Bond and Errors and Omissions Insurance Policy shall
diminish or relieve the Company from its duties and obligations as set forth in
this Agreement. The minimum coverage under any such bond and insurance policy
shall be with a company acceptable to Fannie Mae or Freddie Mac and in amounts
at least equal to the amounts acceptable to Fannie Mae or Freddie Mac. Upon the
request of any Purchaser, the Company shall cause to be delivered to such
Purchaser a certified true copy of such fidelity bond and insurance policy and a
statement from the surety and the insurer that such fidelity bond and insurance
policy shall in no event be terminated or materially modified without 30 days'
prior written notice to the Purchaser.


Section 4.13   Inspections.


If any Mortgage Loan is more than 60 days delinquent, the Company immediately
shall inspect the Mortgaged Property and shall conduct subsequent inspections in
accordance with Accepted Servicing Practices or as may be required by the
primary mortgage guaranty insurer. The Company shall keep a record of each such
inspection and shall provide the Purchaser with copies of such upon request.


Section 4.14   Restoration of Mortgaged Property.


The Company need not obtain the approval of the Purchaser prior to releasing any
Insurance Proceeds or Condemnation Proceeds to the Mortgagor to be applied to
the restoration or repair of the Mortgaged Property if such release is in
accordance with Accepted Servicing Practices. For claims greater than $15,000,
at a minimum the Company shall comply with the following conditions in
connection with any such release of Insurance Proceeds or Condemnation Proceeds:


(i) the Company shall receive satisfactory independent verification of
completion of repairs and issuance of any required approvals with respect
thereto;


(ii) the Company shall take all steps necessary to preserve the priority of the
lien of the Mortgage, including, but not limited to requiring waivers with
respect to mechanics' and materialmen's liens;


(iii) the Company shall verify that the Mortgage Loan is not in default; and


(iv) pending repairs or restoration, the Company shall place the Insurance
Proceeds or Condemnation Proceeds in the Escrow Account.


If the Purchaser is named as an additional loss payee, the Company is hereby
empowered to endorse any loss draft issued in respect of such a claim in the
name of the Purchaser.


Section 4.15   Maintenance of PMI Policy; Claims.


Each Mortgage Loan has an LTV as indicated on the Mortgage Loan Schedule and
Electronic Data File. Except as indicated on the Electronic Data File, with
respect to each Mortgage Loan with an LTV in excess of 80% at the time of
origination, the Company shall, without any cost to the Purchaser maintain or
cause the Mortgagor to maintain in full force and effect a PMI Policy or LPMI
Policy insuring a portion of the unpaid principal balance of the Mortgage Loan
as to payment defaults. If the Mortgage Loan is insured by a PMI Policy for
which the Mortgagor pays all premiums, the coverage will remain in place until
(i) the LTV decreases to 78% or (ii) the PMI Policy is otherwise terminated
pursuant to the Homeowners Protection Act of 1998, 12 USC 4901, et seq. In the
event that such PMI Policy shall be terminated other than as required by law,
the Company shall obtain from another Qualified Insurer a comparable replacement
policy, with a total coverage equal to the remaining coverage of such terminated
PMI Policy. If the insurer shall cease to be a Qualified Insurer, the Company
shall determine whether recoveries under the PMI Policy and LPMI Policy are
jeopardized for reasons related to the financial condition of such insurer, it
being understood that the Company shall in no event have any responsibility or
liability for any failure to recover under the PMI Policy or LPMI Policy for
such reason. If the Company determines that recoveries are so jeopardized, it
shall notify the Purchaser and the Mortgagor, if required, and obtain from
another Qualified Insurer a replacement insurance policy. The Company shall not
take any action which would result in noncoverage under any applicable PMI
Policy or LPMI Policy of any loss which, but for the actions of the Company
would have been covered thereunder. In connection with any assumption or
substitution agreement entered into or to be entered into pursuant to Section
6.01, the Company shall promptly notify the insurer under the related PMI Policy
or LPMI Policy, if any, of such assumption or substitution of liability in
accordance with the terms of such PMI Policy or LPMI Policy and shall take all
actions which may be required by such insurer as a condition to the continuation
of coverage under such PMI Policy or LPMI Policy. If such PMI Policy is
terminated as a result of such assumption or substitution of liability, the
Company shall obtain a replacement PMI Policy or LPMI Policy as provided above.


In connection with its activities as servicer, the Company agrees to prepare and
present, on behalf of itself and the Purchaser, claims to the insurer under any
PMI Policy in a timely fashion in accordance with the terms of such PMI Policy
and, in this regard, to take such action as shall be necessary to permit
recovery under any PMI Policy respecting a defaulted Mortgage Loan. Pursuant to
Section 4.04, any amounts collected by the Company under any PMI Policy shall be
deposited in the Custodial Account, subject to withdrawal pursuant to Section
4.05.


Section 4.16   Title, Management and Disposition of REO Property.


In the event that title to any Mortgaged Property is acquired in foreclosure or
by deed in lieu of foreclosure, the deed or certificate of sale shall be taken
in the name of the Purchaser, or in the event the Purchaser is not authorized or
permitted to hold title to real property in the state where the REO Property is
located, or would be adversely affected under the "doing business" or tax laws
of such state by so holding title, the deed or certificate of sale shall be
taken in the name of such Person or Persons as shall be consistent with an
Opinion of Counsel obtained by the Company from any attorney duly licensed to
practice law in the state where the REO Property is located. The Person or
Persons holding such title other than the Purchaser shall acknowledge in writing
that such title is being held as nominee for the Purchaser.


The Purchaser shall have the option to manage and operate the REO Property
provided the Purchaser gives written notice of its intention to do so within
thirty (30) days after such REO Property is acquired in foreclosure or by deed
in lieu of foreclosure. The election by the Purchaser to manage the REO Property
shall not constitute a termination of any rights of the Company pursuant to
Section 11.02. Upon the Company's receipt of such written notice, it shall be
relived of any obligation to manage, conserve, protect, operate, dispose or sell
the Mortgaged Property for the Purchaser, or its designee. All such duties will
become the obligation of the Purchaser, or its designee. In such connection,
upon the Mortgaged Property being acquired on behalf of the Purchaser, or its
designee, the Company shall fully cooperate with Purchaser to transfer
management of the REO Property to Purchaser, or its designee, and shall
immediately submit a statement of expenses to the Purchaser for reimbursement
within 30 days for all Monthly Advances and Servicing Advances. If Company does
not receive reimbursement of such expenses from the Purchaser within the 30-days
of the statement of expenses, Company shall be permitted to withdraw such amount
from the Custodial Account pursuant to Section 4.05.


In the event the Purchaser does not elect to manage an REO Property, the Company
shall manage, conserve and protect the related REO Property for the Purchaser.
The Company, either itself or through an agent selected by the Company, shall
manage the REO Property in the same manner that it manages, conserves, protects
and operates other foreclosed property for its own account, and in the same
manner that similar property in the same locality as the REO Property is
managed. The Company shall attempt to sell the same (and may temporarily rent
the same for a period not greater than one year, except as otherwise provided
below) on such terms and conditions as the Company deems to be in the best
interest of the Purchaser.


The Company shall use its best efforts to dispose of the REO Property as soon as
possible and shall sell such REO Property in any event within one year after
title has been taken to such REO Property, unless (i) a REMIC election has not
been made with respect to the arrangement under which the Mortgage Loans and the
REO Property are held, and (ii) the Company determines, and gives an appropriate
notice to the Purchaser to such effect, that a longer period is necessary for
the orderly liquidation of such REO Property. If a period longer than one year
is permitted under the foregoing sentence and is necessary to sell any REO
Property, (i) the Company shall report monthly to the Purchaser as to the
progress being made in selling such REO Property and (ii) if, with the written
consent of the Purchaser, a purchase money mortgage is taken in connection with
such sale, such purchase money mortgage shall name the Company as mortgagee, and
such purchase money mortgage shall not be held pursuant to this Agreement, but
instead a separate participation agreement among the Company and Purchaser shall
be entered into with respect to such purchase money mortgage.


The Company shall also maintain on each REO Property fire and hazard insurance
with extended coverage in amount which is at least equal to the maximum
insurable value of the improvements which are a part of such property, liability
insurance and, to the extent required and available under the Flood Disaster
Protection Act of 1973, as amended, flood insurance in the amount required
above.


The disposition of REO Property shall be carried out by the Company at such
price, and upon such terms and conditions, as the Company deems to be in the
best interests of the Purchaser. The proceeds of sale of the REO Property shall
be promptly deposited in the Custodial Account. As soon as practical thereafter
the expenses of such sale shall be paid and the Company shall reimburse itself
for any related unreimbursed Servicing Advances, unpaid Servicing Fees and
unreimbursed advances made pursuant to Section 5.03. On the Remittance Date
immediately following the Principal Prepayment Period in which such sale
proceeds are received the net cash proceeds of such sale remaining in the
Custodial Account shall be distributed to the Purchaser.


The Company shall withdraw the Custodial Account funds necessary for the proper
operation management and maintenance of the REO Property, including the cost of
maintaining any hazard insurance pursuant to Section 4.10 and the fees of any
managing agent of the Company, or the Company itself. The Company shall make
monthly distributions on each Remittance Date to the Purchaser of the net cash
flow from the REO Property (which shall equal the revenues from such REO
Property net of the expenses described in the Section 4.16 and of any reserves
reasonably required from time to time to be maintained to satisfy anticipated
liabilities for such expenses).


Section 4.17   Real Estate Owned Reports.


Together with the statement furnished pursuant to Section 5.02, the Company
shall furnish to the Purchaser on or before the Remittance Date each month a
statement with respect to any REO Property covering the operation of such REO
Property for the previous month and the Company's efforts in connection with the
sale of such REO Property and any rental of such REO Property incidental to the
sale thereof for the previous month. That statement shall be accompanied by such
other information as the Purchaser shall reasonably request.


Section 4.18   Liquidation Reports.


Upon the foreclosure sale of any Mortgaged Property or the acquisition thereof
by the Purchaser pursuant to a deed in lieu of foreclosure, the Company shall
submit to the Purchaser a liquidation report with respect to such Mortgaged
Property.


Section 4.19   Reports of Foreclosures and Abandonments of Mortgaged Property.


Following the foreclosure sale or abandonment of any Mortgaged Property, the
Company shall report such foreclosure or abandonment as required pursuant to
Section 6050J of the Code. The Company shall file information reports with
respect to the receipt of mortgage interest received in a trade or business and
information returns relating to cancellation of indebtedness income with respect
to any Mortgaged Property as required by the Code. Such reports shall be in form
and substance sufficient to meet the reporting requirements imposed by the Code.


Section 4.20   Application of Buydown Funds.


With respect to each Buydown Mortgage Loan, the Company shall have deposited
into the Escrow Account, no later than the last day of the month, Buydown Funds
in an amount equal to the aggregate undiscounted amount of payments that, when
added to the amount the Mortgagor on such Mortgage Loan is obligated to pay on
all Due Dates in accordance with the terms of the Buydown Agreement, is equal to
the full scheduled Monthly Payments which are required to be paid by the
Mortgagor under the terms of the related Mortgage Note (without regard to the
related Buydown Agreement as if the Mortgage Loan were not subject to the terms
of the Buydown Agreement). With respect to each Buydown Mortgage Loan, the
Company will distribute to the Purchaser on each Remittance Date an amount of
Buydown Funds equal to the amount that, when added to the amount required to be
paid on such date by the related Mortgagor, pursuant to and in accordance with
the related Buydown Agreement, equals the full Monthly Payment that would
otherwise be required to be paid on such Mortgage Loan by the related Mortgagor
under the terms of the related Mortgage Note (as if the Mortgage Loan were not a
Buydown Mortgage Loan and without regard to the related Buydown Agreement).


If the Mortgagor on a Buydown Mortgage Loan defaults on such Mortgage Loan
during the Buydown Period and the Mortgaged Property securing such Buydown
Mortgage Loan is sold in the liquidation thereof (either by the Company or the
insurer under any related Primary Insurance Policy) the Company shall, on the
Remittance Date following the date upon which Liquidation Proceeds or REO
Disposition proceeds are received with respect to any such Buydown Mortgage
Loan, distribute to the Purchaser all remaining Buydown Funds for such Mortgage
Loan then remaining in the Escrow Account. Pursuant to the terms of each Buydown
Agreement, any amounts distributed to the Purchaser in accordance with the
preceding sentence will be applied to reduce the outstanding principal balance
of the related Buydown Mortgage Loan. If a Mortgagor on a Buydown Mortgage Loan
prepays such Mortgage Loan in its entirety during the related Buydown Period,
the Company shall be required to withdraw from the Escrow Account any Buydown
Funds remaining in the Escrow Account with respect to such Buydown Mortgage Loan
in accordance with the related Buydown Agreement. If a principal prepayment by a
Mortgagor on a Buydown Mortgage Loan during the related Buydown Period, together
with any Buydown Funds then remaining in the Escrow Account related to such
Buydown Mortgage Loan, would result in a principal prepayment of the entire
unpaid principal balance of the Buydown Mortgage Loan, the Company shall
distribute to the Purchaser on the Remittance Date occurring in the month
immediately succeeding the month in which such Principal Prepayment is received,
all Buydown Funds related to such Mortgage Loan so remaining in the Escrow
Account, together with any amounts required to be deposited into the Custodial
Account.


Section 4.21   Notification of Adjustments.


With respect to each adjustable rate Mortgage Loan, the Company shall adjust the
Mortgage Interest Rate on the related Interest Rate Adjustment Date in
compliance with the requirements of applicable law and the related Mortgage and
Mortgage Note. The Company shall execute and deliver any and all necessary
notices required under applicable law and the terms of the related Mortgage Note
and Mortgage regarding the Mortgage Interest Rate adjustments. Upon the
discovery by the Company or the receipt of notice from the Purchaser that the
Company has failed to adjust a Mortgage Interest Rate in accordance with the
terms of the related Mortgage Note, the Company shall immediately deposit in the
Custodial Account from its own funds the amount of any interest loss or deferral
caused the Purchaser thereby.


Section 4.22   Confidentiality/Protection of Customer Information.


The Company shall keep confidential and shall not divulge to any party, without
the Purchaser's prior written consent, the price paid by the Purchaser for the
Mortgage Loans, except to the extent that it is reasonable and necessary for the
Company to do so in working with legal counsel, auditors, taxing authorities or
other governmental agencies. Each party agrees that it shall comply with all
applicable laws and regulations regarding the privacy or security of Customer
Information and shall maintain appropriate administrative, technical and
physical safeguards to protect the security, confidentiality and integrity of
Customer Information, including maintaining security measures designed to meet
the Interagency Guidelines Establishing Standards for Safeguarding Customer
Information, 66 Fed. Reg. 8616 (the “Interagency Guidelines”), if applicable.
For purposes of this Section 4.22, the term “Customer Information” shall have
the meaning assigned to it in the Interagency Guidelines.


Section 4.23   Fair Credit Reporting Act


The Company, in its capacity as servicer for each Mortgage Loan, agrees to fully
furnish, in accordance with the Fair Credit Reporting Act and its implementing
regulations, accurate and complete information (e.g., favorable and unfavorable)
on its borrower credit files to Equifax, Experian and Trans Union Credit
Information Company (three of the credit repositories), on a monthly basis.
 
Section 4.24   Establishment of and Deposits to Subsidy Account.  
 
The Company shall segregate and hold all Subsidy Funds collected and received
pursuant to the Subsidy Loans separate and apart from any of its own funds and
general assets and shall establish and maintain one or more Subsidy Accounts, in
the form of time deposit or demand accounts, titled “Wells Fargo Bank, N.A., in
trust for the Purchaser, its successors or assigns, and/or subsequent purchasers
of residential Mortgage Loans, and various Mortgagors.” The Subsidy Account
shall be an eligible deposit account established with an eligible institution.
 
The Company shall, from time to time, withdraw funds from the Subsidy Account
for the following purposes:
 

 
(i)
to deposit in the Custodial Account in the amounts and in the manner provided
for in Section 4.04(xi);

 

 
(ii)
to transfer funds to another eligible institution in accordance with Section
4.09 hereof;

 
(iii)          to withdraw funds deposited in error; and
 

 
(iv)
to clear and terminate the Subsidy Account upon the termination of this
Agreement.

 
Notwithstanding anything to the contrary elsewhere in this Agreement, the
Company may employ the Escrow Account as the Subsidy Account to the extent that
the Company can separately identify any Subsidy Funds deposited therein.
 
Section 4.25   Use of Subservicers and Subcontractors.


The Company shall not hire or otherwise utilize the services of any Subservicer
to fulfill any of the obligations of the Company under this Agreement or any
Reconstitution Agreement unless the Company complies with the provisions of
paragraph (a) of this Section 4.25. The Company shall not hire or otherwise
utilize the services of any Subcontractor, and shall not permit any Subservicer
to hire or otherwise utilize the services of any Subcontractor, to fulfill any
of the obligations of the Company under this Agreement or any Reconstitution
Agreement unless the Company complies with the provisions of paragraph (b) of
this Section 4.25.


(a) It shall not be necessary for the Company to seek the consent of the
Purchaser or any Depositor to the utilization of any Subservicer. The Company
shall cause any Subservicer used by the Company (or by any Subservicer) for the
benefit of the Purchaser and any Depositor to comply with the provisions of this
Section 4.25 and with Sections 6.04, 6.06, 9.01(e)(iii), 9.01(e)(v) and 9.01(f)
of this Agreement to the same extent as if such Subservicer were the Company,
and to provide the information required with respect to such Subservicer under
Section 9.01(e)(iv) of this Agreement. The Company shall be responsible for
obtaining from each Subservicer and delivering to the Purchaser and any
Depositor any servicer compliance statement required to be delivered by such
Subservicer under Section 6.04 and any assessment of compliance and attestation
required to be delivered by such Subservicer under Section 6.06 and any
certification required to be delivered to the Person that will be responsible
for signing the Sarbanes Certification under Section 6.06 as and when required
to be delivered.


(b) It shall not be necessary for the Company to seek the consent of the
Purchaser or any Depositor to the utilization of any Subcontractor. The Company
shall promptly upon request provide to the Purchaser and any Depositor (or any
designee of the Depositor, such as a master servicer or administrator) a written
description (in form and substance satisfactory to the Purchaser and such
Depositor) of the role and function of each Subcontractor utilized by the
Company or any Subservicer, specifying (i) the identity of each such
Subcontractor, (ii) which (if any) of such Subcontractors are “participating in
the servicing function” within the meaning of Item 1122 of Regulation AB, and
(iii) which elements of the Servicing Criteria will be addressed in assessments
of compliance provided by each Subcontractor identified pursuant to clause (ii)
of this paragraph.


As a condition to the utilization of any Subcontractor determined to be
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, the Company shall cause any such Subcontractor used by the
Company (or by any Subservicer) for the benefit of the Purchaser and any
Depositor to comply with the provisions of Sections 6.06 and 9.01(f) of this
Agreement to the same extent as if such Subcontractor were the Company. The
Company shall be responsible for obtaining from each Subcontractor and
delivering to the Purchaser and any Depositor any assessment of compliance and
attestation required to be delivered by such Subcontractor under Section 6.06,
in each case as and when required to be delivered.
 
ARTICLE V
 
PAYMENTS TO PURCHASER


Section 5.01   Remittances.


On each Remittance Date the Company shall remit by wire transfer of immediately
available funds to the Purchaser (a) all amounts deposited in the Custodial
Account as of the close of business on the Determination Date (net of charges
against or withdrawals from the Custodial Account pursuant to Section 4.05),
plus (b) all amounts, if any, which the Company is obligated to distribute
pursuant to Section 5.03, minus (c) any amounts attributable to Principal
Prepayments received after the applicable Principal Prepayment Period which
amounts shall be remitted on the following Remittance Date, together with any
additional interest required to be deposited in the Custodial Account in
connection with such Principal Prepayment in accordance with Section 4.04(viii);
minus (d) any amounts attributable to Monthly Payments collected but due on a
Due Date or Dates subsequent to the first day of the month of the Remittance
Date, and minus (e) any amounts attributable to Buydown Funds being held in the
Custodial Account, which amounts shall be remitted on the Remittance Date next
succeeding the Due Period for such amounts.


With respect to any remittance received by the Purchaser after the Business Day
on which such payment was due, the Company shall pay to the Purchaser interest
on any such late payment at an annual rate equal to the Prime Rate, adjusted as
of the date of each change, plus three percentage points, but in no event
greater than the maximum amount permitted by applicable law. Such interest shall
cover the period commencing with the day following the Business Day such payment
was due and ending with the Business Day on which such payment is made to the
Purchaser, both inclusive. Such interest shall be remitted by wire transfer of
immediately available funds within one Business Day following agreement by the
Purchaser and the Company of the penalty amount. The payment by the Company of
any such interest shall not be deemed an extension of time for payment or a
waiver of any Event of Default by the Company.


Section 5.02   Statements to Purchaser.


Not later than the Remittance Date, the Company shall furnish to the Purchaser a
monthly remittance advice in the standard form of electronic Alltel® file, as to
the period ending on the last day of the preceding month. If requested by the
Purchaser prior to the related Closing Date, the first monthly remittance advice
due to the Purchaser following such Closing Date shall be furnished by the 12th
calendar day, or if such day is not a Business Day, then the preceding Business
Day.


Section 5.03   Monthly Advances by Company.


On the Business Day immediately preceding each Remittance Date, the Company
shall deposit in the Custodial Account from its own funds or from amounts held
for future distribution an amount equal to all Monthly Payments (with interest
adjusted to the Mortgage Loan Remittance Rate) which were due on the Mortgage
Loans during the applicable Due Period and which were delinquent at the close of
business on the immediately preceding Determination Date or which were deferred
pursuant to Section 4.01. Any amounts held for future distribution and so used
shall be replaced by the Company by deposit in the Custodial Account on or
before any future Remittance Date if funds in the Custodial Account on such
Remittance Date shall be less than payments to the Purchaser required to be made
on such Remittance Date. The Company's obligation to make such Monthly Advances
as to any Mortgage Loan will continue through the last Monthly Payment due prior
to the payment in full of the Mortgage Loan, or through the last Remittance Date
prior to the Remittance Date for the distribution of all Liquidation Proceeds
and other payments or recoveries (including REO Disposition Proceeds, Insurance
Proceeds and Condemnation Proceeds) with respect to the Mortgage Loan; provided,
however, that such obligation shall cease if the Company determines, in its sole
reasonable opinion, that advances with respect to such Mortgage Loan are
non-recoverable by the Company from Liquidation Proceeds, Insurance Proceeds,
REO Disposition Proceeds, Condemnation Proceeds, or otherwise with respect to a
particular Mortgage Loan. In the event that the Company determines that any such
advances are non-recoverable, the Company shall provide the Purchaser with a
certificate signed by two officers of the Company evidencing such determination.
 
ARTICLE VI
 
GENERAL SERVICING PROCEDURES


Section 6.01   Transfers of Mortgaged Property.


The Company shall use its best efforts to enforce any "due-on-sale" provision
contained in any Mortgage or Mortgage Note and to deny assumption by the Person
to whom the Mortgaged Property has been or is about to be sold whether by
absolute conveyance or by contract of sale, and whether or not the Mortgagor
remains liable on the Mortgage and the Mortgage Note. When the Mortgaged
Property has been conveyed by the Mortgagor, the Company shall, to the extent it
has knowledge of such conveyance, immediately notify the Purchaser and exercise
its rights to accelerate the maturity of such Mortgage Loan under the
"due-on-sale" clause applicable thereto, provided, however, that the Company
shall not exercise such rights if prohibited by law from doing so or if the
exercise of such rights would impair or threaten to impair any recovery under
the related PMI Policy, if any.


If the Company reasonably believes it is unable under applicable law to enforce
such "due-on-sale" clause, the Company shall enter into (i) an assumption and
modification agreement with the Person to whom such property has been conveyed,
pursuant to which such Person becomes liable under the Mortgage Note and the
original Mortgagor remains liable thereon or (ii) in the event the Company is
unable under applicable law to require that the original Mortgagor remain liable
under the Mortgage Note and the Company has the prior consent of the primary
mortgage guaranty insurer, a substitution of liability agreement with the
purchaser of the Mortgaged Property pursuant to which the original Mortgagor is
released from liability and the purchaser of the Mortgaged Property is
substituted as Mortgagor and becomes liable under the Mortgage Note. If an
assumption fee is collected by the Company for entering into an assumption
agreement the fee will be retained by the Company as additional servicing
compensation. In connection with any such assumption, neither the Mortgage
Interest Rate borne by the related Mortgage Note, the term of the Mortgage Loan,
the outstanding principal amount of the Mortgage Loan nor any other materials
terms shall be changed without Purchaser’s consent.


To the extent that any Mortgage Loan is assumable, the Company shall inquire
diligently into the credit worthiness of the proposed transferee, and shall use
the underwriting criteria for approving the credit of the proposed transferee
which are used with respect to underwriting mortgage loans of the same type as
the Mortgage Loans. If the credit of the proposed transferee does not meet such
underwriting criteria, the Company diligently shall, to the extent permitted by
the Mortgage or the Mortgage Note and by applicable law, accelerate the maturity
of the Mortgage Loan.


Section 6.02   Satisfaction of Mortgages and Release of Mortgage Loan Documents.


Upon the payment in full of any Mortgage Loan, or the receipt by the Company of
a notification that payment in full will be escrowed in a manner customary for
such purposes, the Company shall notify the Purchaser in the Monthly Remittance
Advice as provided in Section 5.02, and may request the release of any Mortgage
Loan Documents.


If the Company satisfies or releases a Mortgage without first having obtained
payment in full of the indebtedness secured by the Mortgage or should the
Company otherwise prejudice any rights the Purchaser may have under the mortgage
instruments, upon written demand of the Purchaser, the Company shall repurchase
the related Mortgage Loan at the Repurchase Price by deposit thereof in the
Custodial Account within 2 Business Days of receipt of such demand by the
Purchaser. The Company shall maintain the Fidelity Bond and Errors and Omissions
Insurance Policy as provided for in Section 4.12 insuring the Company against
any loss it may sustain with respect to any Mortgage Loan not satisfied in
accordance with the procedures set forth herein.


Section 6.03   Servicing Compensation.


As compensation for its services hereunder, the Company shall be entitled to
withdraw from the Custodial Account or to retain from interest payments on the
Mortgage Loans the amount of its Servicing Fee. The Servicing Fee shall be
payable monthly and shall be computed on the basis of the outstanding principal
balance and for the period respecting which any related interest payment on a
Mortgage Loan is computed. The obligation of the Purchaser to pay the Servicing
Fee is limited to, and payable solely from, the interest portion of such Monthly
Payments.


Additional servicing compensation in the form of assumption fees, to the extent
provided in Section 6.01, and late payment charges shall be retained by the
Company to the extent not required to be deposited in the Custodial Account. The
Company shall be required to pay all expenses incurred by it in connection with
its servicing activities hereunder and shall not be entitled to reimbursement
thereof except as specifically provided for herein.


Section 6.04   Annual Statements as to Compliance.


(i) The Company shall deliver to the Purchaser, on or before February 28, 2006,
an Officer's Certificate, stating that (x) a review of the activities of the
Company during the preceding calendar year and of performance under this
Agreement or similar agreements has been made under such officer's supervision,
and (y) to the best of such officer's knowledge, based on such review, the
Company has fulfilled all its obligations under this Agreement throughout such
year, or, if there has been a default in the fulfillment of any such obligation,
specifying each such default known to such officer and the nature and status
thereof and the action being taken by the Company to cure such default.


(ii) On or before March 1 of each calendar year, commencing in 2007, the Company
shall deliver to the Purchaser and any Depositor a statement of compliance
addressed to the Purchaser and such Depositor and signed by an authorized
officer of the Company, to the effect that (a) a review of the Company’s
activities during the immediately preceding calendar year (or applicable portion
thereof) and of its performance under this Agreement and any applicable
Reconstitution Agreement during such period has been made under such officer’s
supervision, and (b) to the best of such officers’ knowledge, based on such
review, the Company has fulfilled all of its obligations under this Agreement
and any applicable Reconstitution Agreement in all material respects throughout
such calendar year (or applicable portion thereof) or, if there has been a
failure to fulfill any such obligation in any material respect, specifically
identifying each such failure known to such officer and the nature and the
status thereof.


Section 6.05   Annual Independent Public Accountants' Servicing Report.


Except with respect to Securitization Transactions occurring on or after January
1, 2006, on or before February 28, 2006, the Company, at its expense, shall
cause a firm of independent public accountants which is a member of the American
Institute of Certified Public Accountants to furnish a statement to each
Purchaser to the effect that such firm has examined certain documents and
records relating to the servicing of the mortgage loans similar in nature and
that such firm is of the opinion that the provisions of this or similar
agreements have been complied with, and that, on the basis of such examination
conducted substantially in compliance with the Single Attestation Program for
Mortgage Bankers, nothing has come to their attention which would indicate that
such servicing has not been conducted in compliance therewith, except for (i)
such exceptions as such firm shall believe to be immaterial, and (ii) such other
exceptions as shall be set forth in such statement. By providing Purchaser a
copy of a Uniform Single Attestation Program Report from their independent
public accountant's on an annual basis, Company shall be considered to have
fulfilled its obligations under this Section 6.05.


Section 6.06   Report on Assessment of Compliance and Attestation.


With respect to any Mortgage Loans that are the subject of a Securitization
Transaction occurring on or before March 1 of each calendar year, commencing in
2007, the Company shall:



(i)           
deliver to the Purchaser and any Depositor a report (in form and substance
reasonably satisfactory to the Purchaser and such Depositor) regarding the
Company’s assessment of compliance with the Servicing Criteria during the
immediately preceding calendar year, as required under Rules 13a-18 and 15d-18
of the Exchange Act and Item 1122 of Regulation AB. Such report shall be
addressed to the Purchaser and such Depositor and signed by an authorized
officer of the Company and shall address each of the Servicing Criteria
specified on a certification substantially in the form of Exhibit D hereto;




(ii)          
deliver to the Purchaser and any Depositor a report of a registered public
accounting firm reasonably acceptable to the Purchaser and such Depositor that
attests to, and reports on, the assessment of compliance made by the Company and
delivered pursuant to the preceding paragraph. Such attestation shall be in
accordance with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the
Securities Act and the Exchange Act;




(iii)          
cause each Subservicer and each Subcontractor, determined by the Company
pursuant to Section 425(b) to be “participating in the servicing function”
within the meaning of Item 1122 of Regulation AB, to deliver to the Purchaser
and such Depositor an assessment of compliance and accountants’ attestation as
and when provided in paragraphs (a) and (b) of this Section 6.06; and




(iv)          
deliver to the Purchaser, any Depositor and any other Person that will be
responsible for signing the certification (a “Sarbanes Certification”) required
by Rules 13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to Section 302
of the Sarbanes-Oxley Act of 2002) on behalf of an asset-backed issuer with
respect to a Securitization Transaction a certification in the form attached
hereto as Exhibit E.



The Company acknowledges that the parties identified in clause (iv) above may
rely on the certification provided by the Company pursuant to such clause in
signing a Sarbanes Certification and filing such with the Commission.


Section 6.07   Remedies.


(i) Any failure by the Company, any Subservicer, any Subcontractor or any
Third-Party Originator to deliver any information, report, certification,
accountants’ letter or other material when and as required under Article 9,
Section 6.04, Section 6.05 or Section 6.06, or any breach by the Company of a
representation or warranty set forth in Section 9.01(e)(iv)(A), or in a writing
furnished pursuant to Section 9.01(e)(iv)(B) and made as of a date prior to the
closing date of the related Securitization Transaction, to the extent that such
breach is not cured by such closing date, or any breach by the Company of a
representation or warranty in a writing furnished pursuant to Section
9.01(e)(iv)(B) to the extent made as of a date subsequent to such closing date,
shall, except as provided in sub-clause (ii) of this Section, immediately and
automatically, without notice or grace period, constitute an Event of Default
with respect to the Company under this Agreement and any applicable
Reconstitution Agreement, and shall entitle the Purchaser or Depositor, as
applicable, in its sole discretion to terminate the rights and obligations of
the Company as servicer under this Agreement and/or any applicable
Reconstitution Agreement without payment (notwithstanding anything in this
Agreement or any applicable Reconstitution Agreement to the contrary) of any
compensation to the Company; provided that to the extent than any provision of
this Agreement and/or any applicable Reconstitution Agreement expressly provides
for the survival of certain rights or obligations following termination of the
Company as servicer, such provision shall be given effect.


(ii) Any failure by the Company, any Subservicer or any Subcontractor to deliver
any information, report, certification or accountants’ letter when and as
required under Section 6.04, Section 6.05 or Section 6.06, including any failure
by the Company to identify any Subcontract “participating in the servicing
function” within the meaning of Item 1122 of Regulation AB, which continues
unremedied for ten (10) calendar days after the date on which such information,
report, certification or accountants’ letter was required to be delivered shall
constitute an Event of Default with respect to the Company under this Agreement
and any applicable Reconstitution Agreement, and shall entitle the Purchaser or
Depositor, as applicable, in its sole discretion to terminate the rights and
obligations of the Company under this Agreement and/or any applicable
Reconstitution Agreement without payment (notwithstanding anything in this
Agreement to the contrary) of any compensation to the Company; provided that to
the extent that any provision of this Agreement and/or any applicable
Reconstitution Agreement expressly provides for the survival of certain rights
or obligations following termination of the Company as servicer, such provision
shall be given effect.


(iii) The Company shall promptly reimburse the Purchaser (or any designee of the
Purchaser, such as a master servicer) and any Depositor, as applicable, for all
reasonable expenses incurred by the Purchaser (or such designee) or such
Depositor, as such are incurred, in connection with the termination of the
Company as servicer and the transfer of servicing of the Mortgage Loans to a
successor servicer. The provisions of this paragraph shall not limit whatever
rights the Purchaser or any Depositor may have under other provisions of this
Agreement and/or any applicable Reconstitution Agreement or otherwise, whether
in equity or at law, such as an action for damages, specific performance or
injunctive relief.


Section 6.08  Right to Examine Company Records.


The Purchaser, or its designee, shall have the right to examine and audit any
and all of the books, records, or other information of the Company, whether held
by the Company or by another on its behalf, with respect to or concerning this
Agreement or the Mortgage Loans, during business hours or at such other times as
may be reasonable under applicable circumstances, upon reasonable advance
notice. The Purchaser shall pay its own expenses associated with such
examination.


Section 6.09   Compliance with REMIC Provisions.


If a REMIC election has been made with respect to the arrangement under which
the Mortgage Loans and REO Property are held, the Company shall not take any
action, cause the REMIC to take any action or fail to take (or fail to cause to
be taken) any action that, under the REMIC Provisions, if taken or not taken, as
the case may be, could (i) endanger the status of the REMIC as a REMIC or (ii)
result in the imposition of a tax upon the REMIC (including but not limited to
the tax on “prohibited transactions” as defined Section 860(a)(2) of the Code
and the tax on “contributions” to a REMIC set forth in Section 860(d) of the
Code) unless the Company has received an Opinion of Counsel (at the expense of
the party seeking to take such action) to the effect that the contemplated
action will not endanger such REMIC status or result in the imposition of any
such tax.
 
ARTICLE VII
 
COMPANY TO COOPERATE


Section 7.01   Provision of Information.


During the term of this Agreement, the Company shall furnish to the Purchaser
such periodic, special, or other reports or information, and copies or originals
of any documents contained in the Servicing File for each Mortgage Loan provided
for herein. All other special reports or information not provided for herein as
shall be necessary, reasonable, or appropriate with respect to the Purchaser or
any regulatory agency will be provided at the Purchaser’s expense. All such
reports, documents or information shall be provided by and in accordance with
all reasonable instructions and directions which the Purchaser may give.


The Company shall execute and deliver all such instruments and take all such
action as the Purchaser may reasonably request from time to time, in order to
effectuate the purposes and to carry out the terms of this Agreement.


Section 7.02   Financial Statements; Servicing Facility.


In connection with marketing the Mortgage Loans, the Purchaser may make
available to a prospective Purchaser a Consolidated Statement of Operations of
the Company for the most recently completed two (2) fiscal years for which such
a statement is available, as well as a Consolidated Statement of Condition at
the end of the last two fiscal years covered by such Consolidated Statement of
Operations. The Company also shall make available any comparable interim
statements to the extent any such statements have been prepared by or on behalf
of the Company (and are available upon request to members or stockholders of the
Company or to the public at large).


The Company also shall make available to Purchaser or prospective Purchaser a
knowledgeable financial or accounting officer for the purpose of answering
questions respecting recent developments affecting the Company or the financial
statements of the Company, and to permit any prospective purchaser to inspect
the Company's servicing facilities for the purpose of satisfying such
prospective purchaser that the Company has the ability to service the Mortgage
Loans as provided in this Agreement.


 
ARTICLE VIII
 
THE COMPANY


Section 8.01   Indemnification; Third Party Claims.


The Company shall indemnify the Purchaser and hold it harmless against any and
all claims, losses, damages, penalties, fines, forfeitures, reasonable and
necessary legal fees and related costs, judgments, and any other costs, fees and
expenses that the Purchaser may sustain in any way related to the failure of the
Company to perform its duties and service the Mortgage Loans in strict
compliance with the terms of this Agreement. The Company immediately shall
notify the Purchaser if a claim is made by a third party with respect to this
Agreement or the Mortgage Loans, assume (with the prior written consent of the
Purchaser) the defense of any such claim and pay all expenses in connection
therewith, including counsel fees, and promptly pay, discharge and satisfy any
judgment or decree which may be entered against it or the Purchaser in respect
of such claim. The Company shall follow any written instructions received from
the Purchaser in connection with such claim. The Purchaser promptly shall
reimburse the Company for all amounts advanced by it pursuant to the preceding
sentence except when the claim is in any way related to the Company's
indemnification pursuant to Section 3.03, or the failure of the Company to
service and administer the Mortgage Loans in strict compliance with the terms of
this Agreement.


Section 8.02   Merger or Consolidation of the Company.


The Company shall keep in full effect its existence, rights and franchises and
shall obtain and preserve its qualification to do business in each jurisdiction
in which such qualification is or shall be necessary to protect the validity and
enforceability of this Agreement or any of the Mortgage Loans and to perform its
duties under this Agreement.


Any Person into which the Company may be merged or consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Company shall be a party, or any Person succeeding to the business of the
Company, shall be the successor of the Company hereunder, without the execution
or filing of any paper or any further act on the part of any of the parties
hereto, anything herein to the contrary notwithstanding, provided, however, that
the successor or surviving Person shall be an institution which is a Fannie
Mae/Freddie Mac-approved company in good standing and has a net worth of no less
than $25 million. Furthermore, in the event the Company transfers or otherwise
disposes of all or substantially all of its assets to an affiliate of the
Company, such affiliate shall satisfy the condition above, and shall also be
fully liable to the Purchaser for all of the Company's obligations and
liabilities hereunder.


Section 8.03   Limitation on Liability of Company and Others.


Neither the Company nor any of the directors, officers, employees or agents of
the Company shall be under any liability to the Purchaser for any action taken
or for refraining from the taking of any action in good faith pursuant to this
Agreement, or for errors in judgment, provided, however, that this provision
shall not protect the Company or any such Person against any breach of
warranties or representations made herein, or failure to perform its obligations
in strict compliance with any standard of care set forth in this Agreement or
any other liability which would otherwise be imposed under this Agreement. The
Company and any director, officer, employee or agent of the Company may rely in
good faith on any document of any kind prima facie properly executed and
submitted by any Person respecting any matters arising hereunder. The Company
shall not be under any obligation to appear in, prosecute or defend any legal
action which is not incidental to its duties to service the Mortgage Loans in
accordance with this Agreement and which in its opinion may involve it in any
expense or liability, provided, however, that the Company may, with the consent
of the Purchaser, undertake any such action which it may deem necessary or
desirable in respect to this Agreement and the rights and duties of the parties
hereto. In such event, the Company shall be entitled to reimbursement from the
Purchaser of the reasonable legal expenses and costs of such action.


Section 8.04   Limitation on Resignation and Assignment by Company.


The Purchaser has entered into this Agreement with the Company and subsequent
Purchaser will purchase the Mortgage Loans in reliance upon the independent
status of the Company, and the representations as to the adequacy of its
servicing facilities, plant, personnel, records and procedures, its integrity,
reputation and financial standing, and the continuance thereof. Therefore, the
Company shall neither assign this Agreement or the servicing rights hereunder or
delegate its rights or duties hereunder (other than pursuant to Section 4.01) or
any portion hereof or sell or otherwise dispose of all of its property or assets
without the prior written consent of the Purchaser, which consent shall not be
unreasonably withheld.


The Company shall not resign from the obligations and duties hereby imposed on
it except by mutual consent of the Company and the Purchaser or upon the
determination that its duties hereunder are no longer permissible under
applicable law and such incapacity cannot be cured by the Company. Any such
determination permitting the resignation of the Company shall be evidenced by an
Opinion of Counsel to such effect delivered to the Purchaser which Opinion of
Counsel shall be in form and substance acceptable to the Purchaser. No such
resignation shall become effective until a successor shall have assumed the
Company's responsibilities and obligations hereunder in the manner provided in
Section 12.01.


Without in any way limiting the generality of this Section 8.04, in the event
that the Company either shall assign this Agreement or the servicing
responsibilities hereunder or delegate its duties hereunder (other than pursuant
to Section 4.01) or any portion thereof or sell or otherwise dispose of all or
substantially all of its property or assets, without the prior written consent
of the Purchaser, then the Purchaser shall have the right to terminate this
Agreement upon notice given as set forth in Section 10.01, without any payment
of any penalty or damages and without any liability whatsoever to the Company or
any third party.
 
ARTICLE IX
 
SECURITIZATION TRANSACTIONS; WHOLE LOAN TRANSFERS AND AGENCY TRANSFERS


Section 9.01 Securitization Transactions; Whole Loan Transfers and Agency
Transfers


The Purchaser and the Company agree that with respect to some or all of the
Mortgage Loans, the Purchaser, at its sole option, may effect Whole Loan
Transfers, Agency Transfer or Securitization Transactions, retaining the Company
as the servicer thereof or subservicer if a master servicer is employed, or as
applicable the "seller/servicer." On the Reconstitution Date, the Mortgage Loans
transferred may cease to be covered by this Agreement; provided, however, that,
in the event that any Mortgage Loan transferred pursuant to this Section 9.01 is
rejected by the transferee, the Company shall continue to service such rejected
Mortgage Loan on behalf of the Purchaser in accordance with the terms and
provisions of this Agreement.


The Company shall cooperate with the Purchaser in connection with each Whole
Loan Transfer, Agency Transfer or Securitization Transaction in accordance with
this Section 9.01. In connection therewith:



 
(a)
the Company shall make all representations and warranties with respect to the
Mortgage Loans as of the related Closing Date and with respect to the Company
itself as of the closing date of each Whole Loan Transfer, Agency Transfer or
Securitization Transaction;




 
(b)
the Company shall negotiate in good faith and execute any seller/servicer
agreements required to effectuate the foregoing provided such agreements create
no greater obligation or cost on the part of the Company than otherwise set
forth in this Agreement;




 
(c)
the Company shall provide as applicable:




 
(i)
any and all information and appropriate verification of information which may be
reasonably available to the Company, whether through letters of its auditors and
counsel or otherwise, as the Purchaser shall request;




(ii)  
such additional representations, warranties, covenants, opinions of counsel,
letters from auditors, and certificates of public officials or officers of the
Company as are reasonably believed necessary by the trustee, any Rating Agency
or the Purchaser, as the case may be, in connection with such Whole Loan
Transfers, Agency Transfers or Securitization Transactions. The Purchaser shall
pay all third party costs associated with the preparation of such information.
The Company shall execute any seller/servicer agreements required within a
reasonable period of time after receipt of such seller/servicer agreements which
time shall be sufficient for the Seller and Seller's counsel to review such
seller/servicer agreements. Under this Agreement, the Company shall retain a
Servicing Fee for each Mortgage Loan, at no less than the applicable Servicing
Fee Rate; and




(iii)  
at any time as required by any Rating Agency, such additional documents from the
related Retained Mortgage File to the Custodian as may be required by such
Rating Agency;






(d)           
the Company shall with respect to any Mortgage Loans that are subject to a
Securitization Transaction occurring on or before December 31, 2005,in which the
filing of a Sarbanes-Oxley Certification directly with the Commission is
required, by February 28, 2006, or in connection with any additional
Sarbanes-Oxley Certification required to be filed upon thirty (30) days written
request, an officer of the Company shall execute and deliver an Officer’s
Certification substantially in the form attached hereto as Exhibit F, to the
entity filing the Sarbanes-Oxley Certification directly with the Commission
(such as the Purchaser, any master servicer, any trustee or any depositor) for
the benefit of such entity and such entity’s affiliates and the officers,
directors and agents of such entity and such entity’s affiliates, and shall
indemnify such entity or persons arising out of any breach of Company’s
obligations or representations relating thereto as provided in such Officer’s
Certification.




 
(e)
the Company shall, in connection with any Securitization Transaction occurring
on or after January 1, 2006, the Company shall (1) within five (5) Business Days
following request by the Purchaser or any Depositor, provide to the Purchaser
and such Depositor (or, as applicable, cause each Third-Party Originator and
each Subservicer to provide), in writing and in form and substance reasonably
satisfactory to the Purchaser and such Depositor, the information and materials
specified in paragraphs (i), (ii), (iii) and (vii) of this subsection (e), and
(2) as promptly as practicable following notice to or discovery by the Company,
provide to the Purchaser and any Depositor (in writing and in form and substance
reasonably satisfactory to the Purchaser and such Depositor) the information
specified in paragraph (iv) of this subsection (e).




 
(i)
if so requested by the Purchaser or any Depositor, the Company shall provide
such information regarding (1) the Company, as originator of the Mortgage Loans
(including as an acquirer of Mortgage Loans from a Qualified Correspondent), or
(2) each Third-Party Originator, and (3) as applicable, each Subservicer, as is
requested for the purpose of compliance with Items 1103(a)(1), 1105, 1110, 1117
and 1119 of Regulation AB. Such information shall include, at a minimum:




 
(A)
the originator’s form of organization;




 
(B)
a description of the originator’s origination program and how long the
originator has been engaged in originating residential mortgage loans, which
description shall include a discussion of the originator’s experience in
originating mortgage loans of a similar type as the Mortgage Loans; information
regarding the size and composition of the originator’s origination portfolio;
and information that may be material, in the good faith judgment of the
Purchaser, to an analysis of the performance of the Mortgage Loans, including
the originators’ credit-granting or underwriting criteria for mortgage loans of
similar type(s) as the Mortgage Loans and such other information as the
Purchaser or any Depositor may reasonably request for the purpose of compliance
with Item 1110(b)(2) of Regulation AB;

 

 
(C)
a description of any material legal or governmental proceedings pending (or
known to be contemplated) against the Company, each Third-Party Originator and
each Subservicer; and




 
(D)
a description of any affiliation or relationship between the Company, each
Third-Party Originator, each Subservicer and any of the following parties to a
Securitization Transaction, as such parties are identified to the Company by the
Purchaser or any Depositor in writing in advance of a Securitization
Transaction:



(1) the sponsor;
(2) the depositor;
(3) the issuing entity;
(4) any servicer;
(5) any trustee;
(6) any originator;
(7) any significant obligor;
(8) any enhancement or support provider; and
(9) any other material transaction party.



 
(ii)
If so requested by the Purchaser or any Depositor, the Company shall provide
(or, as applicable, cause each Third-Party Originator to provide) Static Pool
Information with respect to the mortgage loans (of a similar type as the
Mortgage Loans, as reasonably identified by the Purchaser as provided below)
originated by (1) the Company, if the Company is an originator of Mortgage Loans
(including as an acquirer of Mortgage Loans from a Qualified Correspondent),
and/or (2) each Third-Party Originator. Such Static Pool Information shall be
prepared by the Company (or Third-Party Originator) on the basis of its
reasonable, good faith interpretation of the requirements of Item 1105(a)(1)-(3)
of Regulation AB. To the extent that there is reasonably available to the
Company (or Third-Party Originator) Static Pool Information with respect to more
than one mortgage loan type, the Purchaser or any Depositor shall be entitled to
specify whether some or all of such information shall be provided pursuant to
this paragraph. The content of such Static Pool Information may be in the form
customarily provided by the Company, and need not be customized for the
Purchaser or any Depositor. Such Static Pool Information for each vintage
origination year or prior securitized pool, as applicable, shall be presented in
increments no less frequently than quarterly over the life of the mortgage loans
included in the vintage origination year or prior securitized pool. The most
recent periodic increment must be as of a date no later than 135 days prior to
the date of the prospectus or other offering document in which the Static Pool
Information is to be included or incorporated by reference. The Static Pool
Information shall be provided in an electronic format that provides a permanent
record of the information provided, such as a portable document format (pdf)
file, or other such electronic format reasonably required by the Purchaser or
the Depositor, as applicable.



If so requested by the Purchaser or any Depositor, the Company shall provide
(or, as applicable, cause each Third-Party Originator to provide), at the
expense of the requesting party (to the extent of any additional incremental
expense associated with delivery pursuant to this Agreement), such statements
and agreed-upon procedures letters of certified public accountants reasonably
acceptable to the Purchaser or Depositor, as applicable, pertaining to Static
Pool Information relating to prior securitized pools for securitizations closed
on or after January 1, 2006 or, in the case of Static Pool Information with
respect to the Company’s or Third-Party Originator’s originations or purchases,
to calendar months commencing January 1, 2006, as the Purchaser or such
Depositor shall reasonably request. Such statements and letters shall be
addressed to and be for the benefit of such parties as the Purchaser or such
Depositor shall designate, which may include, by way of example, any sponsor,
any Depositor and any broker dealer acting as underwriter, placement agent or
initial purchaser with respect to a Securitization Transaction. Any such
statement or letter may take the form of a standard, generally applicable
document accompanied by a reliance letter authorizing reliance by the addressees
designated by the Purchaser or such Depositor.



 
(iii)
If so requested by the Purchaser or any Depositor, the Company shall provide
such information regarding the Company, as servicer of the Mortgage Loans, and
each Subservicer (each of the Company and each Subservicer, for purposes of this
paragraph, a “Servicer”), as is requested for the purpose of compliance with
Items 1108 of Regulation AB. Such information shall include, at a minimum:




 
(A)
the Servicer’s form of organization;




 
(B)
a description of how long the Servicer has been servicing residential mortgage
loans; a general discussion of the Servicer’s experience in servicing assets of
any type as well as a more detailed discussion of the Servicer’s experience in,
and procedures for, the servicing function it will perform under this Agreement
and any Reconstitution Agreements; information regarding the size, composition
and growth of the Servicer’s portfolio of residential mortgage loans of a type
similar to the Mortgage Loans and information on factors related to the Servicer
that may be material, in the good faith judgment of the Purchaser or any
Depositor, to any analysis of the servicing of the Mortgage Loans or the related
asset-backed securities, as applicable, including, without limitation:




 
(1)
whether any prior securitizations of mortgage loans of a type similar to the
Mortgage Loans involving the Servicer have defaulted or experienced an early
amortization or other performance triggering event because of servicing during
the three-year period immediately preceding the related Securitization
Transaction;




 
(2)
the extent of outsourcing the Servicer utilizes;




 
(3)
whether there has been previous disclosure of material noncompliance with the
applicable servicing criteria with respect to other securitizations of
residential mortgage loans involving the Servicer as a servicer during the
three-year period immediately preceding the related Securitization Transaction;




 
(4)
whether the Servicer has been terminated as servicer in a residential mortgage
loan securitization, either due to a servicing default or to application of a
servicing performance test or trigger; and




 
(5)
such other information as the Purchaser or any Depositor may reasonably request
for the purpose of compliance with Item 1108(b)(2) of Regulation AB;




 
(C)
a description of any material changes during the three-year period immediately
preceding the related Securitization Transaction to the Servicer’s policies or
procedures with respect to the servicing function it will perform under this
Agreement and any Reconstitution Agreements for mortgage loans of a type similar
to the Mortgage Loans;




 
(D)
information regarding the Servicer’s financial condition, to the extent that
there is a material risk that an adverse financial event or circumstance
involving the Servicer could have a material adverse effect on the performance
by the Company of its servicing obligations under this Agreement or any
Reconstitution Agreement;




 
(E)
information regarding advances made by the Servicer on the Mortgage Loans and
the Servicer’s overall servicing portfolio of residential mortgage loans for the
three-year period immediately preceding the related Securitization Transaction,
which may be limited to a statement by an authorized officer of the Servicer to
the effect that the Servicer has made all advances required to be made on
residential mortgage loans serviced by it during such period, or, if such
statement would not be accurate, information regarding the percentage and type
of advances not made as required, and the reasons for such failure to advance;




 
(F)
a description of the Servicer’s processes and procedures designed to address any
special or unique factors involved in servicing loans of a similar type as the
Mortgage Loans;




 
(G)
a description of the Servicer’s processes for handling delinquencies, losses,
bankruptcies and recoveries, such as through liquidation of mortgaged
properties, sale of defaulted mortgage loans or workouts; and




 
(H)
information as to how the Servicer defines or determines delinquencies and
charge-offs, including the effect of any grace period, re-aging, restructuring,
partial payments considered current or other practices with respect to
delinquency and loss experience.




 
(iv)
If so requested by the Purchaser or any Depositor for the purpose of satisfying
its reporting obligation under the Exchange Act with respect to any class of
asset-backed securities, the Company shall (or shall cause each Subservicer and
Third-Party Originator to) (1) notify the Purchaser and any Depositor in writing
of (A) any material litigation or governmental proceedings pending against the
Company, any Subservicer or any Third-Party Originator and (B) any affiliations
or relationships that develop following the closing date of a Securitization
Transaction between the Company, any Subservicer or any Third-Party Originator
and any of the parties specified in Section 9.01(e)(i)(D) (and any other parties
identified in writing by the requesting party) with respect to such
Securitization Transaction, and (2) provide to the Purchaser and any Depositor a
description of such proceedings, affiliations or relationships.




 
(v)
As a condition to the succession to the Company or any Subservicer as servicer
or Subservicer under this Agreement or any Reconstitution Agreement by any
Person (i) into which the Company or such Subservicer may be merged or
consolidated, or (ii) which may be appointed as a successor to the Company or
any Subservicer, the Company shall provide to the Purchaser and any Depositor,
at least 15 calendar days prior to the effective date of such succession or
appointment, (x) written notice to the Purchaser and any Depositor of such
succession or appointment and (y) in writing and in form and substance
reasonably satisfactory to the Purchaser and such Depositor, all information
reasonably requested by the Purchaser or any Depositor in order to comply with
is reporting obligation under Item 6.02 of Form 8-K with respect to any class of
asset-backed securities.




 
(vi)
(A)
The Company shall represent to the Purchaser, as of the date on which
information is first provided to the Purchaser under this Section 9.01(e) that,
except as disclosed in writing to the Purchaser prior to such date: (1) the
Company is not aware and has not received notice that any default, early
amortization or other performance triggering event has occurred as to any other
securitization due to any act or failure to act of the Company; (2) the Company
has not been terminated as servicer in a residential mortgage loan
securitization, either due to a servicing default or to application of a
servicing performance test or trigger; (3) no material noncompliance with the
applicable servicing criteria with respect to other securitizations of
residential mortgage loans involving the Company as servicer has been disclosed
or reported by the Company; (4) no material changes to the Company’s policies or
procedures with respect to the servicing function it will perform under this
Agreement and any Reconstitution Agreement for mortgage loans of a type similar
to the Mortgage Loans have occurred during the three-year period immediately
preceding the related Securitization Transaction; (5) there are no aspects of
the Company’s financial condition that could have a material adverse effect on
the performance by the Company of its servicing obligations under this Agreement
or any Reconstitution Agreement; (6) there are no material legal or governmental
proceedings pending (or known to be contemplated) against the Company, any
Subservicer or any Third-Party Originator; and (7) there are no affiliations,
relationships or transactions relating to the Company, any Subservicer or any
Third-Party Originator with respect to any Securitization Transaction and any
party thereto identified by the related Depositor of a type described in Item
1119 of Regulation AB.




 
(B)
If so requested by the Purchaser on any date following the date on which
information is first provided to the Purchaser under this Section 9.01(e), the
Company shall, within five (5) Business Days following such request, confirm in
writing the accuracy of the representations and warranties set forth in sub
clause (A) above or, if any such representation and warranty is not accurate as
of the date of such request, provide reasonably adequate disclosure of the
pertinent facts, in writing, to the requesting party.




 
(vii)
In addition to such information as the Company, as servicer, is obligated to
provide pursuant to other provisions of this Agreement, if so requested by the
Purchaser or any Depositor, the Company shall provide such information
reasonably available to the Company regarding the performance of the Mortgage
Loans as is reasonably required to facilitate preparation of distribution
reports in accordance with Item 1121 of Regulation AB.




 
(f)
the Company shall indemnify the Purchaser, each affiliate of the Purchaser, and
each of the following parties participating in a Securitization Transaction;
each sponsor and issuing entity; each Person responsible for the preparation,
execution or filing of any report required to be filed with the Commission with
respect to such Securitization Transaction, or for execution of a certification
pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the Exchange Act with respect
to such Securitization Transaction; each broker dealer acting as underwriter,
placement agent or initial purchaser, each Person who controls any of such
parties or the Depositor (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act); and the respective present and former
directors, officers, employees and agents of each of the foregoing and of the
Depositor, and shall hold each of them harmless from and against any losses,
damages, penalties, fines, forfeitures, legal fees and expenses and related
costs, judgments, and any other costs, fees and expenses that any of them may
sustain arising out of or based upon:



(i)           (A) any untrue statement of a material fact contained or alleged
to be contained in any information, report, certification, accountants’ letter
or other material provided under Sections 9.01(c) and (e) by or on behalf of the
Company, or provided under Sections 9.01(c) and (e) by or on behalf of any
Subservicer, Subcontractor or Third-Party Originator (collectively, the “Company
Information”), or (B) the omission or alleged omission to state in the Company
Information a material fact required to be stated in the Company Information or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, by way of
clarification, that clause (B) of this paragraph shall be construed solely by
reference to the Company Information and not to any other information
communicated in connection with a sale or purchase of securities, without regard
to whether the Company Information or any portion thereof is presented together
with or separately from such other information;



(ii)           
any failure by the Company, any Subservicer, any Subcontractor or any
Third-Party Originator to deliver any information, report, certification,
accountants’ letter or other material when and as required under Sections
9.01(c) and (e), including any failure by the Company to identify any
Subcontractor “participating in the servicing function” within the meaning of
Item 1122 of Regulation AB; or




(iii)           
any breach by the Company of a representation or warranty set forth in Section
9.01(e)(iv)(A) or in a writing furnished pursuant to Section 9.01(e)(iv)(B) and
made as of a date prior to the closing date of the related Securitization
Transaction, to the extent that such breach is not cured by such closing date,
or any breach by the Company of a representation or warranty in a writing
furnished pursuant to Section 9.01(e)(iv)(B) to the extent made as of a date
subsequent to such closing date.



In the case of any failure of performance described in sub-clause (ii) of this
Section 9.01(f), the Company shall promptly reimburse the Purchaser, any
Depositor, as applicable, and each Person responsible for the preparation,
execution or filing of any report required to be filed with the Commission with
respect to such Securitization Transaction, or for execution of a certification
pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the Exchange Act with respect
to such Securitization Transaction, for all costs reasonably incurred by each
such party in order to obtain the information, report, certification,
accountants’ letter or other material not delivered as required by the Company,
any Subservicer, any Subcontractor or any Third-Party Originator.



 
(g)
the Purchaser and each Person who controls the Purchaser shall indemnify the
Company, each affiliate of the Company, each Person who controls any of such
parties or the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act) and the respective present and former
directors, officers, employees and agents of each of the foregoing and of the
Company, and shall hold each of them harmless from and against any losses,
damages, penalties, fines, forfeitures, legal fees and expenses and related
costs, judgments, and any other costs, fees and expenses that any of them may
sustain arising out of or based upon:



(i)            (A) any untrue statement of a material fact contained or alleged
to be contained in any offering materials related to a Securitization
Transaction, including without limitation the registration statement,
prospectus, prospectus supplement, any private placement memorandum, any
offering circular, any computational materials, and any amendments or
supplements to the foregoing (collectively, the “Securitization Materials”) or
(B) the omission or alleged omission to state in the Securitization Materials a
material fact required to be stated in the Securitization Materials or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, but only to the extent that such untrue
statement or alleged untrue statement or omission or alleged omission is other
than a statement or omission arising out of, resulting from, or based upon the
Company Information.


The Purchaser and the Company acknowledge and agree that the purpose of Section
9.01(e) is to facilitate compliance by the Purchaser and any Depositor with the
provisions of Regulation AB and related rules and regulations of the Commission.
Neither the Purchaser nor any Depositor shall exercise its right to request
delivery of information or other performance under these provisions other than
in good faith, or for purposes other than compliance with the Securities Act,
the Exchange Act and the rules and regulations of the Commission thereunder. The
Company acknowledges that interpretations of the requirements of Regulation AB
may change over time, whether due to interpretive guidance provided by the
Commission or its staff, consensus among participants in the asset-backed
securities markets, advice of counsel, or otherwise, and agrees to comply with
requests made by the Purchaser or any Depositor in good faith for delivery of
information under these provisions on the basis of evolving interpretations of
Regulation AB. In connection with any Securitization Transaction, the Company
shall cooperate fully with the Purchaser to deliver to the Purchaser (including
any of its assignees or designees) and any Depositor, any and all statements,
reports, certifications, records and any other information necessary in the good
faith determination of the Purchaser or any Depositor to permit the Purchaser or
such Depositor to comply with the provisions of Regulation AB, together with
such disclosures relating to the Company, any Subservicer, any Third-Party
Originator and the Mortgage Loans, or the servicing of the Mortgage Loans,
reasonably believed by the Purchaser or any Depositor to be necessary in order
to effect such compliance.


In the event the Purchaser has elected to have the Company hold record title to
the Mortgages, prior to the Reconstitution Date the Company shall prepare an
Assignment of Mortgage in blank or to the trustee from the Company acceptable to
the trustee for each Mortgage Loan that is part of the Whole Loan Transfers,
Agency Transfer or Securitization Transactions. The Company shall pay all
preparation and recording costs associated with the initial Assignment of
Mortgage. The Company shall execute each Assignment of Mortgage, track such
Assignments of Mortgage to ensure they have been recorded and deliver them as
required by the trustee upon the Company's receipt thereof. Additionally, the
Company shall prepare and execute, at the direction of the Purchaser, any note
endorsements in connection with any and all seller/servicer agreements. If
required at any time by a Rating Agency, Purchaser or successor purchaser in
connection with any Whole Loan Transfer, Agency Sale or Securitization
Transaction, the Company shall deliver such additional documents from its
Retained Mortgage File within thirty (30) Business Days to the Custodian,
successor purchaser or other designee of the Purchaser as said Rating Agency,
Purchaser or successor purchaser may require.


All Mortgage Loans (i) not sold or transferred pursuant to Whole Loan Transfers,
Agency Transfer or Securitization Transactions or (ii) that are subject to a
Securitization for which the related trust is terminated for any reason, shall
remain subject to this Agreement and shall continue to be serviced in accordance
with the terms of this Agreement and with respect thereto this Agreement shall
remain in full force and effect.


 
ARTICLE X
 
DEFAULT


Section 10.01 Events of Default.


Each of the following shall constitute an Event of Default on the part of the
Company:



 
(i)
any failure by the Company to remit to the Purchaser any payment required to be
made under the terms of this Agreement which continues unremedied for a period
of two Business Days after the date upon which written notice of such failure,
requiring the same to be remedied, shall have been given to the Company by the
Purchaser; or




 
(ii)
failure by the Company duly to observe or perform in any material respect any
other of the covenants or agreements on the part of the Company set forth in
this Agreement or in the Custodial Agreement which continues unremedied for a
period of 90 days after the date on which written notice of such failure,
requiring the same to be remedied, shall have been given to the Company by the
Purchaser or by the Custodian; or




 
(iii)
failure by the Company to maintain its license to do business in any
jurisdiction where the Mortgaged Property is located if such license is
required; or




 
(iv)
a decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator in
any insolvency, readjustment of debt, including bankruptcy, marshaling of assets
and liabilities or similar proceedings, or for the winding-up or liquidation of
its affairs, shall have been entered against the Company and such degree or
order shall have remained in force undischarged or unstayed for a period of 60
days; or




 
(v)
the Company shall consent to the appointment of a conservator or receiver or
liquidator in any insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings of or relating to the Company or of or
relating to all or substantially all of its property; or




 
(vi)
the Company shall admit in writing its inability to pay its debts generally as
they become due, file a petition to take advantage of any applicable insolvency,
bankruptcy or reorganization statute, make an assignment for the benefit of its
creditors, voluntarily suspend payment of its obligations or cease its normal
business operations; or




 
(vii)
the Company ceases to meet the qualifications of a Fannie Mae/Freddie Mac
servicer; or




 
(viii)
the Company attempts to assign its right to servicing compensation hereunder or
to assign this Agreement or the servicing responsibilities hereunder or to
delegate its duties hereunder or any portion thereof in violation of Section
8.04.



In each and every such case, so long as an Event of Default shall not have been
remedied, in addition to whatever rights the Purchaser may have at law or equity
to damages, including injunctive relief and specific performance, the Purchaser,
by notice in writing to the Company, may terminate all the rights and
obligations of the Company under this Agreement and in and to the Mortgage Loans
and the proceeds thereof.


Upon receipt by the Company of such written notice, all authority and power of
the Company under this Agreement, whether with respect to the Mortgage Loans or
otherwise, shall pass to and be vested in the successor appointed pursuant to
Section 12.01. Upon written request from any Purchaser, the Company shall
prepare, execute and deliver to the successor entity designated by the Purchaser
any and all documents and other instruments, place in such successor's
possession all Servicing Files, and do or cause to be done all other acts or
things necessary or appropriate to effect the purposes of such notice of
termination, including but not limited to the transfer and endorsement or
assignment of the Mortgage Loans and related documents, at the Company's sole
expense. The Company shall cooperate with the Purchaser and such successor in
effecting the termination of the Company's responsibilities and rights
hereunder, including without limitation, the transfer to such successor for
administration by it of all cash amounts which shall at the time be credited by
the Company to the Custodial Account, Subsidy Account or Escrow Account or
thereafter received with respect to the Mortgage Loans.


Section 10.02 Waiver of Defaults.


By a written notice, the Purchaser may waive any default by the Company in the
performance of its obligations hereunder and its consequences. Upon any waiver
of a past default, such default shall cease to exist, and any Event of Default
arising therefrom shall be deemed to have been remedied for every purpose of
this Agreement. No such waiver shall extend to any subsequent or other default
or impair any right consequent thereon except to the extent expressly so waived.
 
ARTICLE XI
 
TERMINATION


Section 11.01 Termination.


This Agreement shall terminate upon either: (i) the later of the final payment
or other liquidation (or any advance with respect thereto) of the last Mortgage
Loan or the disposition of any REO Property with respect to the last Mortgage
Loan and the remittance of all funds due hereunder; or (ii) mutual consent of
the Company and the Purchaser in writing.


Section 11.02 Termination Without Cause.


The Purchaser may terminate, at its sole option, any rights the Company may have
hereunder, without cause as provided in this Section 11.02. Any such notice of
termination shall be in writing and delivered to the Company by registered mail
as provided in Section 12.05.


The Company shall be entitled to receive, as such liquidated damages, upon the
transfer of the servicing rights, an amount equal to: (i) 2.75% of the aggregate
outstanding principal amount of the Mortgage Loans as of the termination date
paid by the Purchaser to the Company with respect to all of the Mortgage Loans
for which a servicing fee rate of .25% is paid per annum, (ii) 3.25% of the
aggregate outstanding principal amount of the Mortgage Loans as of the
termination date paid by the Purchaser to the Company with respect to all of the
Mortgage Loans for which a servicing fee rate of .375% is paid per annum, and
(iii) 3.75% of the aggregate outstanding principal amount of the Mortgage Loans
as of the termination date paid by the Purchaser to the Company with respect to
all of the Mortgage Loans for which a servicing fee rate of .44% or greater is
paid per annum.
 
ARTICLE XII
 
MISCELLANEOUS PROVISIONS


Section 12.01 Successor to Company.


Prior to termination of the Company's responsibilities and duties under this
Agreement pursuant to Sections 8.04, 10.01, 11.01 (ii) or 11.02 the Purchaser
shall, (i) succeed to and assume all of the Company's responsibilities, rights,
duties and obligations under this Agreement, or (ii) appoint a successor having
the characteristics set forth in Section 8.02 and which shall succeed to all
rights and assume all of the responsibilities, duties and liabilities of the
Company under this Agreement prior to the termination of Company's
responsibilities, duties and liabilities under this Agreement. In connection
with such appointment and assumption, the Purchaser may make such arrangements
for the compensation of such successor out of payments on Mortgage Loans as it
and such successor shall agree. In the event that the Company's duties,
responsibilities and liabilities under this Agreement should be terminated
pursuant to the aforementioned sections, the Company shall discharge such duties
and responsibilities during the period from the date it acquires knowledge of
such termination until the effective date thereof with the same degree of
diligence and prudence which it is obligated to exercise under this Agreement,
and shall take no action whatsoever that might impair or prejudice the rights or
financial condition of its successor. The resignation or removal of the Company
pursuant to the aforementioned sections shall not become effective until a
successor shall be appointed pursuant to this Section 12.01 and shall in no
event relieve the Company of the representations and warranties made pursuant to
Sections 3.01 and 3.02 and the remedies available to the Purchaser under Section
3.03, it being understood and agreed that the provisions of such Sections 3.01,
3.02, 3.03 and 8.01 shall be applicable to the Company notwithstanding any such
sale, assignment, resignation or termination of the Company, or the termination
of this Agreement.


Any successor appointed as provided herein shall execute, acknowledge and
deliver to the Company and to the Purchaser an instrument accepting such
appointment, wherein the successor shall make the representations and warranties
set forth in Section 3.01, except for subsection (h) with respect to the sale of
the Mortgage Loans and subsections (i) and (k) thereof, whereupon such successor
shall become fully vested with all the rights, powers, duties, responsibilities,
obligations and liabilities of the Company, with like effect as if originally
named as a party to this Agreement. Any termination or resignation of the
Company or termination of this Agreement pursuant to Section 8.04, 10.01, 11.01
or 11.02 shall not affect any claims that any Purchaser may have against the
Company arising out of the Company's actions or failure to act prior to any such
termination or resignation.


The Company shall deliver promptly to the successor servicer the funds in the
Custodial Account, Subsidy Account and Escrow Account and all Servicing Files
and related documents and statements held by it hereunder and the Company shall
account for all funds and shall execute and deliver such instruments and do such
other things as may reasonably be required to more fully and definitively vest
in the successor all such rights, powers, duties, responsibilities, obligations
and liabilities of the Company.


Upon a successor's acceptance of appointment as such, the Company shall notify
by mail the Purchaser of such appointment in accordance with the procedures set
forth in Section 12.05.


Section 12.02 Amendment.


This Agreement may be amended from time to time by written agreement signed by
the Company and the Purchaser.


Section 12.03 Governing Law.


This Agreement shall be construed in accordance with the laws of the State of
New York and the obligations, rights and remedies of the parties hereunder shall
be determined in accordance with such laws.


Each of the Company and the Purchaser hereby knowingly, voluntarily and
intentionally waives any and all rights it may have to a trial by jury in
respect or any litigation based on, or arising out of, under, or in connection
with, this Agreement, or any other documents and instruments executed in
connection herewith, or any course of conduct, course of dealing, statements
(whether oral or written), or actions of the Company or the Purchaser. This
provision is a material inducement for the Purchaser to enter into this
Agreement.


Section 12.04 Duration of Agreement.


This Agreement shall continue in existence and effect until terminated as herein
provided. This Agreement shall continue notwithstanding transfers of the
Mortgage Loans by the Purchaser.


Section 12.05 Notices.


All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, addressed as follows:


(i)             if to the Company with respect to servicing and investor
reporting issues:


Wells Fargo Bank, N.A.
1 Home Campus
Des Moines, Iowa 50328-0001
Attention: John B. Brown, MAC X2401-042


If to the Company with respect to all other issues:


Wells Fargo Bank, N.A.
7430 New Technology Way
Frederick, MD 21703
Attention: Structured Finance Manager, MAC X3906-012


In each instance with a copy to:
 
Wells Fargo Bank, N.A.
1 Home Campus
Des Moines, Iowa 50328-0001
Attention: General Counsel, MAC X2401-06T


or such other address as may hereafter be furnished to the Purchaser in writing
 by the Company;


(ii)            if to Purchaser:
 
EMC Mortgage Corporation
Mac Arthur Ridge II
909 Hidden Ridge Dr., Suite 200
Irving, TX 75038
Attention: Ralene Ruyle


With a copy to:


Bear Stearns Mortgage Capital Corp.
383 Madison Avenue
New York, NY 10179
Attention: Baron Silverstein


Section 12.06   Severability of Provisions.


If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be held invalid for any reason whatsoever, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement.


Section 12.07   Relationship of Parties.


Nothing herein contained shall be deemed or construed to create a partnership or
joint venture between the parties hereto and the services of the Company shall
be rendered as an independent contractor and not as agent for the Purchaser.


Section 12.08   Execution; Successors and Assigns.


This Agreement may be executed in one or more counterparts and by the different
parties hereto on separate counterparts, each of which, when so executed, shall
be deemed to be an original; such counterparts, together, shall constitute one
and the same agreement. Subject to Section 8.04, this Agreement shall inure to
the benefit of and be binding upon the Company and the Purchaser and their
respective successors and assigns.


Section 12.09  Recordation of Assignments of Mortgage.


To the extent permitted by applicable law, each of the Assignments of Mortgage
is subject to recordation in all appropriate public offices for real property
records in all the counties or other comparable jurisdictions in which any or
all of the Mortgaged Properties are situated, and in any other appropriate
public recording office or elsewhere, such recordation to be effected at the
Company's expense in the event recordation is either necessary under applicable
law or requested by the Purchaser at its sole option.


Section 12.10  Assignment by Purchaser.


The Purchaser shall have the right, without the consent of the Company but
subject to the limit set forth in Section 2.02 hereof, to assign, in whole or in
part, its interest under this Agreement with respect to some or all of the
Mortgage Loans, and designate any person to exercise any rights of the Purchaser
hereunder, by executing an Assignment, Assumption and Recognition Agreement
substantially in the form attached as Exhibit G and the assignee or designee
shall accede to the rights and obligations hereunder of the Purchaser with
respect to such Mortgage Loans. All references to the Purchaser in this
Agreement shall be deemed to include its assignee or designee.


Section 12.11  Solicitation of Mortgagor.


Neither party shall, after the related Closing Date, take any action to solicit
the refinancing of any Mortgage Loan. It is understood and agreed that neither
(i) promotions undertaken by either party or any affiliate of either party which
are directed to the general public at large, including, without limitation, mass
mailings based upon commercially acquired mailing lists, newspaper, radio,
television advertisements nor (ii) serving the refinancing needs of a Mortgagor
who, without solicitation, contacts either party in connection with the
refinance of such Mortgage or Mortgage Loan, shall constitute solicitation under
this Section.

 
[Intentionally Blank - Next Page Signature Page]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Purchaser have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the
day and year first above written.
 
EMC MORTGAGE CORPORATION
Purchaser
  WELLS FARGO BANK, N.A.
Company
          By:     By:   Name:

--------------------------------------------------------------------------------

  Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

  Title:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 
 

--------------------------------------------------------------------------------

 
 
STATE OF
 
)
     
)
ss:
COUNTY OF ___________
 
)
 



On the _____ day of _______________, 20___ before me, a Notary Public in and for
said State, personally appeared      , known to me to be      of Wells Fargo
Bank, N.A., the national banking association that executed the within instrument
and also known to me to be the person who executed it on behalf of said bank,
and acknowledged to me that such bank executed the within instrument.


IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the day
and year in this certificate first above written.





      Notary Public       My Commission expires _______________________

 
  

 
 

--------------------------------------------------------------------------------

 

 
STATE OF
 
)
     
)
ss:
COUNTY OF
 
)
 



 
On the _____ day of _______________, 20___ before me, a Notary Public in and for
said State, personally appeared _____________________________________, known to
me to be the ______________________________ of EMC Mortgage Corporation, the
corporation that executed the within instrument and also known to me to be the
person who executed it on behalf of said corporation, and acknowledged to me
that such corporation executed the within instrument.


IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the day
and year in this certificate first above written.



      Notary Public       My Commission expires _______________________

 

EXHIBIT A




FORM OF ASSIGNMENT AND CONVEYANCE AGREEMENT
 
On this _____ day of __________, 20___, Wells Fargo Bank, N.A. (the "Seller") as
the Seller under that certain Amended and Restated Master Mortgage Loan Purchase
Agreement, ("Purchase Agreement") and as the Company under that certain Amended
and Restated Master Seller's Warranties and Servicing Agreement (the "Servicing
Agreement") each dated as of _______________, 20___, (collectively, the
"Agreements") does hereby sell, transfer, assign, set over and convey to EMC
Mortgage Corporation as the Purchaser (the "Purchaser") under the Purchase
Agreement, and Purchaser hereby accepts from Seller, without recourse, but
subject to the terms of the Agreements, all right, title and interest of, in and
to the Mortgage Loans listed on the Mortgage Loan Schedule attached hereto as
Exhibit A, together with the Custodial Mortgage Files and Retained Mortgage
Files and all rights and obligations arising under the documents contained
therein. Pursuant to Section 2.03 of the Servicing Agreement, the Seller has
delivered to the Custodian the documents for each Mortgage Loan to be purchased.
The Servicing Files retained by the Seller pursuant to Section 2.01 of the
Servicing Agreement shall be appropriately marked to clearly reflect the sale of
the related Mortgage Loans to the Purchaser.
 
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Agreements.
 
 
EMC MORTGAGE CORPORATION
Purchaser
  WELLS FARGO BANK, N.A.
Company
          By:     By:   Name:

--------------------------------------------------------------------------------

  Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

  Title:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    

EXHIBIT B




CUSTODIAL AGREEMENT
 

EXHIBIT C




CONTENTS OF EACH RETAINED MORTGAGE FILE,
SERVICING FILE AND CUSTODIAL MORTGAGE FILE


With respect to each Mortgage Loan, the Retained Mortgage File and Custodial
Mortgage File shall include each of the following items, which shall be
available for inspection by the Purchaser and any prospective Purchaser, and
which shall be retained by the Company in the Retained Mortgage File or
Servicing File or delivered to the Custodian pursuant to Sections 2.01 and 2.03
of the Seller's Warranties and the Servicing Agreement to which this Exhibit is
attached (the "Agreement"):



 
1.
The original Mortgage Note bearing all intervening endorsements, endorsed "Pay
to the order of   without recourse" and signed in the name of the Company by an
authorized officer (in the event that the Mortgage Loan was acquired by the
Company in a merger, the signature must be in the following form: "[Company],
successor by merger to [name of predecessor]"; and in the event that the
Mortgage Loan was acquired or originated by the Company while doing business
under another name, the signature must be in the following form: "[Company],
formerly know as [previous name]").




 
2.
The original of any guarantee executed in connection with the Mortgage Note (if
any).




 
3.
The original Mortgage, with evidence of recording thereon or a certified true
and correct copy of the Mortgage sent for recordation. If in connection with any
Mortgage Loan, the Company cannot deliver or cause to be delivered the original
Mortgage with evidence of recording thereon on or prior to the related Closing
Date because of a delay caused by the public recording office where such
Mortgage has been delivered for recordation or because such Mortgage has been
lost or because such public recording office retains the original recorded
Mortgage, the Company shall deliver or cause to be delivered to the Custodian, a
photocopy of such Mortgage, together with (i) in the case of a delay caused by
the public recording office, an Officer's Certificate of the Company stating
that such Mortgage has been dispatched to the appropriate public recording
office for recordation and that the original recorded Mortgage or a copy of such
Mortgage certified by such public recording office to be a true and complete
copy of the original recorded Mortgage will be promptly delivered to the
Custodian upon receipt thereof by the Company; or (ii) in the case of a Mortgage
where a public recording office retains the original recorded Mortgage or in the
case where a Mortgage is lost after recordation in a public recording office, a
copy of such Mortgage certified by such public recording office or by the title
insurance company that issued the title policy to be a true and complete copy of
the original recorded Mortgage.



Further, with respect to MERS Mortgage Loans, (a) the Mortgage names MERS as the
Mortgagee and (b) the requirements set forth in the Electronic Tracking
Agreement have been satisfied, with a conformed recorded copy to follow as soon
as the same is received by the Company.



 
4.
the originals or certified true copies of any document sent for recordation of
all assumption, modification, consolidation or extension agreements, with
evidence of recording thereon.




 
5.
The original Assignment of Mortgage for each Mortgage Loan, in form and
substance acceptable for recording (except for the insertion of the name of the
assignee and recording information). The Assignment of Mortgage must be duly
recorded only if recordation is either necessary under applicable law or
commonly required by private institutional mortgage investors in the area where
the Mortgaged Property is located or on direction of the Purchaser as provided
in the Custodial Agreement. If the Assignment of Mortgage is to be recorded, the
Mortgage shall be assigned to the Purchaser. If the Assignment of Mortgage is
not to be recorded, the Assignment of Mortgage shall be delivered in blank. If
the Mortgage Loan was acquired by the Company in a merger, the Assignment of
Mortgage must be made by "[Company], successor by merger to [name of
predecessor]." If the Mortgage Loan was acquired or originated by the Company
while doing business under another name, the Assignment of Mortgage must be by
"[Company], formerly know as [previous name]."




 
6.
Originals or certified true copies of documents sent for recordation of all
intervening assignments of the Mortgage with evidence of recording thereon, or
if any such intervening assignment has not been returned from the applicable
recording office or has been lost or if such public recording office retains the
original recorded assignments of mortgage, the Company shall deliver or cause to
be delivered to the Custodian, a photocopy of such intervening assignment,
together with (i) in the case of a delay caused by the public recording office,
an Officer's Certificate of the Company stating that such intervening assignment
of mortgage has been dispatched to the appropriate public recording office for
recordation and that such original recorded intervening assignment of mortgage
or a copy of such intervening assignment of mortgage certified by the
appropriate public recording office or by the title insurance company that
issued the title policy to be a true and complete copy of the original recorded
intervening assignment of mortgage will be promptly delivered to the Custodian
upon receipt thereof by the Company; or (ii) in the case of an intervening
assignment where a public recording office retains the original recorded
intervening assignment or in the case where an intervening assignment is lost
after recordation in a public recording office, a copy of such intervening
assignment certified by such public recording office to be a true and complete
copy of the original recorded intervening assignment.




 
7.
The electronic form of PMI Policy as identified by certificate number.




 
8.
The original mortgagee policy of title insurance or other evidence of title such
as a copy of the title commitment or copy of the preliminary title commitment.




 
9.
Any security agreement, chattel mortgage or equivalent executed in connection
with the Mortgage.



10.           Original power of attorney, if applicable.
 

 
11.
For each Cooperative Loan, the original or a seller certified true copy of the
following:

 
The original Pledge Agreement entered into by the Mortgagor with respect to such
Cooperative Loan;
 
UCC-3 assignment in blank (or equivalent instrument), sufficient under the laws
of the jurisdiction where the related Cooperative Apartment is located to
reflect of record the sale and assignment of the Cooperative Loan to the
Purchaser;
 
Original assignment of Pledge Agreement in blank showing a complete chain of
assignment from the originator of the related Cooperative Loan to the Company;
 
Original Form UCC-1 and any continuation statements with evidence of filing
thereon with respect to such Cooperative Loan;
 
Cooperative Shares with a Stock Certificate in blank attached;
 
Original Proprietary Lease;
 
Original Assignment of Proprietary Lease, in blank, and all intervening
assignments thereof;
 
Original recognition agreement of the interests of the mortgagee with respect to
the Cooperative Loan by the Cooperative, the stock of which was pledged by the
related Mortgagor to the originator of such Cooperative Loan; and
 
Originals of any assumption, consolidation or modification agreements relating
to any of the items specified above.


With respect to each Mortgage Loan, the Servicing File shall include each of the
following items to the extent in the possession of the Company or in the
possession of the Company’s agent(s):



 
12.
The original hazard insurance policy and, if required by law, flood insurance
policy, in accordance with Section 4.10 of the Agreement.




 
13.
Residential loan application.




 
14.
Mortgage Loan closing statement.




 
15.
Verification of employment and income, unless originated under the Company's
Limited Documentation program, Fannie Mae Timesaver Plus.




 
16.
Verification of acceptable evidence of source and amount of down payment.




 
17.
Credit report on the Mortgagor.




 
18.
Residential appraisal report.




 
19.
Photograph of the Mortgaged Property.




 
20.
Survey of the Mortgage property, if required by the title company or applicable
law.




 
21.
Copy of each instrument necessary to complete identification of any exception
set forth in the exception schedule in the title policy, i.e. map or plat,
restrictions, easements, sewer agreements, home association declarations, etc.




 
22.
All required disclosure statements.




 
23.
If available, termite report, structural engineer's report, water potability and
septic certification.




 
24.
Sales contract, if applicable.




 
25.
Evidence of payment of taxes and insurance premiums, insurance claim files,
correspondence, current and historical computerized data files, and all other
processing, underwriting and closing papers and records which are customarily
contained in a mortgage loan file and which are required to document the
Mortgage Loan or to service the Mortgage Loan.




 
26.
Amortization schedule, if available.




 
27.
Payment history for any Mortgage Loan that has been closed for more than 90
days.

 
In the event an Officer's Certificate of the Company is delivered to the
Custodian because of a delay caused by the public recording office in returning
any recorded document, the Company shall deliver to the Custodian, within 240
days of the related Closing Date, an Officer's Certificate which shall (i)
identify the recorded document, (ii) state that the recorded document has not
been delivered to the Custodian due solely to a delay caused by the public
recording office, (iii) state the amount of time generally required by the
applicable recording office to record and return a document submitted for
recordation, and (iv) specify the date the applicable recorded document will be
delivered to the Custodian. The Company shall be required to deliver to the
Custodian the applicable recorded document by the date specified in (iv) above.
An extension of the date specified in (iv) above may be requested from the
Purchaser, which consent shall not be unreasonably withheld.



EXHIBIT D




SERVICING CRITERIA TO BE ADDRESSED
IN ASSESSMENT OF COMPLIANCE




Reg AB Reference
Servicing Criteria
Applicable Servicing Criteria
Inapplicable Servicing Criteria
 
General Servicing Considerations
   
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
 
 
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
 
 
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the mortgage loans are maintained.
 
 
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
 
 
 
Cash Collection and Administration
   
1122(d)(2)(i)
Payments on mortgage loans are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
 
 
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
 
 
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
 
 
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
 
 
1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
 
 
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
 
 
1122(d)(2)(vii)
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
 
   
Investor Remittances and Reporting
   
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
mortgage loans serviced by the Servicer.
   


 
 

--------------------------------------------------------------------------------

 



Reg AB Reference
Servicing Criteria
Applicable Servicing Criteria
Inapplicable Servicing Criteria
 
Pool Asset Administration (cont’d)
   
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
 
 
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
 
 
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
     
Pool Asset Administration
   
1122(d)(4)(i)
Collateral or security on mortgage loans is maintained as required by the
transaction agreements or related mortgage loan documents.
 
 
1122(d)(4)(ii)
Mortgage loan and related documents are safeguarded as required by the
transaction agreements
 
 
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
 
 
1122(d)(4)(iv)
Payments on mortgage loans, including any payoffs, made in accordance with the
related mortgage loan documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related mortgage
loan documents.
 
 
1122(d)(4)(v)
The Servicer’s records regarding the mortgage loans agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.
 
 
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor's mortgage loans
(e.g., loan modifications or re-agings) are made, reviewed and approved by
authorized personnel in accordance with the transaction agreements and related
pool asset documents.
 
 
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
 
 
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period a
mortgage loan is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent mortgage loans including, for example, phone calls,
letters and payment rescheduling plans in cases where delinquency is deemed
temporary (e.g., illness or unemployment).
 
 
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for mortgage loans with
variable rates are computed based on the related mortgage loan documents.
 
 
1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s mortgage loan
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable mortgage loan documents and state laws;
and (C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related mortgage loans, or such other number of days specified
in the transaction agreements.
 
 
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
 
 
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the Servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
 
 
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
 
 
1122(d)(4)(xiv)
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
 
 
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
   



 
 
 

--------------------------------------------------------------------------------

 



EXHIBIT E



FORM OF SARBANES CERTIFICATION



 
Re:
The [ ] agreement dated as of [ ], 200[ ] (the “Agreement”), among [IDENTIFY
PARTIES]



I, ________________________________, the _______________________ of [Name of
Servicer], certify to [the Owner], [the Depositor], and the [Master Servicer]
[Securities Administrator] [Trustee], and their officers, with the knowledge and
intent that they will rely upon this certification, that:


(1) I have reviewed the servicer compliance statement of the Servicer provided
in accordance with Item 1123 of Regulation AB (the “Compliance Statement”), the
report on assessment of the Servicer’s compliance with the servicing criteria
set forth in Item 1122(d) of Regulation AB (the “Servicing Criteria”), provided
in accordance with Rules 13a-18 and 15d-18 under Securities Exchange Act of
1934, as amended (the “Exchange Act”) and Item 1122 of Regulation AB (the
“Servicing Assessment”), the registered public accounting firm’s attestation
report provided in accordance with Rules 13a-18 and 15d-18 under the Exchange
Act and Section 1122(b) of Regulation AB (the “Attestation Report”), and all
servicing reports, officer’s certificates and other information relating to the
servicing of the Mortgage Loans by the Servicer during 200[ ] that were
delivered by the Servicer to the [Depositor] [Master Servicer] [Securities
Administrator] [Trustee] pursuant to the Agreement (collectively, the “Servicer
Servicing Information”);


(2) Based on my knowledge, the Servicer Servicing Information, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Servicer Servicing Information;


(3) Based on my knowledge, all of the Servicer Servicing Information required to
be provided by the Servicer under the Agreement has been provided to the
[Depositor] [Master Servicer] [Securities Administrator] [Trustee];


(4) I am responsible for reviewing the activities performed by the Servicer
under the Agreement, and based on my knowledge and the compliance review
conducted in preparing the Compliance Statement and except as disclosed in the
Compliance Statement, the Servicing Assessment or the Attestation Report, the
Servicer has fulfilled its obligations under the Agreement; and


(5)  The Compliance Statement, the Servicing Assessment and the Attestation
Report required to be provided by the Servicer pursuant to the Agreement have
been provided to the [Depositor] [Master Servicer]. Any material instances of
noncompliance described in such reports have been disclosed to the [Depositor]
[Master Servicer]. Any material instance of noncompliance with the Servicing
Criteria has been disclosed in such reports.
 
Date:     


By:     
Name:     
Title:     

 
 

--------------------------------------------------------------------------------

 



EXHIBIT F
 
FORM OF SARBANES-OXLEY BACK-UP CERTIFICATION


I, ______________________, Vice President of Wells Fargo Bank, N.A. (the
"Servicer"), certify to __________________, and its officers, directors, agents
and affiliates (the "Sarbanes Certifying Party"), and with the knowledge and
intent that they will rely upon this certification, that:



 
(i)
Based on my knowledge, the information relating to the Mortgage Loans and the
servicing thereof submitted by the Servicer to the Sarbanes Certifying Party
which is used in connection with preparation of the reports on Form 8-K and the
annual report on Form 10-K filed with the Securities and Exchange Commission
with respect to the Securitization, taken as a whole, does not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements made, in light of the circumstances under which such
statements were made, not misleading as of the date of this certification;




 
(ii)
The servicing information required to be provided to the Sarbanes Certifying
Party by the Servicer under the relevant servicing agreement has been provided
to the Sarbanes Certifying Party;




 
(iii)
I am responsible for reviewing the activities performed by the Servicer under
the relevant servicing agreement and based upon the review required by the
relevant servicing agreement, and except as disclosed in the Annual Statement of
Compliance, the Annual Independent Public Accountant's Servicing Report and all
servicing reports, officer's certificates and other information relating to the
servicing of the Mortgage Loans submitted to the Sarbanes Certifying Party, the
Servicer has, as of the date of this certification fulfilled its obligations
under the relevant servicing agreement; and




(iv)          
I have disclosed to the Sarbanes Certifying Party all significant deficiencies
relating to the Servicer's compliance with the minimum servicing standards in
accordance with a review conducted in compliance with the Uniform Single
Attestation Program for Mortgage Bankers or similar standard as set forth in the
relevant servicing agreement.




 
(v)
The Servicer shall indemnify and hold harmless the Sarbanes Certifying Party and
its officers, directors, agents and affiliates from and against any losses,
damages, penalties, fines, forfeitures, reasonable legal fees and related costs,
judgments and other costs and expenses arising out of or based upon a breach by
the Servicer or any of its officers, directors, agents or affiliates of its
obligations under this Certification or the negligence, bad faith or willful
misconduct of the Servicer in connection therewith. If the indemnification
provided for herein is unavailable or insufficient to hold harmless the Sarbanes
Certifying Party, then the Servicer agrees that it shall contribute to the
amount paid or payable by the Sarbanes Certifying Party as a result of the
losses, claims, damages or liabilities of the Sarbanes Certifying Party in such
proportion as is appropriate to reflect the relative fault of the Sarbanes
Certifying Party on the one hand and the Servicer on the other in connection
with a breach of the Servicer's obligations under this Certification or the
Servicer's negligence, bad faith or willful misconduct in connection therewith.



IN WITNESS WHEREOF, I have hereunto signed my name and affixed the seal of the
Servicer.


Dated:              By:
Name:
Title:

 
 

--------------------------------------------------------------------------------

 



EXHIBIT G


ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT



____________, 20__




ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated ___________________,
20____ between _________________, a _________________ corporation having an
office at _________________ ("Assignor") and _________________, having an office
at _________________ ("Assignee"):


For and in consideration of the sum of one dollar ($1.00) and other valuable
consideration the receipt and sufficiency of which are hereby acknowledge, and
of the mutual covenants herein contained, the parties hereto hereby agree as
follows:


1.             The Assignor hereby grants, transfers and assigns to Assignee all
of the right, title and interest of Assignor, as Purchaser, in, to and under
that certain Seller's Warranties and Servicing Agreement, (the "Seller's
Warranties and Servicing Agreement"), dated as of _________________, by and
between _________________ (the "Purchaser"), and _________________ (the
"Company"), and the Mortgage Loans delivered thereunder by the Company to the
Assignor, and that certain Custodial Agreement, (the "Custodial Agreement"),
dated as of _________________, by and among the Company, the Purchaser and
_________________ (the "Custodian").


2.              The Assignor warrants and represents to, and covenants with, the
Assignee that:


a.       The Assignor is the lawful owner of the Mortgage Loans with the full
right to transfer the Mortgage Loans free from any and all claims and
encumbrances whatsoever;


b.       The Assignor has not received notice of, and has no knowledge of, any
offsets, counterclaims or other defenses available to the Company with respect
to the Seller's Warranties and Servicing Agreement or the Mortgage Loans;


c.       The Assignor has not waived or agreed to any waiver under, or agreed to
any amendment or other modification of, the Seller's Warranties and Servicing
Agreement, the Custodial Agreement or the Mortgage Loans, including without
limitation the transfer of the servicing obligations under the Seller's
Warranties and Servicing Agreement. The Assignor has no knowledge of, and has
not received notice of, any waivers under or amendments or other modifications
of, or assignments of rights or obligations under, the Seller's Warranties and
Servicing Agreement or the Mortgage Loans; and


d.       Neither the Assignor nor anyone acting on its behalf has offered,
transferred, pledged, sold or otherwise disposed of the Mortgage Loans, any
interest in the Mortgage Loans or any other similar security to, or solicited
any offer to buy or accept a transfer, pledge or other disposition of the
Mortgage Loans, any interest in the Mortgage Loans or any other similar security
from, or otherwise approached or negotiated with respect to the Mortgage Loans,
any interest in the Mortgage Loans or any other similar security with, any
person in any manner, or made any general solicitation by means of general
advertising or in any other manner, or taken any other action which would
constitute a distribution of the Mortgage Loans under the Securities Act or
which would render the disposition of the Mortgage Loans a violation of Section
5 of the 33 Act or require registration pursuant thereto.


3.             That Assignee warrants and represent to, and covenants with, the
Assignor and the Company pursuant to Section 12.10 of the Seller's Warranties
and Servicing Agreement that:


a.       The Assignee agrees to be bound, as Purchaser, by all of the terms,
covenants and conditions of the Seller's Warranties and Servicing Agreement, the
Mortgage Loans and the Custodial Agreement, and from and after the date hereof,
the Assignee assumes for the benefit of each of the Company and the Assignor all
of the Assignor's obligations as purchaser thereunder;


b.       The Assignee understands that the Mortgage Loans have not been
registered under the 33 Act or the securities laws of any state;


c.        The purchase price being paid by the Assignee for the Mortgage Loans
are in excess of $250,000.00 and will be paid by cash remittance of the full
purchase price within 60 days of the sale;


d.       The Assignee is acquiring the Mortgage Loans for investment for its own
account only and not for any other person. In this connection, neither the
Assignee nor any person authorized to act therefor has offered to Mortgage Loans
by means of any general advertising or general solicitation within the meaning
of Rule 502(c) of US Securities and Exchange Commission Regulation D,
promulgated under the Securities Act;


e.        The Assignee considers itself a substantial sophisticated
institutional investor having such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of
investment in the Mortgage Loans;


f.         The Assignee has been furnished with all information regarding the
Mortgage Loans that it has requested from the Assignor or the Company;


g.        Neither the Assignee nor anyone acting on its behalf has offered,
transferred, pledged, sold or otherwise disposed of the Mortgage Loans, any
interest in the Mortgage Loans or any other similar security to, or solicited
any offer to buy or accept a transfer, pledge or other disposition of the
Mortgage Loans, any interest in the Mortgage Loans or any other similar security
from, or otherwise approached or negotiated with respect to the Mortgage Loans,
any interest in the Mortgage Loans or any other similar security with, any
person in any manner which would constitute a distribution of the Mortgage Loans
under the 33 Act or which would render the disposition of the Mortgage Loans a
violation of Section 5 of the 33 Act or require registration pursuant thereto,
nor will it act, nor has it authorized or will it authorize any person to act,
in such manner with respect to the Mortgage Loans; and


h.        Either (1) the Assignee is not an employee benefit plan ("Plan")
within the meaning of section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended ("ERISA") or a plan (also "Plan") within the meaning of
section 4975(e)(1) of the Internal Revenue Code of 1986 ("Code"), and the
Assignee is not directly or indirectly purchasing the Mortgage Loans on behalf
of, investment manager of, as named fiduciary of, as Trustee of, or with assets
of, a Plan; or (2) the Assignee's purchase of the Mortgage Loans will not result
in a prohibited transaction under section 406 of ERISA or section 4975 of the
Code.


i.          The Assignee's address for purposes of all notices and
correspondence related to the Mortgage Loans and the Seller's Warranties and
Servicing Agreements is:



                          Attention: _________________  

 
The Assignee's wire transfer instructions for purposes of all remittances and
payments related to the Mortgage Loans and the Seller's Warranties and Servicing
Agreement is:
 

                          Attention: _________________  

 
4.             From and after the date hereof, the Company shall note the
transfer of the Mortgage Loans to the Assignee in its books and records, the
Company shall recognize the Assignee as the owner of the Mortgage Loans and the
Company shall service the Mortgage Loans for the benefit of the Assignee
pursuant to the Seller’s Warranties and Servicing Agreement, the terms of which
are incorporated herein by reference. It is the intention of the Assignor, the
Company and the Assignee that the Seller’s Warranties and Servicing Agreement
shall be binding upon and inure to the benefit of the Company and the Assignee
and their respective successors and assigns.


[Signatures Follow]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Assignment and Assumption to be
executed by their duly authorized officers as of the date first above written.




          Assignor   Assignee           By:     By:             Name:     Name:
            Its:     Its:             Tax Payer Identification No.:   Tax Payer
Identification No.:          



.       .  
 
 

--------------------------------------------------------------------------------

 


EXHIBIT H


ELECTRONIC DATA FILE



 
(1)
the street address of the Mortgaged Property including the city, state, county
and zip code;
       
(2)
a code indicating whether the Mortgaged Property is a single family residence, a
2-4 family dwelling, a PUD, a cooperative, a townhouse, manufactured housing or
a unit in a condominium project;
       
(3)
the Mortgage Interest Rate as of the Cut-off Date;
       
(4)
the current Monthly Payment;
       
(5)
loan term, number of months;
       
(6)
the stated maturity date;
       
(7)
the Stated Principal Balance of the Mortgage Loan as of the close of business on
the Cut-off Date, after deduction of payments of principal due on or before the
Cut-off Date;
       
(8)
the Loan-to-Value Ratio;
       
(9)
a code indicating whether the Mortgage Loan is an Interest Only Mortgage Loan;
       
(10)
a code indicating whether the Mortgage Loan is a temporary buydown (Y or N);
       
(11)
the Servicing Fee Rate;
       
(12)
a code indicating whether the Mortgage Loan is covered by lender-paid mortgage
insurance (Y or N);
       
(13)
a code indicating whether the Mortgage Loan is a Time$aver® Mortgage Loan (Y or
N);
       
(14)
the Mortgagor's first and last name;
       
(15)
a code indicating whether the Mortgaged Property is owner-occupied;
       
(16)
the remaining months to maturity from the Cut-off Date, based on the original
amortization schedule;
       
(17)
the date on which the first Monthly Payment was due on the Mortgage Loan;
       
(18)
the last Due Date on which a Monthly Payment was actually applied to the actual
principal balance;
       
(19)
the original principal amount of the Mortgage Loan;
       
(20)
a code indicating the purpose of the loan (i.e., purchase, financing, rate/term
refinancing, cash-out refinancing);
       
(21)
the Mortgage Interest Rate at origination;
       
(22)
the date on which the first Monthly Payment was due on the Mortgage Loan;
       
(23)
a code indicating the documentation style (i.e., full (providing two years
employment verification - 2 years W-2’s and current pay stub or 2 years 1040’s
for self employed borrowers), alternative or reduced);
       
(24)
a code indicating if the Mortgage Loan is subject to a PMI Policy;
       
(25)
the Appraised Value of the Mortgage Property;
       
(26)
the sale price of the Mortgaged Property, if applicable;
       
(27)
the Mortgagor’s Underwriting FICO Score;
       
(28)
term of prepayment penalty in years;
       
(29)
a code indicating the product type;
       
(30)
a code indicating the credit grade of the Mortgage Loan;
       
(31)
the unpaid balance of the Mortgage Loan as of the close of business on the
Cut-off Date, after deduction of all payments of principal;
       
(32)
the Note date of the Mortgage Loan;
       
(33)
the mortgage insurance certificate number and percentage of coverage, if
applicable;
       
(34)
the Mortgagor’s date of birth;
       
(35)
the MIN Number for each Mortgage Loan, if applicable;
       
(36)
employer name;
       
(37)
subsidy program code;
       
(38)
servicer name;
       
(39)
the combined Loan-to-Value Ratio;
       
(40)
the total Loan-to-Value Ratio;
       
(41)
whether the Mortgage Loan is convertible (Y or N);
       
(42)
a code indicating whether the Mortgage Loan is a relocation loan (Y or N);
       
(43)
a code indicating whether the Mortgage Loan is a leasehold loan (Y or N);
       
(44)
a code indicating whether the Mortgage Loan is an Alt A loan (Y or N);
       
(45)
a code indicating whether the Mortgage Loan is a no ratio loan (Y or N);
       
(46)
a code indicating whether the Mortgage Loan is a Pledged Asset Mortgage Loan (Y
or N);
       
(47)
effective LTV percentage for Pledged Asset Mortgage Loans;
       
(48)
citizenship type code;
       
(49)
a code indicating whether the Mortgage Loan is a conforming or non-conforming
loan, based on the original loan balance;
       
(50)
the name of the client for which the Mortgage Loan was originated;
       
(51)
the program code;
       
(52)
the loan sub doc code;
       
(53)
the remaining interest-only term for Interest Only Mortgage Loans;
     
 The Company shall provide the following
For the Home Mortgage Disclosure Act (HMDA):
       
(54)
the Mortgagor’s and co-Mortgagor’s (if applicable) ethnicity;
       
(55)
the Mortgagor’s and co-Mortgagor’s (if applicable) race;
       
(56)
lien status;
       
(57)
for cash-out refinance loans, the cash purpose;
       
(58)
the Mortgagor’s and co-Mortgagor’s (if applicable) gender;
       
(59)
the Mortgagor’s and co-Mortgagor’s (if applicable) social security numbers;
       
(60)
the number of units for the property;
       
(61)
the year in which the property was built;
       
(62)
the qualifying monthly income of the Mortgagor;
       
(63)
the number of bedrooms contained in the property;
       
(64)
a code indicating first time buyer (Y or N);
       
(65)
the total rental income, if any;
     
The Seller shall provide the following
for the adjustable rate Mortgage Loans (if applicable):
       
(66)
the maximum Mortgage Interest Rate under the terms of the Mortgage Note;
       
(67)
the Periodic Interest Rate Cap;
       
(68)
the Index;
       
(69)
the next Adjustment Date;
       
(70)
the Gross Margin; and
       
(71)
the lifetime interest rate cap.

 
 
 

--------------------------------------------------------------------------------

 

 
MASTER MORTGAGE LOAN PURCHASE AGREEMENT



This is an Amended and Restated Master Mortgage Loan Purchase Agreement (the
"Agreement"), dated as of November 1, 2004 by and between EMC Mortgage
Corporation, having an office at 909 Hidden Ridge Drive, Suite 200, Irving,
Texas 75038 (the "Purchaser") and Wells Fargo Bank, N.A., having an office at 1
Home Campus, Des Moines, Iowa 50328-0001 (the "Seller").


W I T N E S S E T H


WHEREAS, the Seller agrees to sell, and the Purchaser agrees to purchase, from
time to time certain conventional residential mortgage loans (the "Mortgage
Loans") on a servicing retained basis as described herein:


WHEREAS, the Mortgage Loans shall be delivered as pools of whole loans (each a
“Loan Package”) on various dates as provided herein (each a “Closing Date”); and


WHEREAS, the parties intend hereby to set forth the terms and conditions upon
which the proposed Transactions will be effected.


NOW THEREFORE, in consideration of the promises and the mutual agreements set
forth herein, the parties hereto agree as follows:


SECTION 1.  All capitalized terms not otherwise defined herein have the
respective meanings set forth in the Amended and Restated Master Seller's
Warranties and Servicing Agreement, dated as of the date herewith (the“Master
Seller's Warranties and Servicing Agreement").


SECTION 2. Agreement to Purchase. The Seller agrees to sell, and the Purchaser
agrees to purchase from time to time, Mortgage Loans having an aggregate
principal balance on the applicable related Cut-off Date in an amount as set
forth in the related Commitment Letters or in such other amount as agreed by the
Purchaser and the Seller as evidenced by the actual aggregate principal balance
of the Mortgage Loans in the related Loan Package accepted by the Purchaser on
the related Closing Date. The Mortgage Loans will be delivered pursuant to the
Master Seller's Warranties and Servicing Agreement.


SECTION 3.  Mortgage Schedules. The Seller will provide the Purchaser with
certain information constituting a listing of the Mortgage Loans to be purchased
under this Agreement for each Transaction (the "Mortgage Loan Schedule"). Each
Mortgage Loan Schedule shall conform to the definition of "Mortgage Loan
Schedule" under the Master Seller's Warranties and Servicing Agreement.


SECTION 4.  Purchase Price. The purchase price for each Loan Package (the
"Purchase Price") shall be the percentage of par as stated in the related
Commitment Letter, multiplied by the aggregate principal balance, as of the
related Cut-off Date, of the Mortgage Loans listed in the related Loan Package,
after application of scheduled payments of principal for such related Loan
Package due on or before the related Cut-off Date whether or not collected. The
purchase price for a Loan Package may be adjusted as stated in the related
Commitment Letter.


In addition to the Purchase Price, the Purchaser shall pay to the Seller, at
closing, accrued interest on the initial principal amount of the Mortgage Loans
at the weighted average Mortgage Loan Remittance Rate for each Loan Package from
the related Cut-off Date through the day prior to the related Closing Date,
inclusive.


With respect to each Loan Package, the Purchaser shall be entitled to (1) all
scheduled principal due after the related Cut-off Date, (2) all other recoveries
of principal collected after the related Cut-off Date (provided, however, that
all scheduled payments of principal due on or before the related Cut-off Date
and collected by the Seller after the related Cut-off Date shall belong to the
Seller), and (3) all payments of interest on the Mortgage Loans at the Mortgage
Loan Remittance Rate (minus that portion of any such payment which is allocable
to the period prior to the related Cut-off Date). The principal balance of each
Mortgage Loan as of the related Cut-off Date is determined after application of
payments of principal due on or before the related Cut-off Date whether or not
collected. Therefore, payments of scheduled principal and interest prepaid for a
due date beyond the related Cut-off Date shall not be applied to the principal
balance as of the related Cut-off Date. Such prepaid amounts (minus interest at
the Servicing Fee Rate) shall be the property of the Purchaser. The Seller shall
deposit any such prepaid amounts into the Custodial Account, which account is
established for the benefit of the Purchaser for subsequent remittance by the
Seller to the Purchaser.


SECTION 5.  Examination of Mortgage Files. Prior to each Closing Date, the
Seller shall (a) deliver to the Purchaser in escrow, for examination, the
Mortgage File for each Mortgage Loan, including a copy of the Assignment of
Mortgage, pertaining to each Mortgage Loan, or (b) make the Mortgage Files
available to the Purchaser for examination at the Seller's offices or such other
location as shall otherwise be agreed upon by the Purchaser and the Seller. Such
examination may be made by the Purchaser or by any prospective purchaser of the
Mortgage Loans from the Purchaser, at any time before or after such related
Closing Date, upon prior reasonable notice to the Seller. The fact that the
Purchaser or any prospective purchaser of the Mortgage Loans has conducted or
has failed to conduct any partial or complete examination of the Mortgage Files
shall not affect the Purchaser's (or any of its successor's) rights to demand
repurchase, substitution or other relief as provided under the Master Seller's
Warranties and Servicing Agreement.


Prior to Seller’s receipt of the Purchase Price, the Purchaser shall cause the
Custodian to act as bailee for the sole and exclusive benefit of the Seller
pursuant to the Custodial Agreement and act only in accordance with Seller’s
instructions. Upon the Seller’s receipt of the Purchase Price, the Seller shall
provide notification to the Custodian to release ownership of the Mortgage Loan
Documents contained in the Custodial Mortgage File. Such notification shall be
in a form of a written notice by facsimile or other electronic media, with a
copy sent to the Purchaser. Subsequent to such release, such Mortgage Loan
Documents shall be retained by the Custodian for the benefit of the Purchaser.
All Mortgage Loan Documents related to Mortgage Loans not purchased by the
Purchaser on the Closing Date, shall be maintained by the Custodian for the
benefit of the Seller and shall be returned to the Seller within two (2)
Business Days after the Closing Date.


SECTION 6.  Representations, Warranties and Agreements of Seller. The Seller
agrees and acknowledges that it shall, as a condition to the consummation of the
transactions contemplated hereby, make the representations and warranties
specified in Section 3.01 and 3.02 of the Master Seller's Warranties and
Servicing Agreement, as of each related Closing Date. The meaning of the term
"Agreement" as used in Sections 3.01 and 3.02 of the Master Seller's Warranties
and Servicing Agreement shall include this Agreement. The Seller, without
conceding that the Mortgage Loans are securities, hereby makes the following
additional representations, warranties and agreements which shall be deemed to
have been made as of the related Closing Date:


a)    neither the Seller nor anyone acting on its behalf has offered,
transferred, pledged, sold or otherwise disposed of any Mortgage Loans, any
interest in any Mortgage Loans or any other similar security to, or solicited
any offer to buy or accept a transfer, pledge or other disposition of any
Mortgage Loans, any interest in any Mortgage Loans or any other similar security
from, or otherwise approached or negotiated with respect to any Mortgage Loans,
any interest in any Mortgage Loans or any other similar security with, any
person in any manner, or made any general solicitation by means of general
advertising or in any other manner, or taken any other action which would
constitute a distribution of the Mortgage Loans under the Securities Act or
which would render the disposition of any Mortgage Loans a violation of Section
5 of the Securities Act or require registration pursuant thereto, nor will it
act, nor has it authorized or will it authorize any person to act, in such
manner with respect to the Mortgage Loans; and


b)    the Seller has not dealt with any broker or agent or anyone else who might
be entitled to a fee or commission in connection with this transaction other
than the Purchaser.


SECTION 7.  Representation, Warranties and Agreement of Purchaser. The
Purchaser, without conceding that the Mortgage Loans are securities, hereby
makes the following representations, warranties and agreements, which shall have
been deemed to have been made as of the related Closing Date.


a)    the Purchaser understands that the Mortgage Loans have not been registered
under the Securities Act or the securities laws of any state;


b)    the Purchaser is acquiring the Mortgage Loans for its own account only and
not for any other person;


c)    the Purchaser considers itself a substantial, sophisticated institutional
investor having such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of investment in the
Mortgage Loans;


d)    the Purchaser has been furnished with all information regarding the
Mortgage Loans which it has requested from the Seller or the Company; and


e)    neither the Purchaser nor anyone acting on its behalf offered,
transferred, pledged, sold or otherwise disposed of any Mortgage Loan, any
interest in any Mortgage Loan or any other similar security to, or solicited any
offer to buy or accept a transfer, pledge or other disposition of any Mortgage
Loan, any interest in any Mortgage Loan or any other similar security from, or
otherwise approached or negotiated with respect to any Mortgage Loan, any
interest in any Mortgage Loan or any other similar security with, any person in
any manner, or made any general solicitation by means of general advertising or
in any other manner, or taken any other action which would constitute a
distribution of the Mortgage Loans under the Securities Act or which would
render the disposition of any Mortgage Loan a violation of Section 5 of the
Securities Act or require registration pursuant thereto, nor will it act, nor
has it authorized or will it authorize any person to act, in such manner with
respect to the Mortgage Loans.


SECTION 8.  Closing. The closing for the purchase and sale of each Loan Package
shall take place on the related Closing Date. At the Purchaser's option, the
Closing shall be either: by telephone, confirmed by letter or wire as the
parties shall agree; or conducted in person, at such place as the parties shall
agree.


The closing shall be subject to each of the following conditions:


a)    all of the representations and warranties of the Seller under this
Agreement and under the Master Seller's Warranties and Servicing Agreement shall
be true and correct as of such related Closing Date and no event shall have
occurred which, with notice or the passage of time, would constitute a default
under this Agreement or an Event of Default under the Master Seller's Warranties
and Servicing Agreement;


b)    the Purchaser shall have received, or the Purchaser's attorneys shall have
received in escrow, all Closing Documents as specified in Section 9 of this
Agreement, in such forms as are agreed upon and acceptable to the Purchaser,
duly executed by all signatories other than the Purchaser as required pursuant
to the respective terms thereof;


c)    the Seller shall have delivered and released to the Custodian under the
Master Seller's Warranties and Servicing Agreement all documents required
pursuant to the related Custodial Agreement, and


d)    all other terms and conditions of this Agreement shall have been complied
with.


Subject to the foregoing conditions, the Purchaser shall pay to the Seller on
such related Closing Date the applicable Purchase Price, plus accrued interest
pursuant to Section 4 of this Agreement, by wire transfer of immediately
available funds to the account designated by the Seller.


SECTION 9.  Closing Documents. With respect to the Mortgage Loans, the Closing
Documents shall consist of the following documents:


On the initial Closing Date:



 
1.
the Master Seller's Warranties and Servicing Agreement, in three counterparts;




 
2.
this Agreement in two counterparts;




 
3.
the Custodial Agreement, dated as November 30, 1999, by and between EMC Mortgage
Corporation as Owner, and Wells Fargo Bank, N.A. (formerly Wells Fargo Bank
Minnesota, N.A.) attached as an exhibit to the Master Seller's Warranties and
Servicing Agreement;




 
4.
the Mortgage Loan Schedule for the related Loan Package, one copy to be attached
to each counterpart of the Master Seller's Warranties and Servicing Agreement,
to each counterpart of this Agreement, and to each counterpart of the Custodial
Agreement, as the Mortgage Loan Schedule thereto;




 
5.
a Receipt and Certification, as required under the Custodial Agreement;




6.             
an Opinion of Counsel of the Seller, in the form of Exhibit 1 hereto; and




7.             
an Assignment and Conveyance Agreement for the related Mortgage Loans.



On each subsequent Closing Date, the following documents:



1.             
the Mortgage Loan Schedule for the related Loan Package;




2.             
an Assignment and Conveyance Agreement for the related Mortgage Loans; and




3.             
a Receipt and Certification, as required under the Custodial Agreement.

 
SECTION 10.  Costs. The Purchaser shall pay any commissions due its salesmen,
the legal fees and expenses of its attorneys and the costs and expenses
associated with the Custodian. The Seller shall be responsible for reasonable
costs and expenses associated with any preparation of the initial assignments of
mortgage. All other costs and expenses incurred in connection with the transfer
and delivery of the Mortgage Loans, including fees for title policy endorsements
and continuations and the Seller's attorney fees, shall be paid by the Seller.


SECTION 11.  Servicing The Mortgage Loans shall be serviced by the Seller in
accordance with the terms of the Master Seller's Warranties and Servicing
Agreement. The Seller shall be entitled to servicing fees calculated as provided
therein, at the Servicing Fee Rate.


SECTION 12.  Financial Statements. The Seller understands that in connection
with the Purchaser's marketing of the Mortgage Loans, the Purchaser shall make
available to prospective purchasers a Consolidated Statement of Operations of
the Seller for the most recently completed two fiscal years respecting which
such a statement is available, as well as a Consolidated Statement of Condition
at the end of the last two (2) fiscal years covered by such Consolidated
Statement of Operations. The Purchaser shall also make available any comparable
interim statements to the extent any such statements have been prepared by the
seller in a format intended or otherwise suitable for the public at large. The
Seller, if it has not already done so, agrees to furnish promptly to the
Purchaser copies of the statements specified above. The Seller shall also make
available information on its servicing performance with respect to loans in its
own portfolio and loans serviced for others (if any), including foreclosure and
delinquency ratios.


The Seller also agrees to allow access to a knowledgeable (as shall be
determined by the Seller) financial or accounting officer for the purpose of
answering questions asked by any prospective purchaser regarding recent
developments affecting the Seller or the financial statements of the Seller.


SECTION 13.  Mandatory Delivery. The sale and delivery on each Closing Date of
the related Mortgage Loans described on the respective Mortgage Loan Schedules
is mandatory, it being specifically understood and agreed that each Mortgage
Loan must be unique and identifiable on such related Closing Date and that an
award of money damages would be insufficient to compensate the Purchaser for the
losses and damages incurred by the Purchaser (including damages to prospective
purchasers of the Mortgage Loans) in the event of the Seller's failure to
deliver the Mortgage Loans on or before such related Closing Date. All rights
and remedies of the Purchaser under this Agreement are distinct from, and
cumulative with, any other rights or remedies under this Agreement or afforded
by law or equity and all such rights and remedies may be exercised concurrently,
independently or successively.


SECTION 14.  Notices. All demands, notices and communications hereunder shall be
in writing and shall be deemed to have been duly given if mailed, by registered
or certified mail, return receipt requested, or, if by other means, when
received by the other party at the address shown on the first page hereof, or
such other address as may hereafter be furnished to the other party by like
notice. Any such demand, notice of communication hereunder shall be deemed to
have been received on the date delivered to or received at the premises of the
addressee (as evidenced, in the case of registered or certified mail, by the
date noted on the return receipt).


SECTION 15.  Severability Clause. Any part, provision, representation or
warranty of this Agreement which is prohibited or which is held to be void or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. Any part,
provision, representation or warranty of this Agreement which is prohibited or
unenforceable or is held to be void or unenforceable in any jurisdiction shall
be ineffective, as to such jurisdiction, to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction as to any Mortgage Loan
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereto
waive any provision of law which prohibits or renders void or unenforceable any
provision hereof. If the invalidity of any part, provision, representation or
warranty of this Agreement shall deprive any party of the economic benefit
intended to be conferred by this Agreement, the parties shall negotiate, in
good-faith, to develop a structure the economic effect of which is as close as
possible to the economic effect of this Agreement without regard to such
invalidity.


SECTION 16.  Counterparts. This Agreement may be executed simultaneously in any
number of counterparts. Each counterpart shall be deemed to be an original, and
all such counterparts shall constitute one and the same instrument.


SECTION 17.  Place of Delivery and Governing Law. This Agreement shall be deemed
in effect when a fully executed counterpart thereof is received by the Purchaser
in the State of New York and shall be deemed to have been made in State of New
York. The Agreement shall be construed in accordance with the laws of the State
of New York and the obligations, rights and remedies of the parties hereunder
shall be determined in accordance with the laws of the State of New York, except
to the extent preempted by Federal Law.


Each of the Seller and the Purchaser hereby knowingly, voluntarily and
intentionally waives any and all rights it may have to a trial by jury in
respect of any litigation based on, or arising out of, under, or in connection
with, this Agreement, or any other documents and instruments executed in
connection herewith, or any course of conduct, course of dealing, statements
(whether oral or written), or actions of the Seller or the Purchaser. This
provision is a material inducement for the Purchaser to enter into this
Agreement.


SECTION 18.  Further Agreements. The Purchaser and the Seller each agree to
execute and deliver to the other such additional documents, instruments or
agreements as may be necessary or appropriate to effectuate the purposes of this
Agreement.


Without limiting the generality of the foregoing, the Seller shall reasonably
cooperate with the Purchaser in connection with the initial resales of the
Mortgage Loans by the Purchaser. In that connection, the Seller shall provide to
the Purchaser: (i) any and all information and appropriate verification of
information, whether through letters of its auditors and counsel or otherwise,
as the Purchaser shall reasonably request, and (ii) such additional
representations, warranties, covenants, opinions of counsel, letters from
auditors and certificates of public officials or officers of the Seller as are
reasonably believed necessary by the Purchaser in connection with such resales.
The requirement of the Seller pursuant to (ii) above shall terminate on the
related Closing Date, except as provided pursuant to Article IX of the Master
Seller’s Warranties and Servicing Agreement. Prior to incurring any
out-of-pocket expenses pursuant to this paragraph, the Seller shall notify the
Purchaser in writing of the estimated amount of such expense. The Purchaser
shall reimburse the Seller for any such expense following its receipt of
appropriate details thereof.


SECTION 19.  Intention of the Parties. It is the intention of the parties that
the Purchaser is purchasing, and the Seller is selling, an undivided 100%
ownership interest in the Mortgage Loans and not a debt instrument of the Seller
or another security. Accordingly, the parties hereto each intend to treat the
transaction for Federal income tax purposes as a sale by the Seller, and a
purchase by the Purchaser, of the Mortgage Loans. The Purchaser shall have the
right to review the Mortgage Loans and the related Mortgage Loan Files to
determine the characteristics of the Mortgage Loans which shall affect the
Federal income tax consequences of owning the Mortgage Loans and the Seller
shall cooperate with all reasonable requests made by the Purchaser in the course
of such review.


SECTION 20.  Successors and Assigns; Assignment of Purchase Agreement. This
Agreement shall bind and inure to the benefit of and be enforceable by the
Seller and the Purchaser and the respective successors and assigns of the Seller
and the Purchaser. This Agreement shall not be assigned, pledged or hypothecated
by the Seller to a third party without the consent of the Purchaser.


SECTION 21. Waivers; Other Agreements. No term or provision of this Agreement
may be waived or modified unless such waiver or modification is in writing and
signed by the party against whom such waiver or modification is sought to be
enforced.


SECTION 22. Exhibits. The exhibits to this Agreement are hereby incorporated and
made a part hereof and are an integral part of this Agreement.


SECTION 23. General Interpretive Principles. For purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires:


a)    the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;


b)    accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with generally accepted accounting principles;


c)    references herein to "Articles", "Sections", "Subsections", "Paragraphs",
and other subdivisions without reference to a document are to designated
Articles, Sections, Subsections, Paragraphs and other subdivisions of this
Agreement;


d)    a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;


e)    the words "herein", "hereof", "hereunder" and other words of similar
import refer to this Agreement as a whole and not to any particular provision;
and


f)    the term "include" or "including" shall mean without limitation by reason
of enumeration.


SECTION 24. Reproduction of Documents. This Agreement and all documents relating
thereto, including, without limitation, (a) consents, waivers and modifications
which may hereafter be executed, (b) documents received by any party at the
closing, and (c) financial statements, certificates and other information
previously or hereafter furnished, may be reproduced by any photographic,
photostatic, microfilm, micro-card, miniature photographic or other similar
process. The parties agree that any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding,
whether or not the original is in existence and whether or not such reproduction
was made by a party in the regular course of business, and that any enlargement,
facsimile or further reproduction of such reproduction shall likewise be
admissible in evidence.
[Signatures Follow]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Seller and the Purchaser have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the
date first above written.
 

       
EMC MORTGAGE CORPORATION
(Purchaser)
 
   
   
    By:     Name:  

--------------------------------------------------------------------------------

  Title:

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 

       
WELLS FARGO BANK, N.A.
(Seller)
 
   
   
    By:     Name:  

--------------------------------------------------------------------------------

  Title:

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------



 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT 1




FORM OF OPINION OF COUNSEL


@
@
@
@


Re:           Mortgage Loan Sale by Wells Fargo Bank, N.A. (the “Company”) to
EMC Mortgage Corporation (the “Purchaser”) of first lien mortgage loans (the
“Mortgage Loans”) pursuant to that certain Amended and Restated Master Seller’s
Warranties and Servicing Agreement and Amended and Restated Master Mortgage Loan
Purchase Agreement by and between the Company and the Purchaser, dated as of
November 1, 2005.


Dear Sir/Madam:


I am @ of Wells Fargo Bank, N.A. and have acted as counsel to Wells Fargo Bank,
N.A. (the “Company”), with respect to certain matters in connection with the
sale by the Company of Mortgage Loans pursuant to that certain Amended and
Restated Master Seller’s Warranties and Servicing Agreement and Amended and
Restated Master Mortgage Loan Purchase Agreement by and between the Company and
EMC Mortgage Corporation (the “Purchaser”), dated as of November 1, 2005, (the
“Agreements”), which sale is in the form of whole Mortgage Loans. Capitalized
terms not otherwise defined herein have the meanings set forth in the Amended
and Restated Master Seller’s Warranties and Servicing Agreement.


I have examined the following documents:



1.            
the Amended and Restated Master Seller’s Warranties and Servicing Agreement;




2.            
the Amended and Restated Master Mortgage Loan Purchase Agreement;




3.            
the Custodial Agreement;




4.            
the form of endorsement of the Mortgage Notes; and




5.            
such other documents, records and papers as I have deemed necessary and relevant
as a basis for this opinion.



To the extent I have deemed necessary and proper, I have relied upon the
representations and warranties of the Company contained in the Agreements. I
have assumed the authenticity of all documents submitted to me as originals, the
genuineness of all signatures, the legal capacity of natural persons and the
conformity to the originals of all documents.


Based upon the foregoing, it is my opinion that;


1.
The Company is a national banking association duly organized, validly existing
and in good standing under the laws of the United States.



2.
The Company has the power to engage in the transactions contemplated by the
Agreements, the Custodial Agreement and all requisite power, authority and legal
right to execute and deliver the Agreements, the Custodial Agreement and the
Mortgage Loans, and to perform and observe the terms and conditions of such
instruments.



3.
Each person who, as an officer or attorney-in-fact of the Company, signed (a)
the Agreements, each dated as of November 1, 2005, by and between the Company
and the Purchaser, and (b) any other document delivered prior hereto or on the
date hereof in connection with the sale and servicing of the Mortgage Loans in
accordance with the Agreements was, at the respective times of such signing and
delivery, and is, as of the date hereof, duly elected or appointed, qualified
and acting as such officer or attorney-in-fact, and the signatures of such
persons appearing on such documents are their genuine signatures.



4.
Each of the Agreements, the Custodial Agreement, and the Mortgage Loans, has
been duly authorized, executed and delivered by the Company and is a legal,
valid and binding agreement enforceable in accordance with its terms, subject to
the effect of insolvency, liquidation, convervatorship and other similar laws
administered by the Federal Deposit Insurance Corporation affecting the
enforcement of contract obligations of insured banks and subject to the
application of the rules of equity, including those respecting the availability
of specific performance, none of which will materially interfere with the
realization of the benefits provided thereunder or with the Purchaser’s
ownership of the Mortgage Loans.



5.
The Company has been duly authorized to allow any of its officers to execute any
and all documents by original signature in order to complete the transactions
contemplated by the Agreements and the Custodial Agreement, and by original or
facsimile signature in order to execute the endorsements to the Mortgage Notes
and the assignments of the Mortgages, and the original or facsimile signature of
the officer at the Company executing the endorsements to the Mortgage Notes and
the assignments of the Mortgages represents the legal and valid signature of
said officer of the Company.



6.
Either (i) no consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Company of or compliance by the Company with the Agreements,
the Custodial Agreement or the sale and delivery of the Mortgage Loans or the
consummation of the transactions contemplated by the Agreements, and the
Custodial Agreement; or (ii) any required consent, approval, authorization or
order has been obtained by the Company.



7.
Neither the consummation of the transactions contemplated by, nor the
fulfillment of the terms of the Agreements and the Custodial Agreement, will
conflict with or results in or will result in a breach of or constitutes or will
constitute a default under the charter or by-laws of the Company, the terms of
any indenture or other agreement or instrument to which the Company is a party
or by which it is bound or to which it is subject, or violates any statute or
order, rule, regulations, writ, injunction or decree of any court, governmental
authority or regulatory body to which the Company is subject or by which it is
bound.



8.
There is no action, suit, proceeding or investigation pending or, to the best of
my knowledge, threatened against the Company which, in my opinion, either in any
one instance or in the aggregate, may result in any material adverse change in
the business, operations, financial condition, properties or assets of the
Company or in any material impairment of the right or ability of the Company to
carry on its business substantially as now conducted or in any material
liability on the part of the Company or which would draw into question the
validity of the Agreements, and the Custodial Agreement, or of any action taken
or to be taken in connection with the transactions contemplated thereby, or
which would be likely to impair materially the ability of the Company to perform
under the terms of the Agreements and the Custodial Agreement.



9.
For purposes of the foregoing, I have not regarded any legal or governmental
actions, investigations or proceedings to be "threatened" unless the potential
litigant or governmental authority has manifested to the legal department of the
Company or an employee of the Company responsible for the receipt of process a
present intention to initiate such proceedings; nor have I regarded any legal or
governmental actions, investigations or proceedings as including those that are
conducted by state or federal authorities in connection with their routine
regulatory activities. The sale of each Mortgage Note and Mortgage as and in the
manner contemplated by the Agreements is sufficient fully to transfer all right,
title and interest of the Company thereto as noteholder and mortgagee, apart
from the rights to service the Mortgage Loans pursuant to the Agreements.



10.
The form of endorsement that is to be used with respect to the Mortgage Loans is
legally valid and sufficient to duly endorse the Mortgage Notes to the
Purchaser. Upon the completion of the endorsement of the Mortgage Notes and the
completion of the assignments of the Mortgages, and the recording thereof, the
endorsement of the Mortgage Notes, the delivery to the Custodian of the
completed assignments of the Mortgages, and the delivery of the original
endorsed Mortgage Notes to the Custodian would be sufficient to permit the
entity to which such Mortgage Note is initially endorsed at the Purchaser’s
direction, and to whom such assignment of Mortgages is initially assigned at the
Purchaser’s direction, to avail itself of all protection available under
applicable law against the claims of any present or future creditors of the
Company, and would be sufficient to prevent any other sale, transfer,
assignment, pledge or hypothecation of the Mortgages and the Mortgage Notes by
the Company from being enforceable.



This opinion is given to you for your sole benefit, and no other person or
entity is entitled to rely hereon except that the purchaser or purchasers to
which you initially and directly resell the Mortgage Loans may rely on this
opinion as if it were addressed to them as of its date.


Sincerely,
@
@


@/@